 

 

CREDIT AGREEMENT

dated as of February 28, 2008

among

TECHNITROL, INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

JPMORGAN CHASE BANK, N.A.,


as the Administrative Agent, the Swing Line Lender and
an L/C Issuer,



and

The Lenders Party Hereto

____________________

J.P. MORGAN SECURITIES INC.,

Sole Lead Arranger and Sole Book Runner

BANK OF AMERICA, N.A.,

Syndication Agent

CITIBANK, N.A.,

and

DANSKE BANK A/S,

Co-Documentation Agents

 

 

[CS&M Ref. No. 06701-763]

TABLE OF CONTENTS

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

*

1.01 Defined Terms

*



1.02 Other Interpretive Provisions

*



1.03 Accounting Terms

*



1.04 Exchange Rates; Currency Equivalents

*



1.05 Letter of Credit Amounts

*



1.06 Effectuation of Transactions

*



1.07 Status of Loan Documents Obligations

*



1.08 Additional Alternative Currencies

*



1.09 Concerning Excluded Subsidiaries

*



ARTICLE II. the COMMITMENTS and Credit Extensions

*



2.01 Committed Loans

*



2.02 Borrowings, Conversions and Continuations of Committed Loans

*



2.03 Letters of Credit

*



2.04 Swing Line Loans

*



2.05 Prepayments

*



2.06 Termination or Reduction of Commitments

*



2.07 Repayment of Loans

*



2.08 Interest

*



2.09 Fees

*



2.10 Computation of Interest and Fees

*



2.11 Evidence of Debt

*



2.12 Payments Generally; Administrative Agent's Clawback

*



2.13 Sharing of Payments by Lenders

*



2.14 Increase in Revolving Commitments.

*



2.15 Reallocation of Revolving Commitments.

*



2.16 Appointment of the Company as Agent of the Borrowers

*



2.17 Designation of Additional Borrowers

*



ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

*



3.01 Taxes

*



3.02 Illegality

*



3.03 Inability to Determine Rates

*



3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

*



3.05 Compensation for Losses

*



3.06 Mitigation Obligations; Replacement of Lenders

*



3.07 Survival

*



ARTICLE IV. CONDITIONS PRECEDENT TO Credit Extensions

*



4.01 Conditions of Initial Credit Extension

*



4.02 Conditions to all Credit Extensions

*



4.03 Representations

*



ARTICLE V. REPRESENTATIONS AND WARRANTIES

*



5.01 Existence, Qualification and Power

*



5.02 Authorization; No Contravention

*



5.03 Governmental Authorization; Other Consents

*



5.04 Binding Effect

*



5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event

*



5.06 Litigation

*



5.07 No Default

*



5.08 Ownership of Property

*



5.09 Environmental Compliance

*



5.10 Insurance

*



5.11 Taxes

*



5.12 ERISA Compliance

*



5.13 Subsidiaries; Equity Interests

*



5.14 Margin Regulations; Investment Company Act

*



5.15 Disclosure

*



5.16 Compliance with Laws

*



5.17 Intellectual Property; Licenses, Etc

*



5.18 Labor Matters

*



5.19 OFAC Compliance

*



5.20 Representations as to Foreign Loan Parties

*



5.21 Solvency

*



ARTICLE VI. AFFIRMATIVE COVENANTS

*



6.01 Financial Statements

*



6.02 Certificates; Other Information

*



6.03 Notices

*



6.04 Payment of Obligations

*



6.05 Preservation of Existence, Etc

*



6.06 Maintenance of Properties

*



6.07 Maintenance of Insurance

*



6.08 Compliance with Laws

*



6.09 Books and Records

*



6.10 Inspection Rights

*



6.11 Use of Proceeds

*



6.12 Approvals and Authorizations

*



6.13 Additional Subsidiary Guarantors

*



ARTICLE VII. NEGATIVE COVENANTS

*



7.01 Liens

*



7.02 Investments

*



7.03 Indebtedness

*



7.04 Fundamental Changes

*



7.05 Dispositions

*



7.06 Restricted Payments; Certain Equity Issuances

*



7.07 Change in Nature of Business

*



7.08 Transactions with Affiliates

*



7.09 Burdensome Agreements

*



7.10 Use of Proceeds

*



7.11 Financial Covenants

*



7.12 Capital Expenditures

*



7.13 Leases

*



7.14 Hazardous Materials; Indemnification

*



7.15 Prepayment of Indebtedness, Etc.

*



7.16 Fiscal Year

*



7.17 Sonion Intercompany Loan

*



ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

*



8.01 Events of Default

*



8.02 Remedies Upon Event of Default

*



ARTICLE IX. THE AGENTs

*



9.01 Appointment and Authority

*



9.02 Rights as a Lender or L/C Issuer

*



9.03 Exculpatory Provisions

*



9.04 Reliance by Agents

*



9.05 Delegation of Duties

*



9.06 Resignation of Agents

*



9.07 Non-Reliance on Agents and Other Lenders

*



9.08 No Other Duties, Etc

*



9.09 Administrative Agent May File Proofs of Claim

*



9.10 Guarantee Matters

*



ARTICLE X. MISCELLANEOUS

*



10.01 Amendments, Etc.

*



10.02 Notices; Effectiveness; Electronic Communication

*



10.03 No Waiver; Cumulative Remedies

*



10.04 Expenses; Indemnity; Damage Waiver

*



10.05 Payments Set Aside

*



10.06 Successors and Assigns

*



10.07 Treatment of Certain Information; Confidentiality

*



10.08 Right of Setoff

*



10.09 Interest Rate Limitation

*



10.10 Counterparts; Integration; Effectiveness

*



10.11 Survival

*



10.12 Severability

*



10.13 Replacement of Lenders

*



10.14 Governing Law; Jurisdiction; Etc.

*



10.15 Waiver of Jury Trial

*



10.16 USA PATRIOT Act Notice

*



10.17 Judgment Currency

*



10.18 No Fiduciary Duty

*



10.19 Concerning Danish Borrowers

*



ARTICLE XI. COLLECTION ALLOCATION MECHANISM

*





SCHEDULES

1.01(a) Existing Letters of Credit
1.01(b) Mandatory Cost Formulae
1.01(c) Closing Date Subsidiary Guarantors
1.01(d) Subsidiaries Not Required to be Subsidiary Guarantors
2.01 Commitments
5.05 Supplement to Financial Statements
5.06 Existing Litigation
5.09 Environmental Compliance
5.12 ERISA
5.13 Subsidiaries
7.01(b) Existing Liens (other than precious metals)
7.01(l) Existing Liens (precious metals)
7.02(c) Existing Investments
7.03(b) Existing Indebtedness
7.13 Existing Leases
10.02 Agents' Offices; Certain Addresses for Notices

EXHIBITS

Form of

A Assignment and Assumption

B Committed Loan Notice

C Compliance Certificate

D Guarantee Agreement

E Note

F Swing Line Loan Notice

G Borrower Joinder Agreement

 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of February 28, 2008, among TECHNITROL,
INC., TECHNITROL DELAWARE, INC., PULSE ENGINEERING, INC., AMI DODUCO, INC.,
PULSE DENMARK APS, SONION A/S, AMI DODUCO HOLDING GMBH, PULSE GMBH & CO. KG,
PULSE POWERTRAIN GMBH & CO. KG, AMI DODUCO NEDERLAND BV, PULSE NEDERLAND BV,
PULSE ELECTRONICS (SINGAPORE) PTE. LTD., TECHNITROL SINGAPORE HOLDINGS PTE.
LTD., the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent, the Swing Line Lender and an L/C Issuer.

The Company (such term and each other capitalized term used but not otherwise
defined herein having the meaning specified in Article I) intends to cause Pulse
Denmark to acquire (the "Sonion Acquisition") all the outstanding share capital
of Sonion pursuant to a Share Purchase Agreement dated as of January 8, 2008,
among the Company, Sonion and each shareholder (other than certain management
shareholders) of Sonion (the "Sonion Purchase Agreement"), for cash in the
amount of approximately DKK 1,225,000,000 (the "Sonion Acquisition
Consideration") payable on the Closing Date.

The Company has requested the Lenders to extend credit in the form of:

(a) Primary Revolving Commitments under which (i) the Primary Revolving
Borrowers may obtain Committed Revolving Loans in Dollars or any Alternative
Currency, (ii) the Domestic Borrowers may obtain Swing Line Loans in Dollars and
(iii) the Primary Revolving Borrowers may obtain Letters of Credit in Dollars or
any Alternative Currency;

(b) Singapore Revolving Commitments under which the Singapore Revolving
Borrowers may obtain Committed Revolving Loans in Dollars or any Alternative
Currency; and

(c) Term Commitments under which the Term Borrower may obtain Term Loans in
Dollars.

The proceeds of the Committed Revolving Loans made on the Closing Date will be
used on such date (a) to repay all loans and other amounts due and outstanding
under the Existing Company Credit Agreement, (b) to make the Sonion Intercompany
Loan, (c) to pay fees and expenses incurred in connection with this Agreement
and (d) in the case of the Specified Committed Primary Revolving Borrowing, to
pay any portion of the Sonion Acquisition Consideration not paid as set forth
below. The proceeds of the Revolving Borrowings made after the Closing Date will
be used for general corporate purposes of the Company and its Subsidiaries.

The proceeds of the Term Loans will be used, together with cash on hand of the
Company, (a) to pay the Sonion Acquisition Consideration and (b) to pay fees and
expenses relating to the Sonion Acquisition.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


DEFINITIONS AND ACCOUNTING TERMS

Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

"Acquisition" means the acquisition of (a) more than 50% of the equity and more
than 50% of the Voting Equity Interests in another Person (including through a
merger or the purchase of an option, warrant or convertible or similar type
security to acquire such an equity interest at the time it becomes exercisable
by the holder thereof), whether by purchase of such equity interest or upon
exercise of an option or warrant for, or conversion of securities into, such
equity interest, or (b) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

"Administrative Agent" means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent. Unless the
context requires otherwise, the term "Administrative Agent" shall include any
Affiliate of JPMCB that JPMCB shall have designated for the purpose of
performing any of its obligations hereunder in such capacity.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
(a) directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with, the Person specified,
(b) beneficially owns 10% or more of any class of the outstanding Voting Equity
Interests of the Person specified or (c) 10% or more of any class of the
outstanding Voting Equity Interests of which is beneficially owned by the Person
specified.

"Agent" means the Administrative Agent, the London Administrative Agent or the
Singapore Administrative Agent.

"Agent Parties" has the meaning specified in Section 10.02(c).

"Agent's Office" means, with respect to any Agent, such Agent's address and,
where applicable, account set forth on Schedule 10.02, or such other address or
account as such Agent may from time to time notify to the Company and the
Lenders.

"Aggregate Commitments" means the Commitments of all the Lenders.

"Aggregate Primary Revolving Commitments" means the Primary Revolving
Commitments of all the Primary Revolving Lenders.

"Aggregate Singapore Revolving Commitments" means the Singapore Revolving
Commitments of all the Singapore Revolving Lenders.

"Aggregate Term Commitments" means the Term Commitments of all the Term Lenders.

"Agreement" means this Credit Agreement.

"Alternative Currency" means (a) with respect to the Primary Revolving
Subfacility and Letters of Credit, Euro and each other currency approved in
accordance with Section 1.08, and (b) with respect to the Singapore Revolving
Subfacility, Euro, Yen and each other currency approved in accordance with
Section 1.08.

"Applicable Agent" means (a) with respect to any Term Loan, the London
Administrative Agent, (b) with respect to any Committed Primary Revolving Loan
made to a Domestic Borrower, (i) if such Loan is denominated in Dollars, the
Administrative Agent and (ii) if such Loan is denominated in an Alternative
Currency, the London Administrative Agent, (c) with respect to any Committed
Primary Revolving Loan made to a Foreign Borrower, the London Administrative
Agent, (d) with respect to any Committed Singapore Revolving Loan, the Singapore
Administrative Agent and (e) with respect to any Letter of Credit, and any
payment hereunder that does not relate to a particular Borrowing or Letter of
Credit, the Administrative Agent.

"Applicable Commitment Fee Rate" means (a) initially, from the Closing Date
until the delivery of the Compliance Certificate accompanying the financial
statements for the first full fiscal quarter of the Company ending after the
Closing Date, 0.275% per annum and (b) thereafter, a percentage per annum
determined by reference to the Consolidated Leverage Ratio in effect from time
to time as set forth below:

Level

Consolidated Leverage Ratio

Applicable Commitment Fee Rate

5

>

2.50:1.00

0.300%

4

>

2.00:1.00 and < 2.50:1.00

0.275%

3

>

1.50:1.00 and < 2.00:1.00

0.250%

2

>

1.00:1.00 and < 1.50:1.00

0.225%

1

< 1.00:1.00

0.200%

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company based upon the
Compliance Certificate delivered pursuant to Section 6.02(a) and (ii) any
increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date such a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that (A) if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
pricing shall remain at the level indicated by the most recently delivered
Compliance Certificate until such new Compliance Certificate is delivered, and
if the Applicable Commitment Fee Rate would have been set at a higher level
during the period of non-delivery of the Compliance Certificate, the Company
shall pay to the Applicable Agent, for the account of the Revolving Lenders of
the applicable Class, on demand all amounts which would have accrued hereunder
had the Compliance Certificate been delivered on time and (B) if any Compliance
Certificate shall prove to have been inaccurate (regardless of whether the
Commitments are in effect or any Loans or Letters of Credit are outstanding when
such inaccuracy is discovered), and such inaccuracy shall have resulted in the
payment of commitment fees at rates lower than those that were in fact
applicable for any period (based on the actual Consolidated Leverage Ratio),
then the Company shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate and pay to the Applicable Agent, for account of the
Revolving Lenders (or former Revolving Lenders) of the applicable Class as their
interests may appear, on demand all amounts which would have accrued hereunder
had such Compliance Certificate not contained any such inaccuracy (it being
understood that nothing in this sentence shall limit the rights of the
Administrative Agent or the Lenders under Section 2.08(c) or Article VIII).

"Applicable Foreign Loan Party Documents" has the meaning specified in Section
5.20(a).

"Applicable Primary Revolving Percentage" means, with respect to any Primary
Revolving Lender at any time, the percentage of the Aggregate Primary Revolving
Commitments represented by such Primary Revolving Lender's Primary Revolving
Commitment at such time. If the Aggregate Primary Revolving Commitments have
terminated, then the Applicable Primary Revolving Percentage of each Primary
Revolving Lender shall be determined based on the Applicable Primary Revolving
Percentage of such Primary Revolving Lender most recently in effect, giving
effect to any subsequent assignments.

"Applicable Rate" means (a) initially, from the Closing Date until the delivery
of the Compliance Certificate accompanying the financial statements for the
first full fiscal quarter of the Company ending after the Closing Date,
(i) 0.250% per annum with respect to Base Rate Loans and (ii) 1.250% per annum
with respect to Eurocurrency Rate Loans and Letters of Credit and
(b) thereafter, a percentage per annum determined by reference to the
Consolidated Leverage Ratio in effect from time to time as set forth below:

Level

Consolidated Leverage Ratio

Applicable Rate





Eurocurrency

Rate Loans and Letters of Credit

Base Rate Loans

5

>

2.50:1.00

1.500%

0.500%

4

>

2.00:1.00 and < 2.50:1.00

1.250%

0.250%

3

>

1.50:1.00 and < 2.00:1.00

1.125%

0.125%

2

>

1.00:1.00 and < 1.50:1.00

1.000%

0.000%

1

< 1.00:1.00

0.875%

0.000%

For purposes of the foregoing, (i) the Consolidated Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Company based upon the
Compliance Certificate delivered pursuant to Section 6.02(a) and (ii) any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date such a Compliance Certificate is delivered
pursuant to Section 6.02(a); provided that (A) if a Compliance Certificate is
not delivered when due in accordance with such Section, then the pricing shall
remain at the level indicated by the most recently delivered Compliance
Certificate until such new Compliance Certificate is delivered, and if the
Applicable Rate would have been set at a higher level during the period of
non-delivery of the Compliance Certificate, the Company shall pay to the
Applicable Agent, for the account of the Lenders of the applicable Class, on
demand all amounts which would have accrued hereunder had the Compliance
Certificate been delivered on time and (B) if any Compliance Certificate shall
prove to have been inaccurate (regardless of whether the Commitments are in
effect or any Loans or Letters of Credit are outstanding when such inaccuracy is
discovered), and such inaccuracy shall have resulted in the payment of interest
and fees at rates lower than those that were in fact applicable for any period
(based on the actual Consolidated Leverage Ratio), then the Company shall
promptly deliver to the Administrative Agent a corrected Compliance Certificate
and pay to the Applicable Agent, for account of the Lenders (or former Lenders)
of the applicable Class as their interests may appear, on demand all amounts
which would have accrued hereunder had such Compliance Certificate not contained
any such inaccuracy (it being understood that nothing in this sentence shall
limit the rights of the Administrative Agent or the Lenders under Section
2.08(c) or Article VIII).

"Applicable Singapore Revolving Percentage" means, with respect to any Singapore
Revolving Lender at any time, the percentage of the Aggregate Singapore
Revolving Commitments represented by such Singapore Revolving Lender's Singapore
Revolving Commitment at such time. If the Aggregate Singapore Revolving
Commitments have terminated, then the Applicable Singapore Revolving Percentage
of each Singapore Revolving Lender shall be determined based on the Applicable
Singapore Revolving Percentage of such Singapore Revolving Lender most recently
in effect, giving effect to any subsequent assignments.

"Applicable Term Percentage" means, with respect to any Term Lender at any time,
the percentage of (a) on or prior to the Closing Date, the Aggregate Term
Commitments represented by such Term Lender's Term Commitment at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all the Term
Lenders represented by the aggregate principal amount of such Term Lender's Term
Loans at such time.

"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

"Arranger" means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole book runner of the credit facilities provided for under this
Agreement.

"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

"Audited Financial Statements" means the audited consolidated balance sheet of
the Company and its Subsidiaries as of December 29, 2006 and December 30, 2005,
and the related consolidated statements of operations, changes in shareholders'
equity and cash flows for each of the years in the three-year period ended
December 29, 2006, including the notes thereto.

"Auto-Extension Letter of Credit" has the meaning specified in Section
2.03(b)(iii).

"Bank of America" means Bank of America, N.A. and its successors.

"Base Rate" means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective from and including the
effective date of such change in the Prime Rate or the Federal Funds Rate.

"Base Rate Loan" means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be Swing Line Loans or Dollar Domestic Loans.

"Borrower Joinder Agreement" means a Borrower Joinder Agreement in substantially
the form of Exhibit G.

"Borrower Materials" has the meaning specified in Section 6.02.

"Borrowers" means the Term Borrower, the Singapore Revolving Borrowers and each
other Primary Revolving Borrower.

"Borrowing" means a Committed Borrowing or a Swing Line Borrowing.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York; provided that:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in any currency, any fundings, disbursements, settlements and
payments in respect of any such Eurocurrency Rate Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, the term "Business Day" shall also exclude any such day on which
banks are not open for dealings in deposits in such currency in the London
interbank market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, the term "Business Day" shall also exclude any day that
is not a TARGET Day; and

(c) if such day relates to any fundings, disbursements, settlements and payments
in respect of any Committed Singapore Revolving Loan, or any other dealings to
be carried out pursuant to this Agreement in respect of any Committed Singapore
Revolving Loan, the term "Business Day" shall also exclude any such day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Singapore or Hong Kong.

"CAM" means the mechanism for the exchange of interests in the Term Facility,
the Primary Revolving Subfacility and the Singapore Revolving Subfacility and
the collections thereunder established under Article XI.

"CAM Exchange" means the exchange of the Lenders' interests provided for in
Article XI.

"CAM Exchange Date" means the date on which any event referred to in
Section 8.01(f) shall occur in respect of the Company.

"CAM Percentage" means, as to each Lender, a fraction (expressed as a decimal)
of which (a) the numerator shall be the sum of the Dollar Equivalents
(determined on the basis of Spot Rates prevailing on the CAM Exchange Date) of
the Designated Obligations owed to such Lender (whether or not at the time due
and payable) immediately prior to the CAM Exchange and (b) the denominator shall
be the sum of the Dollar Equivalents (as so determined) of the Designated
Obligations owed to all the Lenders (whether or not at the time due and payable)
immediately prior to the CAM Exchange. The CAM Percentage of any Lender
(including after any redetermination thereof pursuant to Article XI) shall be
determined by the Administrative Agent, shall be binding on each Lender and its
successors and assigns and shall be conclusive absent manifest error.

"Capital Leases" means all leases that are or should be capitalized in
accordance with GAAP.

"Cash Collateral" means, with respect to any L/C Obligation, any cash (and any
proceeds thereof) deposited pursuant to this Agreement to Cash Collateralize
such L/C Obligation.

"Cash Collateralize" means, with respect to any L/C Obligations denominated in
any currency, to deposit cash in such currency in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Primary Revolving Lenders or, in the case of L/C Obligations
arising under any Extended Letter of Credit, for the benefit of the Primary
Revolving Lenders and the L/C Issuer that is the issuer thereof, as collateral
for such L/C Obligations, such deposit to be made in accordance with Section
2.03(g). The term "Cash Collateralization" shall have the meaning correlative
thereto.

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

"Change of Control" shall be deemed to have occurred at any time that any
"person" or "group" (each as defined in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934) (a) becomes the "beneficial owner" (as defined
in Rule 13d-3 of the Securities Exchange Act of 1934), directly or indirectly,
of Voting Equity Interests of the Company (or securities convertible into or
exchangeable for such Voting Equity Interests) representing 30% or more of the
combined voting power of all Voting Equity Interests of the Company (on a fully
diluted basis) or (b) otherwise has the ability, directly or indirectly, to
elect a majority of the board of directors of the Company.

"Class" refers (a) when used in reference to any Committed Loan or Committed
Borrowing, to whether such Committed Loan, or the Committed Loans comprising
such Committed Borrowing, are Term Loans, Committed Primary Revolving Loans or
Committed Singapore Revolving Loans, (b) when used in reference to any
Commitment, to whether such Commitment is a Term Commitment, a Primary Revolving
Commitment or a Singapore Revolving Commitment and (c) when used in reference to
any Lender, to whether such Lender is a Term Lender, a Primary Revolving Lender
or a Singapore Revolving Lender.

"Closing Date" means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

"Code" means the Internal Revenue Code of 1986, as amended, and any regulations
promulgated thereunder.

"Commitment" means a Term Commitment, a Primary Revolving Commitment or a
Singapore Revolving Commitment.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Class and Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by Lenders
pursuant to Section 2.01.

"Committed Loan" means a Term Loan or a Committed Revolving Loan.

"Committed Loan Notice" means a notice given pursuant to Section 2.02(a) of
(a) a Committed Borrowing, (b) a conversion of Committed Loans that are Dollar
Domestic Loans from one Type to the other or (c) a continuation of Eurocurrency
Rate Loans, which notice shall be substantially in the form of Exhibit B or any
other form approved by the Administrative Agent.

"Committed Primary Revolving Loan" has the meaning specified in Section 2.01(b).

"Committed Revolving Loan" means a Committed Primary Revolving Loan or a
Committed Singapore Revolving Loan.

"Committed Singapore Revolving Loan" has the meaning specified in Section
2.01(c).

"Company" means Technitrol, Inc., a Pennsylvania corporation.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C or any other form approved by the Administrative Agent.

"Consolidated Cash Interest Expense" means, for any period, for the Company and
its Subsidiaries on a consolidated basis, (a) the interest expense accrued for
such period with respect to Consolidated Funded Debt, determined in accordance
with GAAP, minus (b) to the extent included in such interest expense, the sum of
(i) non-cash amounts attributable to amortization of debt discounts, (ii)
non-cash amounts attributable to the amortization of financing costs payable in
connection with the incurrence of Consolidated Funded Debt and (iii) non-cash
amounts attributable to accrued interest payable in kind in such period, plus
(c) any cash payments made during such period in respect of items referred to in
the preceding clause (b) that have been, or are to be, amortized or paid in kind
in other periods.

"Consolidated EBITDA" means, for any period, for the Company and its
Subsidiaries, an amount, determined on a consolidated basis in accordance with
GAAP, equal to the sum of (a) the consolidated net income of the Company and its
Subsidiaries from continuing operations for such period, plus (b) without
duplication and to the extent deducted in determining such consolidated net
income from continuing operations, the sum of (i) consolidated interest expense
for such period, (ii) the provision for domestic and foreign taxes for such
period based on income or profits, (iii) depreciation for such period, and
(iv) amortization for such period; provided, however, that there shall be
excluded from the foregoing computation, without duplication and to the extent
included in determining such consolidated net income from continuing operations,
(i) all non-cash income, gains and losses for such period (e.g. writing off of
in-process research and development and non-cash restructuring and impairment
charges), provided that any cash payment made with respect to any noncash items
added back in computing Consolidated EBITDA for any period pursuant to this
clause (i) shall be subtracted in computing Consolidated EBITDA for the period
in which such cash payment is made, (ii) all gains or losses from the sales of
assets not sold in the ordinary course of business for such period and (iii) all
non-cash charges incurred in connection with changes to GAAP for such period.

Notwithstanding the foregoing, (a) Consolidated EBITDA shall be deemed to be
$37,922,000 and $38,496,000 for the fiscal quarters of the Company ended on
December 28, 2007, and September 28, 2007, respectively, and (b) Consolidated
EBITDA for the fiscal quarter of the Company ended on March 28, 2008, shall be
determined on a pro forma basis to give effect to the Transactions occurring on
the Closing Date as if such Transactions had occurred on the first day of such
fiscal quarter, applying pro forma adjustment principles and methodologies that
are consistent with those used to determine the deemed Consolidated EBITDA
amounts referred to in clause (a).

For purposes of determining the Consolidated Leverage Ratio, Consolidated EBITDA
for any period shall, if during such period the Company or any Subsidiary shall
have consummated a Material Acquisition or a Material Disposition, be calculated
after giving effect to such Material Acquisition or Material Disposition on a
Pro Forma Basis.

"Consolidated Fixed Charges" means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a)
Consolidated Cash Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long-term
Indebtedness of the Company and its Subsidiaries (other than payments made by
the Company or any Subsidiary to the Company or a Subsidiary), (c) the aggregate
amount of principal payments (other than scheduled principal payments) made
during such period in respect of long-term Indebtedness of the Company and its
Subsidiaries, to the extent that such payments reduced any scheduled principal
payments that would have become due in the quarter in which such payment is
made, (d) the aggregate amount of (i) principal payments on Capital Leases,
determined in accordance with GAAP, (ii) payments on Synthetic Leases that would
be accounted for as principal payments if such Synthetic Leases were accounted
for as Capital Leases in accordance with GAAP and (iii) principal payments on
other Indebtedness of the type described in Section 7.03(e), in each case made
by the Company and its Subsidiaries during such period, and (e) the aggregate
amount of Taxes paid in cash by the Company and its Subsidiaries during such
period.

Notwithstanding the foregoing, (a) Consolidated Fixed Charges shall be deemed to
be $8,200,000 and $3,600,000 for the fiscal quarters of the Company ended on
December 28, 2007, and September 28, 2007, respectively, and (b) Consolidated
Fixed Charges for the fiscal quarter of the Company ended on March 28, 2008,
shall be determined on a pro forma basis to give effect to the Transactions
occurring on the Closing Date as if such Transactions had occurred on the first
day of such fiscal quarter, applying pro forma adjustment principles and
methodologies that are consistent with those used to determine the deemed
Consolidated Fixed Charge amounts referred to in clause (a).

"Consolidated Funded Debt" means, on any date, the sum for the Company and its
Subsidiaries of all (a) Indebtedness that would appear on a consolidated balance
sheet of the Company prepared as of such date in accordance with GAAP, (b)
obligations under Capital Leases, (c) obligations under Synthetic Leases that
would be capitalized under GAAP if they were accounted for as Capital Leases and
(d) obligations of the Company and the Subsidiaries as an account party in
respect of letters of credit or letters of guaranty, other than contingent
obligations in respect of any letter of credit or letter of guaranty that does
not support Indebtedness; provided that, notwithstanding anything to the
contrary in Section 1.03(b), liabilities arising out of leases, consignment
agreements or similar arrangements for precious, semi-precious or other metals
that are entered into by the Company or any Subsidiary in the ordinary course of
business shall be excluded from the definition of the term "Consolidated Funded
Debt" to the extent such liabilities would not be required to be set forth on a
consolidated balance sheet of the Company prepared in accordance with GAAP as in
effect on the date hereof.

"Consolidated Leverage Ratio" has the meaning specified in Section 7.11(b).

"Consolidated Total Assets" means, as of any date of determination, the value of
all assets of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound,
other than the Loan Documents.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms "Controlling" and "Controlled" shall have meanings correlative thereto.

"Credit Extension" means (a) the making of a Borrowing or (b) an L/C Credit
Extension.

"Debt Rating" means the rating by either S&P or Moody's of the Company's
non-credit-enhanced, senior unsecured long-term debt.

"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

"Default Rate" means (a) when used with respect to Loan Documents Obligations
other than Letter of Credit Fees, an interest rate per annum equal to (i) the
Base Rate plus (ii) the Applicable Rate applicable to Base Rate Loans plus (iii)
2% per annum; provided, however, that (A) with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate per annum equal to the interest
rate (including the Applicable Rate and Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum and (B) with respect to L/C Disbursements made in an
Alternative Currency, the Default Rate shall be an interest rate per annum equal
to (i) the interest rate that would be applicable to such L/C Disbursement had
such L/C Disbursement been a Eurocurrency Rate Loan with an Interest Period of
one month plus (ii) 2% per annum; and (b) when used with respect to Letter of
Credit Fees, a rate per annum equal to the Applicable Rate applicable to Letters
of Credit plus 2% per annum.

"Defaulting Lender" means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Applicable Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
such payment is the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

"Designated Cash Collateral" has the meaning specified in Section 2.03(g).

"Designated Obligations" means Loan Documents Obligations consisting of (a) the
outstanding principal of, and accrued and unpaid interest on, the Term Loans and
Committed Revolving Loans, (b) participations in Swing Line Loans,
(c) unreimbursed L/C Disbursements and interest thereon and (d) commitment fees
and Letter of Credit Fees payable hereunder, in each case, regardless of whether
such Loan Documents Obligations are due and payable.

"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any Equity Interests in any other Person, any notes or
accounts receivable or any rights and claims associated therewith. For purposes
of Sections 7.02 and 7.05, an issuance by any Subsidiary of any Equity Interests
in such Subsidiary to any Person that has the effect of transferring an interest
in such Subsidiary from any holder of capital stock, partnership or membership
interests or other similar Equity Interests in such Subsidiary (a "parent
entity") to any other Person (other than the issuance of director's qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by such Person under applicable Laws) shall be treated as an issuance by
such Subsidiary of such Equity Interests to such parent entity (and, in the case
of any such deemed issuances to more than one parent entity, such issuances
shall be deemed to have been made ratably in accordance with such parent
entities' Equity Interests in such Subsidiary) and a subsequent Disposition by
such parent entity or parent entities of such Equity Interests to such Person.

"Disqualified Capital Stock" means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 180 days following the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
clause (a) above, in each case at any time on or prior to the date that is 180
days following the Maturity Date, or (c) contains any mandatory repurchase
obligation which may come into effect prior to payment in full of all the Loan
Documents Obligations; provided that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the date that is 180 days following
the Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of all the
Loan Documents Obligations.

"DKK" means the lawful money of Denmark.

"Dollar" and "$" mean lawful money of the United States.

"Dollar Domestic Loan" means any Committed Primary Revolving Loan denominated in
Dollars and made to a Domestic Borrower.

"Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Applicable Agent pursuant to Section 1.04.

"Domestic Borrower" means the Company or any other Borrower that is a Domestic
Subsidiary.

"Domestic Holding Company" means any Domestic Subsidiary that (a) conducts no
business or operations, (b) owns no assets other than Equity Interests in
Foreign Subsidiaries and nominal assets related to maintenance of its existence
and (c) has no Indebtedness or other liabilities, other than obligations
relating to maintenance of its existence.

"Domestic Loan Party" means the Company or any other Loan Party which is a
Domestic Subsidiary.

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States, any state or territory thereof or the District of
Columbia, other than any such Subsidiary (including Pulse Philippines, Inc.)
that (a) is also organized and existing under the laws of any jurisdiction other
than the United States, any state or territory thereof or the District of
Columbia, (b) has no business operations or assets in the United States or any
state, territory or district thereof and (c) has been organized under the laws
of the United States or any state, territory or district thereof solely for tax
purposes.

"Dutch Borrower" means any Subsidiary that is a Borrower hereunder and that is
organized under the laws of the Netherlands.

"Eligible Assignee" means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person); provided
that neither the Company nor any of its Affiliates shall be an Eligible
Assignee; and provided further, however, that, (i) so long as no Event of
Default under Section 8.01(a) or 8.01(f), or Section 8.01(b) with respect to any
failure to comply with Section 7.11, shall have occurred and be continuing and
(ii) other than in connection with any assignment requested by the Company under
Section 10.13 or resulting from a reallocation under Section 2.15 or by
operation of the CAM, an Eligible Assignee shall include a Lender, an Affiliate
of a Lender or another Person only if it has advised the Administrative Agent
that, through its Lending Offices, it is capable of lending the applicable
Alternative Currencies to the relevant Borrowers (other than any extensions of
credit to the Singapore Revolving Borrowers under the Primary Revolving
Subfacility) without the imposition of any additional Indemnified Taxes.

"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

"Environmental Laws" means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other "Superfund" or
"Superlien" law or any other Federal or applicable state, local or foreign
statute, law, ordinance, code, rule, regulation, order or decree relating in any
way to the environment or natural resources or regulating, relating to, or
imposing liability or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereafter in
effect.

"Environmental Liability" means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

"Equity Interests" means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

"ERISA Affiliate" means, as applied to the Company, any Person or trade or
business which is a member of a group which is under common control with the
Company, who, together with the Company, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) any failure by
any Pension Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) the filing, pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (e) a determination by such
Plan's enrolled actuary that any Pension Plan is, or is expected to be, in
"at-risk" status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code); (f) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (g) the receipt by the Company or any ERISA Affiliates of the
Company of any notice, or the receipt by any Multiemployer Plan of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA; (h) the filing of a notice of intent
to terminate a Pension Plan, the treatment of a Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (i) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (j) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.

"Euro" and "E" mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

"Eurocurrency Base Rate" means, with respect to any Eurocurrency Rate Loan for
any Interest Period, the rate per annum appearing on the Reuters "LIBOR01"
screen displaying British Bankers' Association Interest Settlement Rates (or on
any successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant currency in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the "Eurocurrency
Base Rate" with respect to such Eurocurrency Rate Loan for such Interest Period
shall be the rate per annum at which deposits in the relevant currency, in the
approximate amount of such Eurocurrency Rate Loan and for a maturity comparable
to such Interest Period, are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

"Eurocurrency Borrowing Minimum" means (a) in the case of a Committed Borrowing
denominated in Dollars, $5,000,000, (b) in the case of a Committed Borrowing
denominated in Euros, E3,000,000 and (c) in the case of a Committed Borrowing
denominated in any other Alternative Currency, an amount the Dollar Equivalent
of which is equal to approximately $5,000,000.

"Eurocurrency Borrowing Multiple" means (a) in the case of a Committed Borrowing
denominated in Dollars, $1,000,000, (b) in the case of a Committed Borrowing
denominated in Euros, E500,000 and (c) in the case of a Committed Borrowing
denominated in any other Alternative Currency, an amount the Dollar Equivalent
of which is equal to approximately $1,000,000.

"Eurocurrency Rate" means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum (rounded upward, if necessary, to a
whole multiple of 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

Eurocurrency Rate =

Eurocurrency Base Rate


1.00 - Eurocurrency Reserve Percentage

"Eurocurrency Rate Loan" means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency. All Committed Loans denominated in an
Alternative Currency, or denominated in Dollars but made to a Foreign Borrower,
must be Eurocurrency Rate Loans.

"Eurocurrency Reserve Percentage" means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal) in effect on such day, whether
or not applicable to any Lender, under regulations issued from time to time by
the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as "Eurocurrency liabilities"). The
Eurocurrency Rate for each outstanding Eurocurrency Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.

"Event of Default" has the meaning specified in Section 8.01.

"Excluded Subsidiaries" means Full Rise Electronic Co. Ltd., a company organized
under the laws of the Republic of China (Taiwan), and its Subsidiaries. Subject
to Section 1.09, (a) for purposes of this Agreement and the other Loan
Documents, the Excluded Subsidiaries shall be deemed not to be Subsidiaries of
the Company and (b) in furtherance of the foregoing, for purposes of
Section 7.11 and the related definitions, references to any financial statement
items being determined on a consolidated basis for the Company or for the
Company and its Subsidiaries shall be determined on a consolidated basis for the
Company and its Subsidiaries other than the Excluded Subsidiaries.

"Excluded Subsidiaries Redesignation" has the meaning specified in Section 1.09.

"Excluded Taxes" means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction referred to in the preceding
clause (a) and (c) except as provided in the following sentence, in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 10.13 or a Lender or Affiliate of a Lender holding its Commitment
or any Loan Documents Obligations as a result of a reallocation under Section
2.15 or by operation of the CAM), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 3.01(a).
Notwithstanding anything to the contrary contained in this definition, "Excluded
Taxes" shall not include any withholding tax imposed at any time on payments
made by or on behalf of a Foreign Loan Party to any Lender or L/C Issuer
hereunder or under any other Loan Document, provided that such Person shall have
complied with the last paragraph of Section 3.01(e).

"Existing CapEx Carry-Over Amount" means the aggregate amount, but not in excess
of $30,000,000, of the capital expenditures permitted to be made by the Company
and its Subsidiaries under the Existing Company Credit Agreement during the
fiscal year of the Company ended December 29, 2007, and not so made during such
fiscal year. The Existing CapEx Carry-Over Amount shall be conclusively
determined based on the certificate of a Responsible Officer of the Company
delivered pursuant to Section 4.01(a)(vii).

"Existing Company Credit Agreement" means that certain Credit Agreement dated as
of October 14, 2005, among the Company, the Subsidiaries party thereto, Bank of
America, as agent, and a syndicate of lenders.

"Existing Letters of Credit" means the existing letters of credit described on
Schedule 1.01(a) hereto.

"Existing Sonion Credit Agreement" means that certain Credit Agreement dated as
of March 14, 2006, among Sonion, Danske Bank, as agent, and a syndicate of
lenders.

"Extended Letter of Credit" means any Letter of Credit the expiry date of which
would occur after the Letter of Credit Expiration Date, provided that (a) the
L/C Issuer that is the issuer thereof shall have consented, in its sole
discretion, to the designation of such Letter of Credit as an "Extended Letter
of Credit" and (b) the Primary Revolving Borrower for whose account such Letter
of Credit is issued shall have Cash Collateralized L/C Obligations arising under
such Letter of Credit prior to the date of issuance thereof (or, if such Letter
of Credit shall be an Auto-Extension Letter of Credit, at least five Business
Days prior to the last date on which the applicable L/C Issuer may give a
Non-Extension Notice with respect thereto, if, failing delivery of such
Non-Extension Notice on such date, the expiry date of such Letter of Credit
shall automatically be required to be extended to a date occurring after the
Letter of Credit Expiration Date) in an amount equal to 105% of the amount of
such Letter of Credit.

"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMCB on
such day on such transactions as determined by the Administrative Agent.

"Fee Letter" means the letter agreement dated January 8, 2008, among the
Company, the Administrative Agent and the Arranger.

"Foreign Borrower" means any Borrower that is a Foreign Subsidiary.

"Foreign Lender" means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

"Foreign Loan Party" means any Loan Party that is a Foreign Subsidiary.

"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.

"FRB" means the Board of Governors of the Federal Reserve System of the United
States.

"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted accounting principles in the United States, as
in effect from time to time (but subject to Section 1.03(b)).

"Governmental Authority" means any federal, state, municipal, national or other
governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right of any holder of such
Indebtedness to obtain any such Lien); provided that the term "Guarantee" shall
not include endorsements of negotiable instruments for deposit or collection.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term "Guarantee" as a verb has a
corresponding meaning.

"Guarantee Agreement" means the Master Guarantee Agreement among the Loan
Parties and the Administrative Agent, substantially in the form of Exhibit D,
together with all supplements thereto.

"Guarantee Requirement" means, at any time, the requirement that the
Administrative Agent shall have received from the Company and each other Loan
Party either (a) a counterpart of the Guarantee Agreement duly executed and
delivered on behalf of the Company or such other Loan Party or (b) in the case
of any Person that becomes a Loan Party after the Closing Date, a supplement to
the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Loan Party. The foregoing definition shall not
require the provision of a Guarantee by any Subsidiary if, and for so long as,
the Administrative Agent determines that the cost of providing such Guarantees
(taking into account any adverse tax consequences to the Company and its
Subsidiaries (including the application of section 956 of the Code and the
imposition of withholding or other material taxes)) shall be excessive in view
of the benefits to be obtained by the Lenders therefrom. In furtherance of the
foregoing, a Subsidiary that is organized under the laws of Hong Kong shall not
be required to Guarantee the Guaranteed Obligations to the extent that such
Guarantee would result in significant adverse tax consequences to the Company
and its Subsidiaries (and the Administrative Agent is hereby authorized to make
such modifications to the form of the supplement to the Guarantee Agreement
executed by such Subsidiary as it determines are appropriate to give effect to
this sentence). The Administrative Agent may grant extensions of time for the
provision of any Guarantee by any Subsidiary (including extensions in connection
with assets acquired, or Subsidiaries formed or acquired, after the Closing
Date) where it determines that such action cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the other Loan Documents.

"Guaranteed Obligations" has the meaning specified in the Guarantee Agreement.

"Hazardous Materials" means any hazardous, toxic or dangerous waste, substance
or material (including petroleum products or byproducts), the generation,
handling, storage, use, disposal, treatment, release or emission of which, or
exposure to which, is subject to any Environmental Law in effect on any date.

"Honor Date" has the meaning specified in Section 2.03(c)(i).

"IFRS" means the international financial reporting standards as in effect from
time to time.

"Increase Effective Date" has the meaning specified in Section 2.14(d).

"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all indebtedness, obligations and liabilities of such Person for borrowed
money;

(b) all obligations of such Person arising under letters of credit (whether
standby or commercial), bankers' acceptances, bank guaranties, surety bonds and
similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and in accordance with customary terms and (ii) deferred
compensation);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;

(f) obligations under Capital Leases and obligations under Synthetic Leases
which would be capitalized under GAAP if they were accounted for as Capital
Leases;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Capital Stock in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

(h) any off-balance-sheet liabilities of such Person (including any attributable
debt in respect of sale-leaseback transactions, but excluding liabilities
arising out of leases, consignment agreements or similar arrangements for
precious, semi-precious, or other metals that are entered into by the Company or
any Subsidiary in the ordinary course of business); and

(i) all Guarantees of such Person in respect of any of the foregoing.

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
any Capital Lease obligation shall be the amount thereof required to be
capitalized in accordance with GAAP. The amount of any Synthetic Lease as of any
date shall be deemed to be the amount thereof required to be capitalized if such
Synthetic Lease were accounted for as a Capital Lease. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

"Indebtedness for Money Borrowed" means, as to any Person, Indebtedness of such
Person of the type referred to in clause (a) or (f) of the definition of term
"Indebtedness", and any Guarantees of such Person of any Indebtedness of the
type referred to in such clauses of any other Person.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Indemnitees" has the meaning specified in Section 10.04(b).

"Information" has the meaning specified in Section 10.07.

"Information Memorandum" means the Confidential Information Memorandum dated
January 2008, used by the Arranger in connection with the syndication of the
credit facilities provided for under this Agreement.

"Interest Payment Date" means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; (b)
as to any Base Rate Loan (other than a Swing Line Loan), the last Business Day
of each March, June, September and December and the Maturity Date; and (c) as to
any Swing Line Loan, the day that such Loan is required to be repaid.

"Interest Period" means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company's
internal controls over financial reporting, in each case as described in the
Securities Laws.

"Investment" means, as to any Person, any loan or advance to, or any Guarantee
of any obligations of, any other Person, any purchase or other acquisition of
any Equity Interests or other securities, assets (to the extent they constitute
all or substantially all the assets, or a business unit, of the seller) or
obligations of any other Person, or any capital contribution to, or other
investment or acquisition (including pursuant to any merger or consolidation
with any other Person) of any interest in any other Person. For purposes of this
Agreement, the amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, (b) any Investment in the form of a Guarantee shall be
the principal amount outstanding on such date of Indebtedness or other
obligation being guaranteed thereby, (c) any Investment in the form of a
transfer of Equity Interests or other assets by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
shareholders' equity represented by such Equity Interests, or the net book value
of such other assets, transferred, in each case determined as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment, (d) any
Investment (other than any Investment referred to in clause (a), (b) or (c)
above) by any Person in the form of a purchase or other acquisition of any
Equity Interests or other securities, assets or obligations of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith or, in the case of an Investment as a result of
which any Person becomes a Subsidiary, any Indebtedness of such Person existing
at the time thereof), without any adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment,
and (e) any Investment (other than any Investment referred to in clause (a),
(b), (c) or (d) above) by any Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to such Person shall be
the shareholders' equity of such other Person represented by such Equity
Interests at the time of the issuance thereof.

"Investment Transfer" to any Person means any loan or advance to, or any
Guarantee of any obligations of, such Person, any transfer of any Equity
Interests or other assets to such Person or any capital contribution to such
Person (including pursuant to any merger or consolidation with such Person).

"IRS" means the United States Internal Revenue Service.

"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

"Issuer Documents" means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any L/C Issuer and any Primary Revolving Borrower or in favor such L/C Issuer
and relating to any such Letter of Credit.

"JPMCB" means JPMorgan Chase Bank, N.A. and its successors.

"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

"L/C Advance" means, with respect to each Primary Revolving Lender, such Primary
Revolving Lender's funding of its participation in any L/C Disbursement pursuant
to Section 2.03(c)(ii).

"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

"L/C Disbursement" has the meaning specified in Section 2.03(c)(i).

"L/C Issuer" means JPMCB or Bank of America, each in its capacity as issuer of
Letters of Credit hereunder.

"L/C Obligations" means, at any time, the aggregate amount available to be drawn
under all outstanding Letters of Credit at such time plus the aggregate amount
of all L/C Disbursements that have not yet been reimbursed by the Primary
Revolving Borrowers at such time. For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.05. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be "outstanding"
in the amount so remaining available to be drawn.

"Lender Joinder Agreement" has the meaning specified in Section 2.14(c).

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or a
Lender Joinder Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term "Lenders" includes the Swing Line Lender.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify to the Company and
the Agents.

"Letter of Credit" means any documentary or standby letter of credit issued
hereunder and shall include the Existing Letters of Credit. Letters of Credit
may be issued in Dollars or in any Alternative Currency.

"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

"Letter of Credit Expiration Date" means the day that is five Business Days
prior to the Maturity Date.

"Letter of Credit Fee" has the meaning specified in Section 2.03(i).

"Letter of Credit Sublimit" means an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Primary Revolving Commitments. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Primary
Revolving Commitments.

"Lien" means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.

"Loan" means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

"Loan Documents" means this Agreement, the Guarantee Agreement, each Borrower
Joinder Agreement, each Lender Joinder Agreement and each Note.

"Loan Documents Obligations" has the meaning specified in the Guarantee
Agreement.

"Loan Parties" means, collectively, the Company, each other Borrower and each
Subsidiary Guarantor.

"London Administrative Agent" means J.P. Morgan Europe Limited, or any other
Affiliate or branch of JPMCB that JPMCB shall have designated for the purpose of
acting in such capacity hereunder.

"Mandatory Cost" means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

"Material Acquisition" means any Permitted Acquisition the aggregate
consideration paid in which exceeds $5,000,000.

"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company or the Loan
Parties taken as a whole to perform their obligations and pay all amounts due
under the Loan Documents, or (c) the ability of any Agent or any Lender to
enforce its rights under the Loan Documents taken as a whole or to collect any
of the Loan Documents Obligations then due and payable.

"Material Disposition" means any Disposition, or a series of related
Dispositions, of (a) all or substantially all of the issued and outstanding
Equity Interests in any Person or (b) assets comprising all or substantially all
of the assets of any Person or of a line or lines of business conducted by any
Person, provided that the aggregate consideration received therein exceeds
$5,000,000.

"Material Subsidiary" means (a) for purposes of clause (b) of the definition of
the term "Subsidiary Guarantor", any Domestic Subsidiary the consolidated total
assets of which are equal to $1,000,000 or more, (b) for purposes of clause (c)
of the definition of the term "Subsidiary Guarantor", any Foreign Subsidiary (i)
the consolidated total assets of which are equal to 15% or more of the
consolidated total assets of the Company or (ii) the consolidated revenues of
which are equal to 15% or more of the consolidated revenues of the Company and
(c) otherwise, any Subsidiary the Net Worth of which (exclusive of the value
(i.e., shareholders' equity) of any Subsidiaries owned by such Subsidiary) is
equal to $10,000,000 or more. For purposes of this definition, all amounts shall
be determined as of the end of or, in the case of consolidated revenues, for the
most recent period of four consecutive fiscal quarters of the Company with
respect to which the Administrative Agent shall have received financial
statements referred to in Section 5.05(a) or delivered pursuant to Section
6.01(a) or 6.01(b).

"Maturity Date" means February 28, 2013.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Multiemployer Plan" means an employee pension benefit plan covered by Title IV
of ERISA and in respect of which the Company or any ERISA Affiliate is an
"employer" as described in Section 4001(b) of ERISA, which is also a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.

"Net Worth" means, with respect to any Subsidiary as of any date on which the
amount thereof is to be determined, shareholders' equity of such Subsidiary
determined in accordance with GAAP, excluding, however, for purposes of such
determination, (a) any liabilities of such Subsidiary incurred under the Loan
Documents, (b) any liabilities in the form of Guarantees and (c) any liabilities
owed to the Company or any Subsidiary.

"Non-Extension Notice" has the meaning specified in Section 2.03(b)(iii).

"Note" means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit E.

"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

"Other Taxes" means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

"Outstanding Amount" means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
on such date after giving effect to any borrowings and prepayments or repayments
of such Committed Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof on such
date after giving effect to any borrowings and prepayments or repayments of such
Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations occurring on such date, including as a
result of any reimbursements by the Primary Revolving Borrowers of L/C
Disbursements.

"Overnight Rate" means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate in effect on such day and
(ii) an overnight rate determined by the Administrative Agent, the applicable
L/C Issuer, or the Swing Line Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

"Participant" has the meaning specified in Section 10.06(d).

"Participating Member State" means each state so described in any EMU
Legislation.

"Patriot Act" has the meaning specified in Section 4.01(n).

"PBGC" means the Pension Benefit Guaranty Corporation and any successor thereto.

"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by the Company or any ERISA Affiliate or to which
the Company or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

"Permitted Acquisition" means any Acquisition in connection with which each of
the following is true: (a) the Person to be (or whose assets are to be) acquired
does not oppose such Acquisition and the line or lines of business of the Person
to be acquired are, in the reasonable judgment of the Company, substantially
similar to, or ancillary or complementary to, one or more line or lines of
business conducted by the Company or any of its Subsidiaries, (b) no Default or
Event of Default is in existence at the time of the consummation of such
Acquisition or would exist after giving effect thereto (including on a Pro Forma
Basis, in the case of the covenants contained in Section 7.11), (c) the Person
acquired shall be or become a consolidated Subsidiary, or be merged into the
Company or a consolidated Subsidiary, immediately upon consummation of such
Acquisition (or if assets are being acquired, the acquiror shall be the Company
or a consolidated Subsidiary), (d) if the Person to be (or whose assets are to
be) acquired is located outside of the United States and the fair market value
of the consideration given in connection with such Acquisition is greater than
$20,000,000, the assets or the Equity Interests of the Person acquired shall be
acquired by the Company or a wholly-owned Subsidiary thereof, or such Person
shall be merged into the Company or a wholly-owned Subsidiary thereof, (e) the
Company delivers to the Administrative Agent a certificate, dated as of the date
of the consummation of such Acquisition and signed by the chief executive
officer, chief financial officer, controller, director of treasury or treasurer
of the Company, certifying that all of the foregoing requirements set forth in
this definition have been satisfied with respect to such Acquisition and further
certifying as to such Responsible Officer's good faith belief that the covenants
contained in Section 7.11 will continue to be met for the first four full fiscal
quarters of the Company following the consummation of such Acquisition, to which
shall be attached computations demonstrating satisfaction of the requirements
set forth in clause (b) above and in this clause (e) as to the covenants
contained in Section 7.11, and (f) if the aggregate principal amount of any
Loans made available to the Company and its Subsidiaries hereunder in connection
with such Acquisition is equal to or greater than $125,000,000, the Required
Lenders shall have consented in writing to the consummation of such Acquisition.

"Person" means an individual, limited liability company, partnership,
corporation, trust, unincorporated organization, association, joint venture or
other entity or a Governmental Authority.

"Plan" means any "employee benefit plan" (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

"Platform" has the meaning specified in Section 6.02.

"Prepayment Escrow Account" has the meaning specified in Section 2.05(e).

"Primary Revolving Borrower" means any of (a) the Company, (b) the Singapore
Revolving Borrowers, (c) Pulse Denmark, Sonion, Technitrol Delaware, Inc., a
Delaware corporation, Pulse Engineering, Inc., a Delaware corporation, AMI
Doduco, Inc., a Pennsylvania corporation, AMI Doduco Holding GmbH, a company
organized under the laws of Germany, Pulse GmbH & Co. KG, a partnership
organized under the laws of Germany, Pulse Powertrain GmbH & Co. KG, a
partnership organized under the laws of Germany, AMI Doduco Nederland BV, a
company organized under the laws of the Netherlands, and Pulse Nederland BV, a
company organized under the laws of the Netherlands, and (d) any other
Subsidiary that has become a Primary Revolving Borrower as provided in
Section 2.17.

"Primary Revolving Commitment" means, as to each Lender, its obligation, if any,
to (a) make Committed Primary Revolving Loans to the Primary Revolving Borrowers
pursuant to Section 2.01(b), (b) acquire participations in L/C Obligations and
(c) acquire participations in Swing Line Loans, in an aggregate principal amount
at any one time outstanding the Dollar Equivalent of which does not exceed the
Dollar amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption or the Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Lenders' Primary Revolving Commitments as of the Closing Date is
$250,000,000.

"Primary Revolving Lender" means a Lender with a Primary Revolving Commitment
or, if the Aggregate Primary Revolving Commitments have terminated, a Lender
holding any of the Total Primary Revolving Outstandings.

"Primary Revolving Subfacility" means the credit facility represented by the
Primary Revolving Commitments and established pursuant to Sections 2.01(b), 2.03
and 2.04.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

"Pro Forma Basis" means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the applicable
Permitted Acquisition or Disposition (and all other Permitted Acquisitions and
Dispositions that have been consummated during the applicable period), and any
related retirement of Indebtedness or incurrence of Indebtedness by the Company
and its Subsidiaries, shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant; provided that the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of the term "Consolidated EBITDA" and give effect to events
(including operating expense reductions) that (a) are attributable to such
transaction, (b) are expected to have a continuing impact on the Company and its
Subsidiaries and (c) are factually supportable (provided that pro forma effect
shall only be given to operating expense reductions or similar anticipated
benefits from any Permitted Acquisition or Disposition solely to the extent that
such adjustments and the bases therefor are set forth in reasonable detail in a
certificate of the Responsible Officer of the Company delivered to the
Administrative Agent and dated the relevant date of determination and which
certifies that all necessary steps for the realization thereof have been taken
or the Company reasonably anticipates that all necessary steps for the
realization thereof will be taken within 12 months following such date of
determination). For purposes of giving pro forma effect to any Indebtedness
incurred or assumed by the Company or its Subsidiaries that bears interest at a
floating or formula rate, such Indebtedness shall be deemed to have an implied
rate of interest for the applicable period equal to the rate that is or would be
in effect with respect to such Indebtedness as of the relevant date of
determination.

"Pulse Denmark" means Pulse Denmark ApS, a company organized under the laws of
Denmark under company registration number 3125 3950.

"Reallocated Primary Revolving Commitment" of any Primary Revolving Lender means
the portion of such Lender's Primary Revolving Commitment that shall constitute
a part of such Primary Revolving Commitment as a result of a reallocation of
such Lender's (or its Affiliate's) Singapore Revolving Commitment pursuant to
Section 2.15.

"Reallocation Effective Date" has the meaning specified in Section 2.15(c).

"Redesignation Effective Date" has the meaning specified in Section 1.09.

"Register" has the meaning specified in Section 10.06(c).

"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

"Related Parties" means, with respect to any Person, such Person's Subsidiaries
and other Affiliates and the partners, directors, officers, employees, agents
and advisors of such Person and of such Person's Subsidiaries and other
Affiliates.

"Reportable Event" means a reportable event described in Section 4043 of ERISA
and the regulations thereunder for which the notice requirement has not been
waived by applicable regulation.

"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

"Required Lenders" means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Outstanding Amount of all the Term Loans at such
time, (b) the unused Commitments at such time, (c) the Total Primary Revolving
Outstandings at such time and (d) the Total Singapore Revolving Outstandings at
such time; provided that the Commitment of, and the Total Primary Revolving
Outstandings and the Total Singapore Revolving Outstandings held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

"Required Primary Revolving Lenders" means, as of any date of determination,
Primary Revolving Lenders having more than 50% of the Aggregate Primary
Revolving Commitments or, if the Aggregate Primary Revolving Commitments have
terminated, Primary Revolving Lenders holding in the aggregate more than 50% of
the Total Primary Revolving Outstandings; provided that the Primary Revolving
Commitment of, and the Total Primary Revolving Outstandings held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Primary Revolving Lenders.

"Required Singapore Revolving Lenders" means, as of any date of determination,
Singapore Revolving Lenders having more than 50% of the Aggregate Singapore
Revolving Commitments or, if the Aggregate Singapore Revolving Commitments have
terminated, Singapore Revolving Lenders holding in the aggregate more than 50%
of the Total Singapore Revolving Outstandings; provided that the Singapore
Revolving Commitment of, and the portion of the Total Singapore Revolving
Outstandings held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Singapore Revolving Lenders.

"Required Term Lenders" means, as of any date of determination, Term Lenders
holding in the aggregate more than 50% of the Outstanding Amount of all the Term
Loans at such time.

"Responsible Officer" means, with respect to any Loan Party, the chief executive
officer, president, chief financial officer, controller, director of treasury,
treasurer or assistant treasurer of such Loan Party or, for purposes of clauses
(ii), (iii), (iv), (viii), (ix) and (xi) of Section 4.01(a) only, a
duly-authorized director, manager, vice-president or secretary of such Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party, and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the repurchase, redemption, retirement, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to the Company's stockholders, partners or members (or the equivalent
Person thereof).

"Revolving Availability Period" means the period from and including the Closing
Date to but excluding the earlier of (a) the Maturity Date and (b) (i) in the
case of the Primary Revolving Commitments, the date of termination of the
Aggregate Primary Revolving Commitments pursuant to Section 2.06 or 8.02 and
(ii) in the case of the Singapore Revolving Commitments, the date of termination
of the Aggregate Singapore Revolving Commitments pursuant to Section 2.06 or
8.02.

"Revolving Commitment" means (a) with respect to any Primary Revolving Lender,
its Primary Revolving Commitment and (b) with respect to any Singapore Revolving
Lender, its Singapore Revolving Commitment.

"Revolving Lender" means a Primary Revolving Lender or a Singapore Revolving
Lender.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Applicable Agent to be customary in the place of disbursement
or payment for the settlement of international banking transactions in the
relevant Alternative Currency.

"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

"Share" means (a) with respect to any Term Lender or any Term Lender's share of
any payment or other amount under or with respect to the Term Facility, such
Term Lender's Applicable Term Percentage, (b) with respect to any Primary
Revolving Lender or any Primary Revolving Lender's share of any payment or other
amount under or with respect to the Primary Revolving Subfacility, such Primary
Revolving Lender's Applicable Primary Revolving Percentage and (c) with respect
to any Singapore Revolving Lender or any Singapore Revolving Lender's share of
any payment or other amount under or with respect to the Singapore Revolving
Subfacility, such Singapore Revolving Lender's Applicable Singapore Revolving
Percentage.

"Singapore Administrative Agent" means JPMorgan Chase Bank, N.A., the Hong Kong
branch, or any other Affiliate or branch of JPMCB that JPMCB shall have
designated for the purpose of acting in such capacity hereunder.

"Singapore Revolving Borrowers" means (a) Pulse Electronics (Singapore) Pte.
Ltd., a company organized under the laws of Singapore, (b) Technitrol Singapore
Holdings Pte. Ltd., a company organized under the laws of Singapore, and (c) any
other Subsidiary that has become a Singapore Revolving Borrower as provided in
Section 2.17.

"Singapore Revolving Commitment" means, as to each Lender, its obligation, if
any, to make Committed Singapore Revolving Loans to the Singapore Revolving
Borrowers pursuant to Section 2.01(c) in an aggregate principal amount at any
one time outstanding the Dollar Equivalent of which does not exceed the Dollar
amount set forth opposite such Lender's name on Schedule 2.01 or in the
Assignment and Assumption or the Lender Joinder Agreement pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Lenders' Singapore Revolving Commitments as of the Closing Date is
$50,000,000.

"Singapore Revolving Lender" means a Lender with a Singapore Revolving
Commitment or, if the Aggregate Singapore Revolving Commitments have terminated,
a Lender with an outstanding Committed Singapore Revolving Loan.

"Singapore Revolving Subfacility" means the credit facility represented by the
Singapore Revolving Commitments and established pursuant to Section 2.01(c).

"Solvency" mean, with respect to any Person on any date of determination, that
on such date (a) the fair value of the assets of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts and other liabilities as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or other liabilities beyond such Person's ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's assets would constitute an unreasonably small capital. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual or matured
liability.

"Sonion" means Sonion A/S, a company organized under the laws of Denmark under
company registration number 2514 1350.

"Sonion Acquisition" has the meaning specified in the preliminary statement to
this Agreement.

"Sonion Acquisition Consideration" has the meaning specified in the preliminary
statement to this Agreement.

"Sonion Intercompany Loan" means the loan in the amount of $168,000,000 to be
made by Pulse Denmark to Sonion on the Closing Date.

"Sonion Purchase Agreement" has the meaning specified in the preliminary
statement to this Agreement.

"Specified Committed Primary Revolving Borrowing" means the Committed Borrowing
requested to be made on the Closing Date and identified as such in a Committed
Loan Notice.

"Specified Time" means (a) when used in reference to (i) Swing Line Loans or
(ii) Committed Primary Revolving Loans that are Dollar Domestic Loans, New York
City time, (b) when used in reference to Letters of Credit, New York City time
(or, in the case of any Letter of Credit, such other time as may be agreed to by
the Administrative Agent and the applicable L/C Issuer with respect to such
Letter of Credit), (c) when used in reference to Committed Loans (other than
Committed Singapore Revolving Loans) (i) denominated in Dollars and made to
Foreign Borrowers or (ii) denominated in an Alternative Currency, London time
and (d) when used in reference to Committed Singapore Revolving Loans, Hong Kong
time.

"Spot Rate" means on any day, for purposes of determining the Dollar Equivalent
of any Alternative Currency, the rate at which such currency may be exchanged
into Dollars, as set forth at approximately 11:00 a.m. on such date on the
Reuters World Currency Page for such currency. In the event that such rate does
not appear on the applicable Reuters World Currency Page, the Spot Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Applicable Agent and the Company,
or, in the absence of such an agreement, such Spot Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent, at
approximately 11:00 a.m. on such date for the purchase of Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Applicable Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error. References to time of
day in this definition shall be to (a) New York City time, in the case of any
determination of Spot Rates by the Administrative Agent, (b) London time, in the
case of any determination of Spot Rates by the London Administrative Agent, and
(c) Hong Kong time, in the case of any determination of Spot Rates by the
Singapore Administrative Agent.

"Subordinated Indebtedness" of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person, including any such Indebtedness of any Loan Party incurred under Section
7.03(f).

"Subsidiary" means, with respect to any Person, any other Person in which
ownership interests representing more than 50% of the equity or more than 50% of
all Voting Equity Interests or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned directly or
indirectly by such Person. When the term "Subsidiary" is used herein, it shall
mean any direct or indirect Subsidiary of the Company (other than, subject to
Section 1.09 and except for purposes of Section 6.01, any Excluded Subsidiary)
unless otherwise noted.

"Subsidiary Guarantors" means, collectively, (a) each Subsidiary set forth on
Schedule 1.01(c), (b) each Domestic Subsidiary that is a Material Subsidiary
(other than any Domestic Subsidiary set forth on Schedule 1.01(d) or any
Domestic Holding Company) and (c) each Foreign Subsidiary that is a Material
Subsidiary (other than any Foreign Subsidiary organized under the laws of the
People's Republic of China or Vietnam or set forth on Schedule 1.01(d));
provided that for purposes of Article VII and each other provision hereof where
the context so requires, (i) a Subsidiary shall be deemed to be a "Subsidiary
Guarantor" only if, and for so long as, it is a party to the Guarantee Agreement
and (ii) notwithstanding clause (b) or (c) above, any Subsidiary shall be deemed
to be a "Subsidiary Guarantor" if, and for so long as, it is a party to the
Guarantee Agreement.

"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.

"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

"Swing Line Lender" means JPMCB in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.

"Swing Line Loan" has the meaning specified in Section 2.04(a).

"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F.

"Swing Line Sublimit" means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Primary Revolving Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Primary Revolving Commitments.

"Synthetic Lease" means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as indebtedness of such Person (without regard to accounting treatment).

"TARGET Day" means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Term Borrower" means Pulse Denmark.

"Term Commitment" means, as to each Lender, its obligation, if any, to make Term
Loans to the Term Borrower pursuant to Section 2.01(a) in an aggregate principal
amount set forth opposite such Lender's name on Schedule 2.01. The initial
aggregate amount of the Lenders' Term Commitments as of the Closing Date is
$200,000,000.

"Term Facility" means the credit facility represented by the Term Commitments
and established pursuant to Sections 2.01(a).

"Term Lender" means a Lender with a Term Commitment or an outstanding Term Loan.

"Term Loan" has the meaning specified in Section 2.01(a).

"Threshold Amount" means $15,000,000.

"Total Primary Revolving Outstandings" means the aggregate Outstanding Amount of
all Committed Primary Revolving Loans, all Swing Line Loans and all L/C
Obligations.

"Total Singapore Revolving Outstandings" means the aggregate Outstanding Amount
of all Committed Singapore Revolving Loans.

"Transactions" means, collectively, (a) the consummation of the Sonion
Acquisition and the other transactions contemplated by the Sonion Purchase
Agreement, (b) the initial funding of the Loans and the effectiveness of the
Loan Documents, (c) the consummation of any other transactions in connection
with the foregoing and (d) the payment of the fees and expenses incurred in
connection with any of the foregoing.

"Type" means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

"United States" and "U.S." mean the United States of America.

"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).

"Voting Equity Interests" means Equity Interests issued by a Person the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of such
Person, even if the right so to vote has been suspended by the happening of such
a contingency.

"wholly-owned", when used in reference to a Subsidiary of any Person, means any
Subsidiary of such Person all the Equity Interests in which (other than
directors' qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable Laws) are owned by
such Person, another wholly-owned Subsidiary of such Person or any combination
thereof.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

"Yen" and "Y" mean the lawful currency of Japan.

Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include," "includes" and "including" shall be deemed to be followed by the
phrase "without limitation." The word "will" shall be construed to have the same
meaning and effect as the word "shall." Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words "herein," "hereof" and
"hereunder," and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including;" the words "to" and "until"
each mean "to but excluding;" and the word "through" means "to and including."

Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms. Generally. Except as otherwise expressly provided herein, all
accounting terms used herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time.

Changes in GAAP

. If at any time any change in GAAP or in the application thereof would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP or in the application thereof (subject to the
approval of the Required Lenders);
provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP as in effect and applied immediately prior to
such change therein and (ii) the Company shall provide to the Administrative
Agent financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or in the application thereof. Nothing in this subsection
(b) shall affect the proviso set forth in the definition of the term
"Consolidated Funded Debt".



Consolidation of Variable Interest Entities

. All references herein to consolidated financial statements of the Company and
its Subsidiaries or to the determination of any amount for the Company and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB Interpretation No. 46 - Consolidation
of Variable Interest Entities: an interpretation of ARB No. 51 (January 2003) as
if such variable interest entity were a Subsidiary as defined herein.



Exchange Rates; Currency Equivalents. The Applicable Agent shall determine the
Dollar Equivalent of any Committed Borrowing denominated in an Alternative
Currency on or about the date of receipt by such Applicable Agent of a Committed
Loan Notice requesting such Committed Borrowing or continuation thereof, using
the Spot Rate for such currency in effect on the date of determination, and each
such amount shall be the Dollar Equivalent of such Committed Borrowing until the
next calculation thereof pursuant to this Section 1.04. The Administrative Agent
shall determine the Dollar Equivalent of any Letter of Credit denominated in an
Alternative Currency (i) on or about the date of receipt by the Administrative
Agent of the Letter of Credit Application for any L/C Credit Extension with
respect to such Letter of Credit and (ii) as of the last Business Day of each
subsequent calendar quarter, in each case using the Spot Rate for such currency
in effect on the date of determination, and each such amount shall be the Dollar
Equivalent of such Letter of Credit until the next calculation thereof pursuant
to this Section 1.04. The Administrative Agent shall in addition determine the
Dollar Equivalent of any Designated Obligation denominated in an Alternative
Currency as of the CAM Exchange Date as set forth in Article XI.

The Applicable Agent may also determine the Dollar Equivalent of any Committed
Borrowings or Letters of Credit denominated in an Alternative Currency as of
such other dates as such Applicable Agent shall determine, in each case using
the Spot Rate for such currency in effect as of a date on or about the date on
which such determination is to be made, and each such amount shall be the Dollar
Equivalent of such Committed Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section 1.04.

For purposes of Section 7.11 and the related definitions, amounts in currencies
other than Dollars shall be translated into Dollars at the currency exchange
rates most recently used in preparing the Company's annual or quarterly
financial statements.

Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit or L/C Obligation at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time
or of the amount of such L/C Obligation, as the case may be; provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

Effectuation of Transactions. All references herein to the Company and its
Subsidiaries shall be deemed to be references to such Persons, and all the
representations and warranties of the Company and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Sonion Acquisition and the other
Transactions to occur on the Closing Date, unless the context otherwise
requires.

Status of Loan Documents Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the Company
shall take or cause such Subsidiary to take all such actions as shall be
necessary to cause the Loan Documents Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Loan Documents Obligations are hereby designated as "senior
indebtedness" and as "designated senior indebtedness" under and in respect of
any indenture or other agreement or instrument under which such other
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

Additional Alternative Currencies. The Company may from time to time request
that Committed Revolving Loans be made in a currency (other than Dollars) other
than those specifically referred to in the definition of the term "Alternative
Currency", provided that such requested currency is a lawful currency (a) that
is readily available and freely transferable and convertible into Dollars and
(b) in which dealings in deposits are carried on in the London interbank market.
Any such request shall be made by written notice to the Administrative Agent,
which shall provide prompt notice thereof to the other Agents and to Revolving
Lenders of the applicable Class. In the case of any such request with respect to
(i) Committed Primary Revolving Loans or Letters of Credit, such request shall
be subject to the prior written consent of the Administrative Agent and each
Primary Revolving Lender, and (ii) Committed Singapore Revolving Loans, such
request shall be subject to the prior written consent of the Administrative
Agent and each Singapore Revolving Lender. Following the effectiveness of any
approval referred to above with respect to Committed Revolving Loans of any
Class or Letters of Credit, the term "Alternative Currency", when used in
reference to Committed Revolving Loans of such Class or to Letters of Credit, as
the case may be, shall be deemed to include the requested currency so approved.

Concerning Excluded Subsidiaries. The Company may request that all (but not less
than all) of the Excluded Subsidiaries cease to be treated as Excluded
Subsidiaries for all purposes of this Agreement and the other Loan Documents
(such event being referred to herein as the "Excluded Subsidiaries
Redesignation"). Such request shall be made by written notice to the
Administrative Agent, specifying the requested date of effectiveness of the
Excluded Subsidiaries Redesignation (the "Redesignation Effective Date"). The
Excluded Subsidiaries Redesignation shall become effective on the Redesignation
Effective Date, provided that (a) no Default or Event of Default is in existence
on such date or would exist after giving effect to the Excluded Subsidiaries
Redesignation, (b) after giving effect to the Excluded Subsidiaries
Redesignation, the representations and warranties of the Loan Parties contained
in the Loan Documents shall be true and correct in all material respects on and
as of the Redesignation Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 1.09 the representations and
warranties contained in Sections 5.05(a) and 5.05(b) (except with respect to the
representation and warranty set forth in Section 5.05(a)(iv)) shall be deemed to
refer to the most recent financial statements furnished pursuant to Section
6.01(a) or 6.01(b), respectively, and (c) the Company shall have delivered to
the Administrative Agent a certificate, dated as of the Redesignation Effective
Date and signed by the chief executive officer, chief financial officer,
controller, director of treasury or treasurer of the Company, certifying that
all of the foregoing requirements set forth in this Section 1.09 have been
satisfied.


the COMMITMENTS and Credit Extensions

Committed Loans. Term Loans. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make on the Closing Date a single
loan to the Term Borrower (each such loan, a "Term Loan") in Dollars in a
principal amount not to exceed such Lender's Term Commitment. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans shall be Eurocurrency Rate Loans.

Committed Primary Revolving Loans.

Subject to the terms and conditions set forth herein, each Primary Revolving
Lender severally agrees to make, from time to time on any Business Day during
the Revolving Availability Period, loans (each such loan, a "
Committed Primary Revolving Loan
") to the Primary Revolving Borrowers in Dollars or in any Alternative Currency,
in an aggregate principal amount the Dollar Equivalent of which does not exceed
at any time outstanding the amount of such Lender's Primary Revolving
Commitment;
provided
,
however
, that after giving effect to any Committed Borrowing under this
Section 2.01(b), (i) the Total Primary Revolving Outstandings shall not exceed
the Aggregate Primary Revolving Commitments and (ii) such Lender's Applicable
Primary Revolving Percentage of the Total Primary Revolving Outstandings shall
not exceed such Lender's Primary Revolving Commitment;
provided
further
that the Dollar Equivalent of the Committed Primary Revolving Loans made on the
Closing Date shall not exceed $200,000,000. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Primary Revolving
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b). Committed Primary Revolving Loans shall be
(A) in the case of Committed Primary Revolving Loans that are Dollar Domestic
Loans, Base Rate Loans or Eurocurrency Rate Loans, as further provided herein,
and (B) otherwise, Eurocurrency Rate Loans.



Committed Singapore Revolving Loans

. Subject to the terms and conditions set forth herein, each Singapore Revolving
Lender severally agrees to make, from time to time on any Business Day during
the Revolving Availability Period, loans (each such loan, a "
Committed Singapore Revolving Loan
") to the Singapore Revolving Borrowers in Dollars or in any Alternative
Currency in an aggregate principal amount the Dollar Equivalent of which does
not exceed at any time outstanding the amount of such Lender's Singapore
Revolving Commitment;
provided
,
however
, that after giving effect to any Committed Borrowing under this
Section 2.01(c), (i) the Total Singapore Revolving Outstandings shall not exceed
the Aggregate Singapore Revolving Commitments and (ii) such Lender's Applicable
Singapore Revolving Percentage of the Total Singapore Revolving Outstandings
shall not exceed such Lender's Singapore Revolving Commitment. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Singapore Revolving Borrowers may borrow under this Section 2.01(c), prepay
under Section 2.05, and reborrow under this Section 2.01(c). Committed Singapore
Revolving Loans shall be Eurocurrency Rate Loans.



Borrowings, Conversions and Continuations of Committed Loans. Each Committed
Borrowing, each conversion of Committed Primary Revolving Loans that are Dollar
Domestic Loans from one Type to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the Company's irrevocable notice to the Applicable
Agent. Each such notice must be received by the Applicable Agent not later than
11:00 a.m., Specified Time, (i) in the case of notices under the Singapore
Revolving Subfacility, four Business Days prior to the requested date of any
Committed Borrowing thereunder or any continuation of Eurocurrency Rate Loans
made thereunder and (ii) otherwise, (A) four Business Days prior to the
requested date of any Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans made to a Foreign Borrower, (B) three Business Days
prior to the requested date of any Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans made to a Domestic Borrower and (C) in
the case of Committed Primary Revolving Loans that are Dollar Domestic Loans, on
the requested date of any Committed Borrowing of or conversion to Base Rate
Loans. Each such notice by the Company shall be made by delivery to the
Applicable Agent of a written Committed Loan Notice, appropriately completed and
signed by a Responsible Officer of the Company. Subject to subsection (e) below,
each Committed Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of the Eurocurrency Borrowing Minimum or a
whole multiple of the Eurocurrency Borrowing Multiple in excess thereof. Each
Committed Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof, provided
that any such Committed Borrowing requested to finance the reimbursement of an
L/C Disbursement may be in an aggregate amount sufficient to finance such
reimbursement. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the request is being made (A) for a Committed Borrowing, (B)
in the case of Committed Primary Revolving Loans that are Dollar Domestic Loans,
a conversion of such Loans from one Type to the other, or (C) a continuation of
Eurocurrency Rate Loans, (ii) the requested date of any such Committed
Borrowing, conversion or continuation (which shall be a Business Day), (iii) in
the case of a request for a Committed Borrowing, the Borrower with respect to
which such request is being made, whether such Committed Borrowing is requested
to be comprised of Term Loans, Committed Primary Revolving Loans or Committed
Singapore Revolving Loans and the currency thereof, (iv) in the case of a
request for any such conversion or continuation, the Committed Borrowing with
respect to which such request is being made, (v) the principal amount of
Committed Loans to be borrowed, converted or continued, (vi) in the case of
Committed Primary Revolving Loans that are Dollar Domestic Loans, the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted and (vii) in the case of a request for a Committed Borrowing
consisting of Eurocurrency Rate Loans, or of a conversion of existing Committed
Loans to, or a continuation as, Eurocurrency Rate Loans, the duration of the
Interest Period with respect thereto. If the Committed Loan Notice requesting a
Committed Borrowing fails to specify the requested currency thereof, then the
Committed Loans so requested shall be made in Dollars. In the case of Committed
Loan Notices requesting Committed Borrowings of Dollar Domestic Loans, if such
Committed Loan Notice fails to specify the Type of the requested Loans, then the
requested Loans shall be made as Base Rate Loans. In the case of any
Eurocurrency Rate Loan, if, prior to the end of the Interest Period applicable
thereto, the Company fails to give a timely notice of continuation thereof as a
Eurocurrency Rate Loan, then such Eurocurrency Rate Loan shall (A) in the case
of Eurocurrency Rate Loans that are Dollar Domestic Loans, automatically be
converted into a Base Rate Loan and (B) otherwise, automatically be continued as
a Eurocurrency Rate Loan in its original currency with an Interest Period of one
month, such conversion or continuation to be effective as of the last day of the
Interest Period then in effect with respect to such Eurocurrency Rate Loan. If
the Company requests a Committed Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Committed Loan may be converted into or continued as a Committed
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Committed Loan and reborrowed in the other currency.

Following receipt of a written Committed Loan Notice requesting a Committed
Borrowing, the Applicable Agent shall promptly notify each applicable Lender of
the details thereof and of such Lender's Share of the requested Committed
Borrowing. Each applicable Lender shall make the amount of its Committed Loan
available to the Applicable Agent in Same Day Funds at the Agent's Office not
later than 3:00 p.m., Specified Time, on the Business Day specified in the
applicable Committed Loan Notice. The Applicable Agent shall make all funds so
received by it available to the applicable Borrower in like funds as received by
such Agent by transfer to an account designated by such Borrower in a notice
provided to (and reasonably acceptable to) such Agent.

Except as otherwise provided herein, a Eurocurrency Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Rate Loan. During the existence of an Event of Default, (i) no Committed Primary
Revolving Loans that are Dollar Domestic Loans may be converted to or continued
as Eurocurrency Rate Loans without the consent of the Required Primary Revolving
Lenders and (ii) no Committed Loans of any Class denominated in any Alternative
Currency may be continued as Eurocurrency Rate Loans with an Interest Period of
longer than one month without the consent of the Lenders holding a majority in
interest of the Committed Loans of such Class.

After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than ten Interest Periods in effect with
respect to Committed Loans.

Notwithstanding anything to the contrary in this Section 2.02, the Company shall
not request any Committed Borrowing that would result in a Committed Primary
Revolving Loan in a principal amount less than E50,000 being made to any Dutch
Borrower unless the Lender making such Loan shall theretofore have made a
Committed Primary Revolving Loan to a Borrower in a principal amount not less
than E50,000.

Letters of Credit. The Letter of Credit Commitment. Subject to the terms and
conditions set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the Primary Revolving Lenders set forth in this Section 2.03, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date to issue Letters of Credit
denominated in Dollars or in any Alternative Currency for the account of any
Primary Revolving Borrower, and to amend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Primary Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Primary Revolving
Borrowers and any L/C Disbursements thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Primary Revolving Outstandings shall not exceed the Aggregate Primary
Revolving Commitments, (y) any Primary Revolving Lender's Applicable Primary
Revolving Percentage of the Total Primary Revolving Outstandings shall not
exceed such Lender's Primary Revolving Commitment and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Company for the issuance or amendment of a Letter of Credit for
the account of any Primary Revolving Borrower shall be deemed to be a
representation by the Company and such Primary Revolving Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Primary Revolving Borrowers' ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Primary
Revolving Borrowers may obtain Letters of Credit to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed. All Existing
Letters of Credit shall be deemed to have been issued pursuant hereto, and from
and after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

An L/C Issuer shall not issue any Letter of Credit, if:

subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance thereof,
unless the Required Primary Revolving Lenders have approved such expiry date; or

the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless (1) all the Primary Revolving Lenders have
approved such expiry date or (2) such Letter of Credit is an Extended Letter of
Credit.

An L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it, and such L/C Issuer shall have
notified the Company of the occurrence of any of the foregoing;

such Letter of Credit is to be denominated in a currency other than Dollars or
Euros (or any other Alternative Currency in which such L/C Issuer shall have
agreed to issue Letters of Credit);

except as otherwise agreed by the Administrative Agent and such L/C Issuer, such
Letter of Credit is in an initial stated amount of less than the Dollar
Equivalent of $500,000;

such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

a default of any Primary Revolving Lender's obligations to fund under Section
2.03(c) exists or any Primary Revolving Lender is at such time a Defaulting
Lender hereunder, unless such L/C Issuer has entered into satisfactory
arrangements with the Company or such Primary Revolving Lender to eliminate such
L/C Issuer's risk with respect to such Primary Revolving Lender.

An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

An L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
such L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

Each L/C Issuer shall act on behalf of the Primary Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term "Administrative
Agent" as used in Article IX included such L/C Issuer with respect to such acts
or omissions and (B) as additionally provided herein with respect to such L/C
Issuer.

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

.



Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Company delivered to the applicable L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m., Specified Time, at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the requested date of issuance or amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify, in form and detail satisfactory to the applicable L/C
Issuer, (A) the requested date of issuance of the requested Letter of Credit
(which shall be a Business Day), (B) the Primary Revolving Borrower for whose
account such Letter of Credit is to be issued, (C) the amount and currency
thereof, (D) the expiry date thereof, (E) the name and address of the
beneficiary thereof, (F) the documents to be presented by such beneficiary in
case of any drawing thereunder, (G) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (H) such
other matters as such L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify, in form and detail satisfactory to the
applicable L/C Issuer, (1) the Letter of Credit to be amended, (2) the proposed
date of amendment thereof (which shall be a Business Day), (3) the nature of the
proposed amendment and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested issuance or amendment of a Letter of Credit, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application and, if not, such L/C Issuer will provide the Administrative Agent
with a copy thereof. On the requested date of issuance or amendment of the
applicable Letter of Credit, such L/C Issuer shall issue a Letter of Credit for
the account of the applicable Primary Revolving Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer's usual and customary business practices; provided, however, that no
L/C Issuer shall make any L/C Credit Extension hereunder without first obtaining
written confirmation from the Administrative Agent that such L/C Credit
Extension would comply with the conditions set forth in the proviso set forth in
Section 2.03(a)(i). Immediately upon the issuance of each Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof), each Primary
Revolving Lender shall be deemed to, without any further action on the part of
the applicable L/C Issuer or any Primary Revolving Lender, to have acquired from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Primary Revolving Lender's Applicable
Primary Revolving Percentage times the amount of such Letter of Credit, and, in
consideration of the foregoing, irrevocably and unconditionally agrees to fund
such participation in accordance with this Section 2.03.

If the Company so requests in any applicable Letter of Credit Application, any
L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit (each such Letter of Credit being referred to as an "Auto-Extension
Letter of Credit") that contains automatic extension provisions pursuant to
which the expiry date of such Letter of Credit shall automatically be extended
for a period of up to 12 months (but not, except as provided in
Section 2.03(a)(ii)(B), beyond the Letter of Credit Expiration Date); provided
that any such Auto-Extension Letter of Credit must permit such L/C Issuer to
prevent any such extension by giving notice to such effect (a "Non-Extension
Notice") to the beneficiary thereof prior to the then-applicable expiry date.
Unless otherwise directed by the applicable L/C Issuer, neither the Company nor
any other Primary Revolving Borrower shall be required to make a specific
request to such L/C Issuer for any such extension. Subject to Section
2.03(a)(ii)(B), once an Auto-Extension Letter of Credit has been issued, the
Primary Revolving Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit.

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

Drawings and Reimbursements; Funding of Participations

.



Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof and whether such L/C Issuer has
made or will make a payment thereunder (any such payment being referred to as an
"L/C Disbursement", and the date of any such payment being referred to as the
"Honor Date" thereof); provided, that any failure to give or delay in giving
such notice shall not relieve the applicable Primary Revolving Borrower of its
obligation to reimburse such L/C Issuer and the Primary Revolving Lenders, as
applicable, with respect to any such L/C Disbursement. If an L/C Issuer shall
make any L/C Disbursement, the applicable Primary Revolving Borrower shall
reimburse such L/C Issuer by paying to the Administrative Agent, for account of
such L/C Issuer, an amount equal to the amount of such L/C Disbursement, in the
currency thereof, not later than 2:00 p.m., Specified Time, on the Business Day
immediately following the day on which the Company receives notice of such L/C
Disbursement (or, if the Company shall have received notice of such L/C
Disbursement on a day that is not a Business Day, the second Business Day
immediately following such day). If such Primary Revolving Borrower fails so to
reimburse such L/C Issuer for such L/C Disbursement, such L/C Issuer shall
promptly notify the Administrative Agent thereof, and, upon receipt of such
notice, the Administrative Agent shall promptly notify each Primary Revolving
Lender of the Honor Date of such L/C disbursement, the unreimbursed amount and
currency thereof (the "Unreimbursed Amount") and the amount of such Lender's
Applicable Primary Revolving Percentage of the Unreimbursed Amount. Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such a confirmation shall not affect the
conclusiveness or binding effect of such notice.

Each Primary Revolving Lender shall, upon receipt of any notice pursuant to
Section 2.03(c)(i), make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, at the Agent's Office, in an amount and
currency equal to its Applicable Primary Revolving Percentage of the
Unreimbursed Amount not later than 2:00 p.m., Specified Time, on the Business
Day specified in such notice by the Administrative Agent. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer. The making
of any L/C Advance shall not relieve or otherwise impair the obligation of the
applicable Primary Revolving Borrower to reimburse each L/C Issuer for any L/C
Disbursement made by such L/C Issuer, together with interest as provided herein.

If any L/C Issuer shall make any L/C Disbursement, then, unless the applicable
Primary Revolving Borrower shall reimburse such L/C Disbursement in full on the
Honor Date thereof, the unpaid amount thereof shall bear interest, for each day
from and including the Honor Date to the date of reimbursement thereof, at the
Default Rate. Interest accrued pursuant to this subsection shall be for the
account of the applicable L/C Issuer, except that interest accrued on and after
the date of payment by any Primary Revolving Lender of its L/C Advance shall be
for the account of such Primary Revolving Lender to the extent of such L/C
Advance, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Primary Revolving Borrower reimburses such L/C
Disbursement in full.

Each Primary Revolving Lender's obligation to make L/C Advances to reimburse
each L/C Issuer for L/C Disbursements as contemplated by this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Primary Revolving Lender may have against such L/C
Issuer, the Company, any Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that, notwithstanding the foregoing or anything else to the
contrary set forth herein, no Primary Revolving Lender (1) shall have any
obligation to make any L/C Advance to reimburse any L/C Issuer for any L/C
Disbursement made under any Extended Letter of Credit after the Letter of Credit
Expiration Date and (2) shall otherwise be deemed to have any risk participation
in any Extended Letter of Credit after the Letter of Credit Expiration Date,
except to the extent of any L/C Disbursements made under any Extended Letter of
Credit prior to the Letter of Credit Expiration Date. The foregoing shall not
affect the right of any L/C Issuer that shall have issued an Extended Letter of
Credit to seek reimbursement for any L/C Disbursement made thereunder from the
applicable Primary Revolving Borrower or from the Designated Cash Collateral
therefor.

If any Primary Revolving Lender fails to make available to the Administrative
Agent for the account of any L/C Issuer any amount required to be paid by such
Primary Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Primary Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
applicable L/C Issuer submitted to any Primary Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (v)
shall be conclusive absent manifest error.

Repayment of Participations

.



At any time after any L/C Issuer has made an L/C Disbursement and has received
from any Primary Revolving Lender such Primary Revolving Lender's L/C Advance in
respect thereof in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of such L/C
Disbursement or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Primary
Revolving Lender its Applicable Primary Revolving Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Primary Revolving Lender's L/C Advance was
outstanding) in the same currency and funds as those received by the
Administrative Agent.

If any payment received by the Administrative Agent for the account of any L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Primary
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Primary Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Primary Revolving Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Primary Revolving Lenders under this clause shall survive the
payment in full of the Loan Documents Obligations and the termination of this
Agreement.

Obligations Absolute

.

The obligation of each Primary Revolving Borrower to reimburse each L/C Issuer
for each L/C Disbursement shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:



any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

the existence of any claim, counterclaim, setoff, defense or other right that
the Company or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

any payment by such L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by such L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

any adverse change in the relevant exchange rates or in the availability of any
Alternative Currency to the Company or any Subsidiary or in the relevant
currency markets generally; or

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Company or any Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company's instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The Company and each other
Primary Revolving Borrower shall be conclusively deemed to have waived any such
claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.

Role of L/C Issuer

.

Each Lender and each Primary Revolving Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the Agents,
any of their respective Related Parties or any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Primary Revolving Lenders, the Required Primary Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Primary Revolving Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit;
provided
,
however
, that this assumption is not intended to, and shall not, preclude any Primary
Revolving Borrower from pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuers, the Agents, any of their respective Related Parties or any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e);
provided
,
however
, that anything in such clauses to the contrary notwithstanding, a Primary
Revolving Borrower may have a claim against an L/C Issuer, and such L/C Issuer
may be liable to such Primary Revolving Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Primary Revolving Borrower and which such Primary Revolving
Borrower proves were caused by such L/C Issuer's willful misconduct or gross
negligence or such L/C Issuer's willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit.

In furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.



Cash Collateral

.



The Primary Revolving Borrowers shall Cash Collateralize L/C Obligations as
provided in the definition of the term "Extended Letter of Credit" and in
Sections 2.05(c)(i) and 8.02.

Any Cash Collateralization shall be made pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and, in the case
of Cash Collateralization of L/C Obligations arising under any Extended Letter
of Credit, the L/C Issuer that is the issuer thereof. Subject to clause (iii)
below, the Administrative Agent shall have sole and exclusive dominion and
control, including the right of withdrawal, over any Cash Collateral. The
Administrative Agent shall hold (A) any Cash Collateral that Cash Collateralizes
L/C Obligations under any Extended Letter of Credit (such Cash Collateral being
referred to as the "Designated Cash Collateral" in respect of such Extended
Letter of Credit) as collateral for the payment and performance of such L/C
Obligations and (B) any other Cash Collateral provided by any Primary Revolving
Borrower as collateral for the payment and performance of L/C Obligations of
such Primary Revolving Borrower, and may apply any such Cash Collateral to
satisfy such payment or performance of such L/C Obligations. Each Primary
Revolving Borrower hereby grants to the Administrative Agent, for the benefit of
the Primary Revolving Lenders and the L/C Issuers as set forth in the preceding
sentence and in clause (iii) below, a security interest in all Cash Collateral
provided by such Primary Revolving Borrower.

Following the Letter of Credit Expiration Date, the Administrative Agent shall
transfer any Designated Cash Collateral then held by it in respect of any
Extended Letter of Credit to the L/C Issuer that is the issuer thereof (giving
effect to the application of any Designated Cash Collateral to reimburse the
Primary Revolving Lenders for any L/C Advances made to reimburse such L/C Issuer
for L/C Disbursements under such Extended Letter of Credit made on or prior to
the Letter of Credit Expiration Date), such transfer to be made in the manner
reasonably satisfactory to the Administrative Agent and such L/C Issuer. From
and after the effectiveness of such transfer, the Administrative Agent shall
cease to have any dominion or control over such Designated Cash Collateral, and
all such rights (including the exclusive right of withdrawal) shall be vested in
such L/C Issuer. Each Primary Revolving Borrower hereby grants to each L/C
Issuer, in respect of any Extended Letter of Credit issued by such L/C Issuer, a
security interest in all Designated Cash Collateral for such Extended Letter of
Credit provided by such Primary Revolving Borrower.

If any Primary Revolving Borrower is required to provide Cash Collateral
pursuant to Section 8.02(c), such Cash Collateral (to the extent not applied as
aforesaid) shall be returned to such Primary Revolving Borrower within three
Business Days after all Events of Default have been cured or waived. If any
Primary Revolving Borrower is required to provide Cash Collateral pursuant to
Section 2.05(c)(i), such Cash Collateral (to the extent not applied as
aforesaid) shall be returned to such Primary Revolving Borrower as and to the
extent that, after giving effect to such return, the Primary Revolving Borrowers
would remain in compliance with Section 2.05(c)(i) and no Default shall have
occurred and be continuing. If any Primary Revolving Borrower is required to
provide Designated Cash Collateral with respect to any Extended Letter of
Credit, then such Designated Cash Collateral (to the extent not applied as
aforesaid) shall be returned to such Primary Revolving Borrower upon the
expiration or termination of such Extended Letter of Credit and the repayment by
such Primary Revolving Borrower in full of all L/C Obligations arising therefrom
and all fees and other amounts due to the applicable L/C Issuer in connection
therewith.

Applicability of ISP

.

Unless otherwise expressly agreed by the applicable L/C Issuer and the Company
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each Letter of
Credit.



Letter of Credit Fees

. The Company shall pay to the Administrative Agent for the account of each
Primary Revolving Lender in accordance with its Applicable Primary Revolving
Percentage, in Dollars, a Letter of Credit fee (the "
Letter of Credit Fee
")

for each Letter of Credit (other than, following the Letter of Credit Expiration
Date, any Extended Letter of Credit) equal to the Applicable Rate
times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.05. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the fifth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Primary Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.



Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer

.

The Company shall pay directly to the applicable L/C Issuer for its own account,
a fronting fee with respect to each Letter of Credit, which shall accrue at a
rate separately agreed to by such L/C Issuer and the Company, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the fifth Business Day after the end of each March, June, September
and December in respect of the most recently ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.05. In
addition, the Company shall pay directly to the applicable L/C Issuer, for its
own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.



Conflict with Issuer Documents

. In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.



Reporting.

Unless otherwise requested by the Administrative Agent, each L/C Issuer shall
report in writing to the Administrative Agent (i) on the first Business Day of
each week, the daily activity (set forth by day) in respect of the Letters of
Credit during the immediately preceding week, including all issuances,
extensions, amendment and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) on or prior to the Business Day on which
such L/C Issuer expects to issue, amend, renew or extend any Letter of Credit,
the date of such issuance, amendment, renewal or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended, renewed or extended
by it and outstanding after giving effect to such issuance, amendment, renewal
or extension occurred (and whether the amount thereof changed), and (iii) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request, including but not limited to prompt verification of such
information as may be requested by the Administrative Agent.



Certain Existing Letter of Credit.

The Company unconditionally and irrevocably agrees that, in connection with the
Existing Letter of Credit issued for the account of Pulse Italy S.r.L., it will
be fully responsible for the reimbursement of L/C Disbursements, the payment of
interest thereon and the payment of all other amounts due hereunder under such
Existing Letter of Credit to the same extent as if the Company were the account
party in respect of such Existing Letter of Credit.



Swing Line Loans. The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Primary Revolving Lenders set forth in this Section 2.04, to make, from
time to time on any Business Day during the Revolving Availability Period, loans
in Dollars (each such loan, a "Swing Line Loan") to the Domestic Borrowers in an
aggregate principal amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Primary Revolving Percentage of the
Outstanding Amount of Committed Revolving Loans and L/C Obligations of the
Primary Revolving Lender acting as Swing Line Lender, may exceed the amount of
such Primary Revolving Lender's Primary Revolving Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Primary Revolving
Outstandings shall not exceed the Aggregate Primary Revolving Commitments and
(ii) no Primary Revolving Lender's Applicable Primary Revolving Percentage of
the Total Primary Revolving Outstandings shall exceed such Lender's Primary
Revolving Commitment; provided, further, that no Domestic Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, each Domestic Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Primary Revolving Lender shall be deemed to, without any further action on the
part of the Swing Line Lender or any Primary Revolving Lender, to have acquired
from the Swing Line Lender a risk participation in such Swing Line Loan in an
amount equal to the product of such Primary Revolving Lender's Applicable
Primary Revolving Percentage times the amount of such Swing Line Loan, and, in
consideration of the foregoing, irrevocably and unconditionally agrees to fund
such participation in accordance with this Section 2.04.

Borrowing Procedures

. Each Swing Line Borrowing shall be made upon the Company's irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m., Specified Time, on the requested
borrowing date, and shall specify (i) the Domestic Borrower with respect to
which the request is being made, (ii) the amount to be borrowed, which shall be
a minimum of $100,000, and (iii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Swing Line
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. The Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the applicable Domestic Borrower by crediting the account of
such Domestic Borrower with the Swing Line Lender in Same Day Funds.



Refinancing of Swing Line Loans

.



The Swing Line Lender at any time in its sole and absolute discretion may, by
written notice given to the Administrative Agent not later than 11:00 a.m.,
Specified Time, on any Business Day, request that the Primary Revolving Lenders
fund on such Business Day their risk participations in all or a portion of the
Swing Line Loans outstanding. Such notice shall specify the aggregate amount of
Swing Line Loans with respect to which Primary Revolving Lenders will be
required to fund their risk participation. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Primary Revolving
Lender, specifying in such notice such Lender's Applicable Primary Revolving
Percentage of such Swing Line Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees to pay, upon receipt of notice as provided
above, to the Administrative Agent, for the account of the Swing Line Lender,
such Lender's Applicable Primary Revolving Percentage of such Swing Line Loan or
Loans. Each Primary Revolving Lender shall make an amount equal to its
Applicable Primary Revolving Percentage of the amount specified in such notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Agent's Office not later than 1:00 p.m., Specified
Time, on the Business Day specified in such notice by the Administrative Agent.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

If any Primary Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Primary Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Primary Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to be made to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the Swing Line Lender submitted to any Primary Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (ii) shall be conclusive absent manifest error.

Each Primary Revolving Lender's obligation to fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Domestic Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of any Domestic Borrower to repay Swing Line Loans made to
it, together with interest as provided herein.

Repayment of Participations

.



At any time after any Primary Revolving Lender has funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute (through the
Administrative Agent) to such Primary Revolving Lender its Applicable Primary
Revolving Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Primary
Revolving Lender's risk participation was funded) in the same funds as those
received by the Swing Line Lender.

If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Primary Revolving Lender shall pay to the Swing Line Lender
its Applicable Primary Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Primary Revolving Lenders under
this clause shall survive the payment in full of the Loan Documents Obligations
and the termination of this Agreement.

Interest for Account of Swing Line Lender

. The Swing Line Lender shall be responsible for invoicing the Domestic
Borrowers for interest on the Swing Line Loans (which invoice may be made to the
Company, on behalf of any other Domestic Borrower). Interest accrued pursuant to
any Swing Line Loan shall be for the account of the Swing Line Lender, except
that interest accrued on any Swing Line Loan on and after the date of funding by
any Primary Revolving Lender of its risk participation therein shall be for the
account of such Primary Revolving Lender to the extent of such funded risk
participation.



Payments Directly to Swing Line Lender

. The Domestic Borrowers shall make all payments of principal and interest in
respect of the Swing Line Loans directly to the Swing Line Lender.



Prepayments. Each Borrower may, upon written notice from the Company to the
Applicable Agent, at any time or from time to time voluntarily prepay Committed
Loans in whole or in part, without premium or penalty; provided that (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.,
Specified Time, (A) in the case of prepayments under the Term Facility, four
Business Days prior to any date of prepayment, (B) in the case of prepayments
under the Singapore Revolving Subfacility, four Business Days prior to any date
of prepayment or (C) in the case of prepayments under the Primary Revolving
Subfacility, (1) (x) four Business Days prior to any date of prepayment of
Eurocurrency Rate Loans made to a Foreign Borrower and (y) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans made to a Domestic
Borrower and (2) on the date of prepayment of Base Rate Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of the
Eurocurrency Borrowing Minimum or a whole multiple of the Eurocurrency Borrowing
Multiple in excess thereof; and (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment, the Type(s) of Committed Loans to be prepaid, whether the Committed
Loans to be prepaid are Term Loans, Committed Primary Revolving Loans or
Committed Singapore Revolving Loans and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender's Share of such prepayment. If such notice is given
by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, however, in the case of any such notice given in
connection with a conditional notice of termination of the Aggregate Commitments
as contemplated by Section 2.06(b), such notice of prepayment may, prior to the
date of prepayment set forth therein, be revoked by the Company if such notice
of termination is revoked in accordance with Section 2.06(b).

Each Domestic Borrower may, upon notice from the Company to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part, without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the applicable Domestic
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

If the Administrative Agent notifies the Company that the Total Primary
Revolving Outstandings (determined disregarding any portion of the L/C
Obligations that shall have been Cash Collateralized in accordance with this
Agreement) at any time exceed the Aggregate Primary Revolving Commitments in
effect at such time, then (A) if any Loans under the Primary Revolving
Subfacility are outstanding at such time, the applicable Primary Revolving
Borrowers shall prepay such Loans (1) if the Total Primary Revolving
Outstandings (as so determined) exceed 105% of the Aggregate Primary Revolving
Commitments, within two Business Days of the receipt by the Company of such
notice, (2) if any such Loans are Base Rate Loans, within two Business Days of
the receipt by the Company of such notice and (3) otherwise, on the last day of
an Interest Period of any Committed Primary Revolving Loans, the amount of such
prepayment to equal the lesser of (x) the amount necessary to eliminate such
excess and (y) the aggregate principal amount of such Loans outstanding (or, in
the case of any prepayment under clause (2) or (3) above, the aggregate
principal amount of the Base Rate Loans or the Committed Primary Revolving Loans
referred to in such clause), and (B) if no Loans under the Primary Revolving
Subfacility are outstanding at such time, the applicable Primary Revolving
Borrowers shall, within two Business Days of the receipt by the Company of such
notice, Cash Collateralize their respective L/C Obligations in an aggregate
amount sufficient to eliminate such excess.

If the Singapore Administrative Agent notifies the Company that the Total
Singapore Revolving Outstandings at any time exceed the Aggregate Singapore
Revolving Commitments in effect at such time, then the applicable Singapore
Revolving Borrowers shall prepay Committed Singapore Revolving Loans (A) if the
Total Singapore Revolving Outstandings exceed 105% of the Aggregate Singapore
Revolving Commitments, within two Business Days of the receipt by the Company of
such notice, and (B) otherwise, on the last day of an Interest Period of any
Committed Singapore Revolving Loans, the amount of such prepayment to equal the
lesser of (1) the amount necessary to eliminate such excess and (2) in the case
of any prepayment under clause (B) above, the aggregate principal amount of such
Committed Singapore Revolving Loans.

Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment of Loans of any Class shall be
applied to the Loans of such Class held by Lenders of such Class in accordance
with such Lenders' respective Shares.

In the case of any mandatory prepayment of any Eurocurrency Rate Loan pursuant
to subsection (c) above, each Borrower may, at its option, instead of making
such mandatory prepayment by the time otherwise due hereunder, deposit on or
prior to such time into the Prepayment Escrow Account (as defined below) an
amount in cash equal to (and in the currency of) the amount of such mandatory
prepayment. The Applicable Agent shall apply any funds on deposit in the
Prepayment Escrow Account solely to prepay the Eurocurrency Rate Loan with
respect to which such deposit was made on the last day of such Interest Period
or, at the discretion of the Applicable Agent, on an earlier date if a Default
shall have occurred and is continuing. For purposes of this paragraph,
"Prepayment Escrow Account" means an account established by the applicable
Borrower with the Applicable Agent and over which the Applicable Agent shall
have sole and exclusive dominion and control, including the right of withdrawal
of funds for application in accordance with this paragraph. Other than any
interest earned on the investment of the funds on deposit in the Prepayment
Escrow account, which investment shall be made at the option and sole discretion
of the Applicable Agent and at the applicable Borrower's risk and expense (and
shall not relieve the applicable Borrower of the obligation to make any such
prepayment in full), such funds shall not bear interest. Any funds remaining in
the Prepayment Escrow Account upon the application of funds on deposit therein
in accordance with the foregoing provisions of this paragraph shall be
distributed by the Applicable Agent to the applicable Borrower.

Termination or Reduction of Commitments. Unless previously terminated, (i) each
Term Commitment shall terminate at 5:00 p.m., New York City time, on the Closing
Date, (ii) each Revolving Commitment shall terminate on the Maturity Date and
(iii) the obligations of each L/C Issuer to issue, amend, renew or extend
Letters of Credit shall terminate on the date on which the Aggregate Primary
Revolving Commitments terminate or, if earlier, on the Letter of Credit
Expiration Date.

The Company may, upon written notice to the Applicable Agent, terminate the
Aggregate Primary Revolving Commitments or the Aggregate Singapore Revolving
Commitments, or from time to time permanently reduce the Aggregate Primary
Revolving Commitments or the Aggregate Singapore Revolving Commitments; provided
that (i) any such notice shall be received by the Applicable Agent not later
than 11:00 a.m., Specified Time, three Business Days, in the case of the Primary
Revolving Subfacility, or four Business Days, in the case of the Singapore
Revolving Subfacility, prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Company shall not
terminate or reduce the Aggregate Primary Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Primary
Revolving Outstandings would exceed the Aggregate Primary Revolving Commitments,
(iv) the Company shall not terminate or reduce the Aggregate Singapore Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Singapore Revolving Outstandings would exceed the Aggregate
Singapore Revolving Commitments and (v) if, after giving effect to any reduction
of the Aggregate Primary Revolving Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Primary Revolving
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. Any such notice of the termination of the Aggregate Commitments may
state that it is conditioned upon the occurrence of the events specified
therein, in which case such notice may be revoked by the Company (by notice to
the Applicable Agent prior to the specified date of effectiveness of such
termination) if such condition is not satisfied. The Applicable Agent will
promptly notify the applicable Revolving Lenders of any such notice of
termination or reduction of the Aggregate Primary Revolving Commitments or the
Aggregate Singapore Revolving Commitments. The amount of any such Aggregate
Primary Revolving Commitment reduction shall not be applied to the Letter of
Credit Sublimit unless otherwise specified by the Company. Any reduction of the
Aggregate Primary Revolving Commitments or the Aggregate Singapore Revolving
Commitments shall be applied to the Commitment of the applicable Class of each
Lender in accordance with its Share. All commitment fees accrued on the amount
of the Aggregate Primary Revolving Commitments or the Aggregate Singapore
Revolving Commitments so terminated or reduced to the effective date of any such
termination shall be paid on the effective date of such termination or
reduction.

Repayment of Loans. Subject to adjustment pursuant to paragraph (b) below, the
Term Borrower shall repay to the Term Lenders, on the last Business Day of each
March, June, September and December, beginning with March 31, 2009, the
outstanding Term Loans in an aggregate principal amount for each such date equal
to (i) in the case of any such date on or prior to December 31, 2009, 1.25%,
(ii) in the case of any such date after December 31, 2009, but on or prior to
December 31, 2010, 3.75%, (iii) in the case of any such date after December 31,
2010, but on or prior to December 31, 2011, 7.50%, (iv) in the case of any such
date after December 31, 2011 and prior to the Maturity Date, 12.5%, in each
case, of the aggregate principal amount of the Term Loans outstanding on the
Closing Date. To the extent not previously paid, all Term Loans shall be due and
payable on the Maturity Date.

Any prepayment of Term Loans pursuant to Section 2.05 shall be applied to reduce
ratably the subsequent scheduled repayments of Term Loans to be made pursuant to
this Section.

Prior to any repayment of any Term Loans under this Section, the Term Borrower
shall select the Committed Borrowing or Committed Borrowings to be repaid and
shall notify the Applicable Agent by telephone (confirmed by hand delivery or
facsimile) of such selection. Each such repayment shall be applied to the Term
Loans of Term Lenders in accordance with such Lenders' respective Shares.
Repayments of Term Loans shall be accompanied by accrued interest on the amount
repaid.

Each Revolving Borrower shall repay to the Revolving Lenders on the Maturity
Date the aggregate principal amount of Committed Revolving Loans made to such
Borrower outstanding on such date.

Each Domestic Borrower shall repay each Swing Line Loan made to such Domestic
Borrower on the earlier to occur of (i) the date ten Business Days after such
Loan is made and (ii) the Maturity Date.

Interest. Committed Primary Revolving Loans that are Dollar Domestic Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as selected by the Company in
accordance with this Agreement. All other Committed Loans shall be Eurocurrency
Rate Loans. All Swing Line Loans shall be Base Rate Loans.

Subject to the provisions of subsection (c) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Committed
Primary Revolving Loan that is made from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; (ii) each Dollar Domestic
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing or conversion date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

If any amount of principal of any Loan is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

If any amount (other than principal of any Loan) payable by any Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

Upon the request of the Required Lenders, while any Event of Default exists, the
Borrowers shall pay interest on the principal amount of all outstanding Loan
Documents Obligations hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.

Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Fees. In addition to certain fees described in Section 2.03(i) and 2.03(j):

Commitment Fee

. The Company shall pay (i) to the Administrative Agent for the account of each
Primary Revolving Lender, in accordance with its Applicable Primary Revolving
Percentage, a commitment fee in Dollars equal to the Applicable Commitment Fee
Rate
times
the actual daily amount by which the Aggregate Primary Revolving Commitments
exceed the sum of (A) the Outstanding Amount of Committed Primary Revolving
Loans and (B) the Outstanding Amount of L/C Obligations and (ii) to the
Singapore Administrative Agent for the account of each Singapore Revolving
Lender, in accordance with its Applicable Singapore Revolving Percentage, a
commitment fee in Dollars equal to the Applicable Commitment Fee Rate
times
the actual daily amount by which the Aggregate Singapore Revolving Commitments
exceed the Outstanding Amount of Committed Singapore Revolving Loans. The
commitment fee shall accrue at all times during the Revolving Availability
Period, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
fifth Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Commitment Fee Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable
Commitment Fee Rate separately for each period during such quarter that such
Applicable Commitment Fee Rate was in effect.



Other Fees

.

The Company shall pay to the Arranger and the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.



Computation of Interest and Fees. All computations of interest for Base Rate
Loans when the Base Rate is determined by reference to JPMCB's "prime rate"
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Interest rates and fees payable to Lenders hereunder shall
be determined by the Applicable Agent, and each such determination by any such
Agent shall be conclusive and binding for all purposes, absent manifest error.

Evidence of Debt. The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Applicable Agent in the ordinary course of business. The accounts or records
maintained by the Agents and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the Loan
Documents Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of any Agent in
respect of such matters, the accounts and records of such Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender's Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

In addition to the accounts and records referred to in subsection (a), each
Primary Revolving Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Primary Revolving Lender of participations in Letters of
Credit and Swing Line Loans. In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Primary Revolving Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

Payments Generally; Administrative Agent's Clawback. General. All payments to be
made by the Borrowers shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder shall be made to the
Applicable Agent, in each case for the account of the Lenders to which such
payment is owed, at the Agent's Office in Same Day Funds not later than 1:00
p.m., Specified Time, on the date specified herein. Except as otherwise
expressly provided herein, all such payments in respect of any Loan or Letter of
Credit shall be made in the currency in which such Loan or Letter of Credit is
denominated; all other payments hereunder shall be made in Dollars. If, for any
reason, any Primary Revolving Borrower or Singapore Revolving Borrower is
prohibited by any Law from making any required payment hereunder denominated in
an Alternative Currency, such Borrower shall make such payment by paying Dollars
in an amount equal to the Dollar Equivalent of such Alternative Currency
payment. The Applicable Agent will promptly distribute to each Lender its Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender's Lending Office. All payments received
by the Applicable Agent from the Borrowers after the time on which such payments
are due shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by any Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

Funding by Lenders; Presumption by Agents. Unless the Applicable Agent shall
have received notice from a Lender prior to the proposed date of any Committed
Borrowing of Eurocurrency Rate Loans (or, in the case of any Committed Borrowing
of Base Rate Loans, prior to 12:00 noon, Specified Time, on the date of such
Committed Borrowing) that such Lender will not make available to such Agent such
Lender's share of such Committed Borrowing, such Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to such Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to such Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to such Agent, at (A) in the case of a payment to be made by
such Lender, the Overnight Rate and (B) in the case of a payment to be made by
such Borrower, the interest rate applicable to Base Rate Loans. If such Borrower
and such Lender shall pay such interest to such Agent for the same or an
overlapping period, such Agent shall promptly remit to such Borrower the amount
of such interest paid by such Borrower for such period. If such Lender pays its
share of the applicable Committed Borrowing to such Agent, then the amount so
paid shall constitute such Lender's Committed Loan included in such Committed
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to such Agent.

Payments by Borrowers; Presumptions by Agents

. Unless the Applicable Agent shall have received notice from a Borrower prior
to the date on which any payment is due to such Agent for the account of any of
the Lenders or L/C Issuers hereunder that such Borrower will not make such
payment, such Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the applicable Lenders or L/C Issuers, as the case may be,
severally agrees to repay to such Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to such Agent, at the Overnight Rate.



A notice of any Agent to any Lender, L/C Issuer or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

Failure to Satisfy Conditions Precedent

. If any Lender makes available to an Agent funds for any Loan to be made by
such Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by such Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, such Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.



Obligations of Lenders Several

. The obligations of the Lenders hereunder to make Committed Loans and, in the
case of the Primary Revolving Lenders, to fund participations in Letters of
Credit and Swing Line Loans, and the obligations of the Lenders to make payments
pursuant to Section 10.04(c), are several and not joint. The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).



Funding Source

. Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.



Payments through the Agents

. It is understood and agreed that the liabilities of the Borrowers for
principal, interest, fees and other amounts payable hereunder to any Lender or
any L/C Issuers in respect of the Term Loans, the Primary Revolving Subfacility
or the Singapore Revolving Subfacility are owed to the Lending Office designated
by such Lender or to such L/C Issuer, as the case may be, and that the
provisions contained herein requiring that such payments be made through any
Agent are merely for the convenience of the parties and do not create any
liability of the Borrowers to the Agents for such payments.



Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agents of such fact and (b) purchase (for cash at face
value) participations in the Committed Loans and, in the case of a Primary
Revolving Lender, subparticipations in L/C Obligations and Swing Line Loans of
the other Primary Revolving Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Subject to the provisions of Sections 10.06(d) and 10.06(e), each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation or
subparticipation pursuant to the foregoing arrangements may exercise against
such Borrower rights of setoff and counterclaim with respect to such
participation or subparticipation as fully as if such Lender were a direct
creditor of such Borrower in the amount thereof.

Increase in Revolving Commitments.

Request for Increase.

Provided there exists no Default, upon notice to the Administrative Agent (which
shall promptly notify the Revolving Lenders), the Company may from time to time
request an increase in the Aggregate Primary Revolving Commitments or the
Aggregate Singapore Revolving Commitments by an amount (for all such requests)
not exceeding $100,000,000;
provided
that (i) any such request for an increase shall be in a minimum amount of
$25,000,000, and (ii) the Company may make no more than four such requests in
the aggregate (and a simultaneous request to increase both the Aggregate Primary
Revolving Commitments and the Aggregate Singapore Revolving Commitments shall be
deemed to constitute one such request). At the time of sending such notice, the
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Lender is requested to respond (which shall
in no event be less than 10 Business Days from the date of delivery of such
notice to the Revolving Lenders).



Revolving Lender Elections to Increase.

Each applicable Revolving Lender shall notify the Administrative Agent within
such time period whether or not it agrees to increase its applicable Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Share of such requested increase. Any Revolving Lender not responding within
such time period shall be deemed to have declined to increase its Revolving
Commitment.



Notification by Administrative Agent; Additional Revolving Lenders

. The Administrative Agent shall notify the Company and each Revolving Lender of
the Revolving Lenders' responses to each request made hereunder. To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Company may also invite additional Eligible Assignees to become Revolving
Lenders pursuant to a joinder agreement (each, a "
Lender Joinder Agreement
") in form and substance reasonably satisfactory to the Administrative Agent.



Effective Date and Allocations

. If the Aggregate Primary Revolving Commitments or Aggregate Singapore
Revolving Commitments are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the "
Increase Effective Date
") and the final allocation of such increase. The Administrative Agent shall
promptly notify the other Agents, the Company and the Revolving Lenders of the
final allocation of such increase and the Increase Effective Date.



Conditions to Effectiveness of Increase

. As a condition precedent to any such increase, the Company shall deliver to
the Administrative Agent a certificate of each Loan Party, dated as of the
Increase Effective Date and signed by a Responsible Officer of such Loan Party,
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14 the representations and
warranties contained in Sections 5.05(a) and 5.05(b) (except with respect to the
representation and warranty set forth in Section 5.05(a)(iv)) shall be deemed to
refer to the most recent financial statements furnished pursuant to Section
6.01(a) or 6.01(b), respectively, (B) no Default exists on the Increase
Effective Date and (C) the Consolidated Leverage Ratio, determined as of the
last day of the most recent fiscal quarter of the Company for which the
Administrative Agent shall have received financial statements referred to in
Section 5.05(a) or delivered pursuant to Section 6.01(a) or 6.01(b), does not
exceed 3.00 to 1.00. The Revolving Borrowers shall prepay any Committed
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Primary Revolving Loans and Committed Singapore
Revolving Loans ratable with any revised Shares arising from any nonratable
increase in the Revolving Commitments under this Section.



Conflicting Provisions

. This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.



Reallocation of Revolving Commitments.

Request for Reallocation

. Provided there exists no Default, upon notice to the Administrative Agent
(which shall promptly notify the Revolving Lenders), the Company may from time
to time request (i) the reallocation of all or a portion of the Singapore
Revolving Commitments of the Singapore Revolving Lenders to be the Primary
Revolving Commitments of such Lenders (or their Affiliates), such reallocation
to be made in accordance with each such Lender's Share of the amount of the
Singapore Revolving Commitments to be reallocated, or (ii) the reallocation of
the Primary Revolving Commitments of the Primary Revolving Lenders to be the
Singapore Revolving Commitments of such Lenders (or their Affiliates). Any such
request for a reallocation shall be in a minimum amount of $5,000,000, or any
integral multiple of $1,000,000 in excess thereof, and, in the case of any
request under clause (a)(ii) above, the aggregate amount of the Primary
Revolving Commitments requested to be reallocated (together with the aggregate
amount of the Primary Revolving Commitments theretofore reallocated pursuant to
clause (a)(ii) above) cannot exceed the aggregate amount of the Singapore
Revolving Commitments theretofore reallocated pursuant to clause (a)(i) above.
The Company may not make more than two such requests in any 12-month period. At
the time of sending any such notice relating to a reallocation pursuant to
clause (a)(ii) above, the Company (in consultation with the Administrative
Agent) shall specify the time period within which the Primary Revolving Lenders
are requested to respond (which shall in no event be less than 10 Business Days
from the date of delivery of such notice to such Lenders).



Revolving Lender Consent

. In the case of a reallocation pursuant to clause (a)(ii) above, each Primary
Revolving Lender shall notify the Administrative Agent within such time period
whether or not it consents (which consent shall not, in the case of a Primary
Revolving Lender with a Reallocated Primary Revolving Commitment, be
unreasonably withheld with respect to the portion of such Lender's Primary
Revolving Commitment constituting a Reallocated Primary Revolving Commitment) to
the decrease of its Primary Revolving Commitment and the increase of its (or its
Affiliate's) Singapore Revolving Commitment in an amount equal to its Share of
such requested reallocation. The Administrative Agent shall notify the Company
and each Revolving Lender of the Lenders' responses to each request made
hereunder.



Effective Date and Allocations

. The Administrative Agent and the Company shall determine the effective date of
any reallocation under this Section 2.15 (the "
Reallocation Effective Date
") and the Primary Revolving Commitments and the Singapore Revolving Commitments
of the Revolving Lenders after giving effect thereto. The Administrative Agent
shall promptly notify the other Agents, the Company and the Revolving Lenders of
the reallocated Commitments and the Reallocation Effective Date. Any Affiliate
of a Revolving Lender that shall acquire a Primary Revolving Commitment or a
Singapore Revolving Commitment as a result of any reallocation pursuant to this
Section 2.15 shall, if such Affiliate is not then a Lender of the applicable
Class, deliver to the Administrative Agent, no later than the applicable
Reallocation Effective Date, an executed Lender Joinder Agreement in form and
substance reasonably satisfactory to the Administrative Agent.



Conditions to Effectiveness of Reallocation

. As a condition precedent to any such reallocation, the Company shall deliver
to the Administrative Agent a certificate of each Loan Party, dated as of the
Reallocation Effective Date and signed by a Responsible Officer of such Loan
Party, (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such reallocation, and (ii) in the case of the
Company, certifying that, before and after giving effect to such reallocation,
(A) the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct on and as of the Reallocation Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.15 the representations and
warranties contained in Sections 5.05(a) and 5.05(b) (except with respect to the
representation and warranty set forth in Section 5.05(a)(iv)) shall be deemed to
refer to the most recent financial statements furnished pursuant to Section
6.01(a) or 6.01(b), respectively, and (B) no Default exists on the Reallocation
Effective Date. Any commitment fees accrued on the amount of the Singapore
Revolving Commitments to be reallocated pursuant to clause (a)(i) or the Primary
Revolving Commitments to be reallocated pursuant to clause (a)(ii) to the
applicable Reallocation Effective Date shall, in each case, be paid on such
Reallocation Effective Date. The Revolving Borrowers shall prepay any Committed
Primary Revolving Loans or Committed Singapore Revolving Loans, as applicable,
outstanding on the Reallocation Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Primary Revolving Loans and Committed Singapore Revolving
Loans ratable with any revised Shares arising from any reallocation under this
Section.



Conflicting Provisions

. This Section shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.



Appointment of the Company as Agent of the Borrowers. Each Borrower (other than
the Company) hereby irrevocably appoints and constitutes the Company as its
agent and attorney-in-fact for purposes of (i) providing any notice or request
notice under this Agreement or any other Loan Document, (ii) receiving any
notice or other communication hereunder from any Agent or Lender (and any such
notice or other communication provided to the Company shall be deemed to have
been provided to each of the other Borrowers), (iii) providing any consent
contemplated by Section 10.01 and (iv) taking any other action contemplated or
permitted to be taken by a Borrower under the terms of this Agreement or any
other Loan Document. The Company hereby accepts such appointment by each
Borrower.

Each Borrower hereby expressly agrees that any Committed Loan Notice, any
request for the issuance of a Letter of Credit or the making of a Swing Line
Loan and any notice of prepayment under Section 2.05, termination or reduction
of the Revolving Commitments under Section 2.06 or increase of the Revolving
Commitments under Section 2.14 given by the Company, and any other action taken
by the Company under this Agreement or any other Loan Document on behalf of any
Borrower, shall, in each case, be binding on such Borrower as if such notice or
request has been given, or such action has been taken, by such Borrower, and
enforceable against such Borrower in accordance with its terms.

Designation of Additional Borrowers. The Company may at any time and from time
to time designate, (a) any Subsidiary to be a "Primary Revolving Borrower" with
the prior written consent of (i) in the case of a designation of any Subsidiary
that is organized and existing under the laws of the same jurisdiction as the
jurisdiction of organization of any other Primary Revolving Borrower, the
Required Primary Revolving Lenders and (ii) otherwise, each Primary Revolving
Lender and (b) any Subsidiary to be a "Singapore Revolving Borrower" with the
prior written consent of (i) in the case of a designation of any Subsidiary that
is organized and existing under the laws of Singapore, the Required Singapore
Revolving Lenders and (ii) otherwise, each Singapore Revolving Lender, in each
case by delivery to the Administrative Agent of a Borrower Joinder Agreement
executed by such Subsidiary and the Company. Upon delivery of such Borrower
Joinder Agreement, together with such supporting resolutions, incumbency
certificates, opinions of counsel and other documents or information as may be
reasonably requested by the Administrative Agent, and receipt of such prior
written consent of the Lenders, such Subsidiary shall for all purposes of this
Agreement and the other Loan Documents be a Primary Revolving Borrower or a
Singapore Revolving Borrower, as the case may be, and a party to this Agreement.


TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes.

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes, provided that if any Borrower shall be required by applicable law
to deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Agent, Lender or L/C Issuer, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.



Payment of Other Taxes by the Borrowers

. Without limiting the provisions of subsection (a) above, each Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.



Indemnification by the Borrowers

. Each Borrower shall indemnify each Agent, each Lender and each L/C Issuer,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by such
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to a Borrower by the London
Administrative Agent, the Singapore Administrative Agent, a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of the London Administrative Agent, the Singapore
Administrative Agent, a Lender or an L/C Issuer, shall be conclusive absent
manifest error.



Evidence of Payments

. As soon as practicable after any payment by any Borrower to a Governmental
Authority of Indemnified Taxes or Other Taxes on behalf of any Agent, Lender or
L/C Issuer, such Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, if any, a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.



Status of Lenders

. Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Company (with a copy to the Administrative Agent and, if such
Lender is an Singapore Revolving Lender, the Singapore Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Company or any Agent, to the extent that such Lender is reasonably able to do so
in a timely manner, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Company or any Agent, shall, to the extent that such Lender is
reasonably able to do so in a timely manner, deliver such other documentation
prescribed by applicable law or reasonably requested by the Company or any Agent
as will enable the Company or such Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.



Without limiting the generality of the foregoing, in the event that a Borrower
is resident for tax purposes in the United States, any Primary Revolving Lender
that is a Foreign Lender with respect to such Borrower shall deliver to Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but only if such Lender is legally entitled
to do so), whichever of the following is applicable:

duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

duly completed copies of Internal Revenue Service Form W-8ECI,

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a "controlled foreign corporation" described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender's status for
U.S. withholding tax purposes, if reasonably requested by the Company or any
Agent, each Lender agrees promptly to deliver, to the extent that such Lender is
reasonably able to do so in a timely manner, to the Company or such Agent such
other documents and forms required by any relevant taxing authorities under the
Laws of any other jurisdiction, duly executed and completed by such Lender, as
are required under such Laws to confirm such Lender's entitlement to any
available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in such other jurisdiction. Each Lender
shall, to the extent that such Lender is reasonably able to do so in a timely
manner, promptly (i) notify the Administrative Agent (and, if such Lender is an
Singapore Revolving Lender, the Singapore Administrative Agent) of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction and (ii) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any such jurisdiction that any Borrower make
any deduction or withholding for taxes from amounts payable to such Lender.
Additionally, if reasonably requested by any Lender or any Agent, each of the
Borrowers shall promptly deliver to such Lender (with a copy to the
Administrative Agent and, if such Lender is a Singapore Revolving Lender, the
Singapore Administrative Agent) or such Agent such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower to the extent applicable to such
Borrower, as are required to be furnished by such Lender or Agent under such
Laws in connection with any payment by any Agent or any Lender of Taxes or Other
Taxes, or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

Treatment of Certain Refunds

. If any Agent, Lender or L/C Issuer determines, in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of such Agent, Lender or L/C Issuer, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund),
provided
that each Borrower, upon the request of such Agent, Lender or L/C Issuer, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent,
Lender or L/C Issuer in the event such Agent, Lender or L/C Issuer is required
to repay such refund to such Governmental Authority. This subsection shall not
be construed to require any Agent, Lender or L/C Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.



Illegality. If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies,
under the affected Class of Loans or Commitments or, in the case of Eurocurrency
Rate Loans in Dollars, to convert Dollar Domestic Loans to Eurocurrency Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Company that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrowers shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all such Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

Inability to Determine Rates. If (a) the Required Term Lenders, in the case of a
determination in respect of the Term Facility, (b) the Required Primary
Revolving Lenders, in the case of a determination in respect of the Primary
Revolving Subfacility, or (c) the Required Singapore Revolving Lenders, in the
case of a determination in respect of the Singapore Revolving Subfacility,
determine that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that (i) deposits (whether
denominated in Dollars or an Alternative Currency) are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or
(iii) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, and such Lenders advise
the Administrative Agent accordingly, the Administrative Agent will promptly so
notify the Company and each Lender of the applicable Class. Thereafter, until
the Administrative Agent (upon the instruction of the Required Term Lenders, the
Required Primary Revolving Lenders or the Required Singapore Revolving Lenders,
as applicable) revokes such notice (which such Lenders agree promptly to do upon
becoming aware that the applicable condition described in clauses (i) through
(iii) above have ceased to exist), (A) any request for a Committed Borrowing of,
or conversion to, Eurocurrency Rate Loans shall be ineffective, (B) any request
for continuation of Eurocurrency Rate Loans that are Dollar Domestic Loans shall
be deemed to be a request to convert such Eurocurrency Rate Loans, at the end of
the Interest Period then applicable thereto, into Base Rate Loans and (C) each
outstanding Eurocurrency Rate Loan denominated in an Alternative Currency or
made to a Foreign Borrower shall, at the end of the Interest Period then
applicable thereto, bear interest at the Applicable Rate for Eurocurrency Rate
Loans plus a rate determined by the Administrative Agent to be representative of
the Lenders' cost of funding such Loans. Each determination by the
Administrative Agent pursuant to this Section 3.03 shall be conclusive absent
manifest error.

Increased Costs; Reserves on Eurocurrency Rate Loans.

Increased Costs Generally

. If any Change in Law shall:



impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except (A)
any reserve requirement reflected in the definition of "Eurocurrency Rate" and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or any L/C Issuer;

subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer);

the Mandatory Cost, as calculated hereunder, does not represent the cost to any
Lender of complying with the requirements of the Bank of England and/or the
Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining Eurocurrency Rate Loans; or

impose on any Lender or any L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Borrower to pay) to such Lender or such L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

Capital Requirements

. If any Lender or any L/C Issuer determines that any Change in Law affecting
such Lender or such L/C Issuer or any Lending Office of such Lender or such
Lender's or such L/C Issuer's holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's or such L/C Issuer's capital or on the capital of such Lender's or such
L/C Issuer's holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such L/C Issuer,
to a level below that which such Lender or such L/C Issuer or such Lender's or
such L/C Issuer's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such L/C Issuer's policies and the
policies of such Lender's or such L/C Issuer's holding company with respect to
capital adequacy), then from time to time the Company will pay (or cause the
applicable Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender's or such L/C Issuer's holding company for any such
reduction suffered.



Certificates for Reimbursement

. A certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay (or cause the applicable Borrower to pay) such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.



Delay in Requests

. Failure or delay on the part of any Lender or any L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's or such L/C Issuer's right to demand such
compensation,
provided
that no Borrower shall be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Company of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's or such L/C Issuer's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).



Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

any failure by any Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurocurrency Rate
Loan on the date or in the amount notified by the Company or the applicable
Borrower (regardless of whether such notice may be revoked under this
Agreement); or

any assignment of any Eurocurrency Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.

For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

Failure or delay on the part of any Lender to demand compensation pursuant to
the foregoing provisions of this Section shall not constitute a waiver of such
Lender's right to demand such compensation, provided that no Borrower shall be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any loss, cost or expense suffered more than nine months prior to
the date that such Lender demands compensation therefor pursuant to this
Section.

Mitigation Obligations; Replacement of Lenders. Designation of a Different
Lending Office. If any Lender requests compensation under Section 3.04, or any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or to such
Borrower. The Company hereby agrees to pay (or to cause the applicable Borrower
to pay) all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

Replacement of Lenders

. If any Lender requests compensation under Section 3.04, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Company
may replace such Lender in accordance with Section 10.13.



Survival. All of the Borrowers' obligations under this Article III shall survive
termination of the Commitments and repayment of all other Loan Documents
Obligations hereunder.


CONDITIONS PRECEDENT TO Credit Extensions

Conditions of Initial Credit Extension

. The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:



Loan and Corporate Documents, Etc.

The Administrative Agent shall have received the following, in each case where
applicable properly executed by a Responsible Officer of the signing Loan Party,
dated the Closing Date (or, in the case of certificates of governmental
officials or transcripts from public registers, a recent date before the Closing
Date) and in form and substance satisfactory to the Administrative Agent:



executed counterparts of this Agreement;

such certificates of resolutions or other action, incumbency certificates and
other certificates of a Responsible Officer of each Loan Party as the
Administrative Agent may require to evidence the identity, authority and
capacity of each Person authorized to act as a Responsible Officer of such Loan
Party in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed and is
validly existing, in good standing and qualified to engage in business;

a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, which consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

a certificate of the chief financial officer of the Company certifying that
(A) the conditions specified in the first sentence of Section 4.01(e) and
Sections 4.01(f) (other than the last sentence thereof), 4.01(g), 4.01(k),
4.01(l), 4.02(a) and 4.02(b) have been satisfied and (B) there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

a certificate from the chief financial officer of the Company attesting to the
Solvency of the Loan Parties before and after giving effect to the Transactions;

a certificate of a Responsible Officer of the Company setting forth the Existing
CapEx Carry-Over Amount;

insurance certificates evidencing effectiveness of insurance required to be
maintained pursuant to the Loan Documents;

Committed Loan Notices and Letter of Credit Applications relating to the initial
Credit Extensions; and

such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

Fees and Expenses

. Any fees required to be paid on or before the Closing Date shall have been
paid. Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).



Lien Searches

. The Administrative Agent shall have received the results of a recent lien
search of the Loan Parties in locations designated by the Administrative Agent,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens expressly permitted hereunder or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.



Legal Opinions

. The Administrative Agent shall have received the following executed legal
opinions:



the favorable legal opinion of Drinker Biddle & Reath LLP, counsel to the
Company and its Subsidiaries, and the favorable opinion of in-house counsel, in
each case addressed to each Agent, each Lender and each L/C Issuer and dated the
Closing Date and covering such matters concerning the Loan Parties and the Loan
Documents as the Administrative Agent may reasonably request; and

a favorable legal opinion of such local counsel to the Foreign Loan Parties as
the Administrative Agent may request, in each case addressed to each Agent, each
Lender and each L/C Issuer and dated the Closing Date and covering such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request.

Sonion Acquisition

. The conditions set forth in the Sonion Purchase Agreement shall have been
satisfied and the Sonion Acquisition shall have been, or substantially
concurrently with the initial Credit Extension shall be, consummated in
accordance with applicable law and the Sonion Purchase Agreement, in each case
without giving effect to any waivers or amendments thereunder that, individually
or in the aggregate, could have consequences adverse to the Lenders in any
material respect and that have not been consented to by the Arranger. The
Administrative Agent shall have received a copy of the Sonion Purchase Agreement
and all certificates and opinions delivered thereunder, certified by a
Responsible Officer of the Company as complete and correct.



Existing Indebtedness

. The Company shall have repaid, or shall substantially concurrently with the
initial Credit Extension repay, all amounts outstanding under the Existing
Company Credit Agreement, and all commitments thereunder and liens created in
connection therewith shall have been, or shall substantially concurrently with
the initial Credit Extension be, terminated and released. Substantially
concurrently with the initial Credit Extension, (i) Pulse Denmark shall have
made the Sonion Intercompany Loan to Sonion and (ii) immediately following the
receipt of the proceeds of the Sonion Intercompany Loan, Sonion shall apply the
proceeds thereof to repay all amounts outstanding under the Existing Sonion
Credit Agreement, and, concurrently therewith, all commitments thereunder and
all liens created in connection therewith shall be terminated and released.
After giving effect to the Transactions, none of the Company, Sonion or any
other Subsidiary shall have any Indebtedness, except (i) Indebtedness created
under the Loan Documents, (ii) Indebtedness set forth on Schedule 7.03(b), and
(iii) Indebtedness owed to the Company or any Subsidiary, or any combination
thereof. The Administrative Agent shall have received complete and correct
copies of documentation evidencing the Sonion Intercompany Loan.



Certain Equity Securities

. After giving effect to the Transactions, (i) none of the Company, Sonion or
any other Subsidiary shall have outstanding any preferred Equity Interest and
(ii) Sonion shall have no outstanding share capital (or any warrants or
securities convertible into, or exchangeable or exercisable for, share capital)
other than share capital owned by the Company and its Subsidiaries and treasury
shares owned by Sonion.



Guarantees

. The Guarantee Requirement shall have been satisfied.



Financial Statements

. The Administrative Agent shall have received the financial statements referred
to in Section 5.05.



Financial Projections

. The Administrative Agent shall have received the consolidated financial
projections of the Company, prepared in accordance with GAAP and giving effect
to the Transactions, for the fiscal quarter of the Company ended December 28,
2007, and for the fiscal years of the Company 2008 through 2012 (which
projections, in the case of projections for 2008 and 2009, shall be presented on
a quarterly basis), in form and substance reasonably satisfactory to the
Lenders.



Consents

. All governmental, shareholder and other consents and approvals necessary in
connection with the Transactions shall have been received and shall be in full
force and effect.



Litigation

. The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Loan Parties, threatened or contemplated, in any court or
before any arbitrator or governmental authority that would reasonably be
expected to have a Material Adverse Effect.



Closing Date

. The Closing Date shall have occurred on February 28, 2008.



Patriot Act Compliance

. At least five Business Days prior to the Closing Date, the Lenders shall have
received all documentation and other information required by Governmental
Authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including, without limitation, the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001) (the "
Patriot Act
")).



Conditions to all Credit Extensions. The obligation of each Lender and each L/C
Issuer to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

The representations and warranties of (i) the Borrowers contained in Article V
and (ii) each Loan Party contained in any other Loan Document, or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02 (A) the representations and warranties contained
in Sections 5.05(a) and 5.05(b) (except with respect to the representation and
warranty set forth in Section 5.05(a)(iv)) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01(a) or 6.01(b),
respectively, and (B) in the case of the initial Credit Extension, the
representations and warranties contained in the Loan Documents, insofar as they
relate to Sonion and its Subsidiaries, shall be made only to the best knowledge
of the Company.

No Default shall exist or would result from such proposed Credit Extension or
the application of the proceeds thereof.

The Applicable Agent and, if applicable, the applicable L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Representations. Each Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans) submitted by the Company shall be
deemed to be a representation and warranty by the Company and, if not the
Company, the applicable Borrower that the conditions specified in
Sections 4.02(a) and 4.02(b) have been satisfied on and as of the date of the
applicable Credit Extension.


REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Agents, the Lenders and the L/C Issuers that:

Existence, Qualification and Power. Each Loan Party and each of its Subsidiaries
(a) is a corporation, partnership, limited partnership, limited liability
company or other legal business entity duly incorporated or organized, as the
case may be, validly existing, and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
formation, (b) has the requisite corporate power and authority to own its assets
and to transact the business in which it is now engaged or proposed to be
engaged in and (c) is duly qualified as a foreign corporation or company and in
good standing under the laws of each other jurisdiction in which such
qualification is required and in which the failure to so qualify would have a
Material Adverse Effect.

Authorization; No Contravention. The execution, delivery, and performance by
each Loan Party of the Loan Documents to which it is or is to be a party, and
the consummation of the Transactions, have been duly authorized by all necessary
corporate or other organizational action and do not and will not (a) require any
consent or approval of the shareholders or members or other equityholders of
such Loan Party not already received or obtained, (b) contravene such Loan
Party's Organization Documents, (c) violate any provision of any law, rule,
regulation (including, without limitation, Regulation U of the FRB), order writ,
judgment, injunction, decree, determination, or award presently in effect having
applicability to such Loan Party, (d) result in a breach of, or constitute a
default under, any indenture or loan or credit agreement or any other material
agreement, lease, or instrument to which such Loan Party is a party or by which
it or its properties may be bound or affected, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by such
Loan Party (other than the payment of the Sonion Acquisition Consideration and
other amounts payable under the Sonion Purchase Agreement), or give rise to a
right of, or result in, termination, cancellation, acceleration or right of
renegotiation of any obligations thereunder, or (e) result in, or require, the
creation or imposition of any Lien, upon or with respect to any of the
properties now owned or hereafter acquired by such Loan Party except as
contemplated, by this Agreement.

Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

Binding Effect. This Agreement has been, and each of the other Loan Documents
when delivered hereunder will have been, duly and validly executed by each Loan
Party that is a party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, the legal, valid, and binding
obligations of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor's rights generally.

Financial Statements; No Material Adverse Effect; No Internal Control Event.
Except as set forth on Schedule 5.05, as to the Company and each of its
Subsidiaries:

the Audited Financial Statements, together with the opinion thereon of KPMG LLP,
independent certified public accountants, and the consolidated balance sheet of
the Company and its Subsidiaries as of March 30, 2007, June 29, 2007 and
September 28, 2007, and the related consolidated statements of operations,
changes in shareholders' equity and cash flows for the fiscal quarters and the
portion of the fiscal year then ended, copies of which have been furnished to
the Administrative Agent and the Lenders, fairly present, in all material
respects, their financial condition as at such dates and the results of their
operations and cash flows for the periods covered by such statements, all in
accordance with GAAP (subject to year-end adjustments and the absence of
footnotes in the case of the quarterly financial statements);

the consolidated balance sheet of Sonion and its Subsidiaries as of December 31,
2006, and the related consolidated statements of income, movements in equity and
cash flows of Sonion and its Subsidiaries for the fiscal year then ended,
together with the opinion thereon of Deloitte & Touche LLP, independent
certified public accountants, and the consolidated balance sheet of Sonion and
its Subsidiaries as of September 30, 2007, and the related consolidated
statements of income, movements in equity and cash flows of Sonion and its
Subsidiaries for the fiscal quarters and the portion of the fiscal year then
ended, copies of which have been furnished to the Administrative Agent and the
Lenders, fairly present, in all material respects, their financial condition as
at such dates and the results of their operations and cash flows for the periods
covered by such statements, all in accordance with IFRS (subject to year-end
adjustments and the absence of footnotes in the case of the quarterly financial
statements);

the pro forma consolidated balance sheet of the Company and its Subsidiaries and
the related pro forma consolidated statements of operations, changes in
shareholders' equity and cash flows as of and for the 12-month period ended on
December 31, 2007, have been prepared giving effect to the Transactions as if
the Transactions had occurred, with respect to such balance sheet, on such date
and, with respect to such other financial statements, on the first day of such
period, and such pro forma financial statements (i) have been prepared by the
Company in good faith, based on assumptions used to prepare the pro forma
consolidated financial statements included in the Information Memorandum (which
assumptions are believed by the Company on the date hereof to be reasonable),
(ii) are based on the best information available to the Company as of the date
of delivery thereof after due inquiry, (iii) accurately reflect all material
adjustments necessary to give effect to the Transactions and (iv) fairly
present, in all material respects, their pro forma financial condition as at
such dates and the results of their operations and cash flows for the periods
covered by such statements, as if the Transactions had occurred on such date or
at the beginning of such period, as the case may be;

since the date of the most recent balance sheet date included in the Audited
Financial Statements, there has been no material adverse change in the
consolidated condition (financial or otherwise), business, or operations of the
Company and its Subsidiaries, taken as a whole;

there are no liabilities, fixed or contingent, which are material to the Company
and its Subsidiaries, taken as a whole, but are not reflected in the financial
statements (or the notes thereto) referred to in clause (i) or (ii) above, other
than (A) liabilities created under the Loan Documents or the Sonion Purchase
Agreement, (B) liabilities arising in the ordinary course of business since the
date of the most recent balance sheet date included in such financial statements
and (C) liabilities not required to be reflected on a balance sheet under GAAP;
and

as of the Closing Date, the Company and its Subsidiaries are not indebted under
any credit agreement, indenture, purchase agreement (excluding trade debt),
guaranty, Capital Lease, or other investment or agreement relating to
Indebtedness for Money Borrowed, except as disclosed in the financial statements
referred to in clause (i) or (ii) above or the notes thereto and except for
Indebtedness for Money Borrowed created under the Loan Documents.

Since the date of the most recent balance sheet included in the Audited
Financial Statements, no Internal Control Event has occurred involving (i) fraud
of management or other employees who have significant roles in the Company's
internal controls over financial reporting or (ii) a material weakness in the
Company's internal controls over financial reporting which has had or could
reasonably be expected to have, individually or in the aggregate, a negative
impact on the Company's financial statements in excess of the Threshold Amount,
to which the Required Lenders have reasonably objected.

Litigation. Except as set forth in Schedule 5.06, there is no action, suit,
proceeding, claim or dispute pending or, to the knowledge of the Company or any
of its Subsidiaries, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Since
the date of this Agreement, there has been no change in the status of the
matters disclosed on Schedule 5.06 that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

No Default. Neither the Company nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Ownership of Property. The Company and each of its Subsidiaries have title to,
or valid leasehold interests in, all of its material properties and assets, real
and personal, necessary or used in the ordinary conduct of their business.

Environmental Compliance. Except as set forth on Schedule 5.09 and except for
such matters as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, none of the Company, its
Subsidiaries or any real property owned or leased by the Company or any of its
Subsidiaries is in violation of any applicable Environmental Laws, no Hazardous
Materials are present on any of said real property except in accordance with
applicable law and neither the Company nor any of its Subsidiaries has been
identified in any litigation, administrative proceedings or investigation as a
responsible or potentially responsible party for any Environmental Liability.

Insurance. The properties of the Company and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

Taxes. The Company and each of its Subsidiaries have filed all material tax
returns (foreign, federal, state, and local) required to be filed and, except
for such amounts as are being contested in good faith and for which adequate
reserves are established on its books and records in accordance with GAAP, have
paid all taxes, assessments, and governmental charges and levies thereon to be
due, or levied or imposed upon them, including any applicable interest and
penalties. There is no proposed tax assessment against the Company or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither the
Company nor any Subsidiary thereof is party to any tax sharing agreement, except
for tax sharing agreements among wholly-owned Subsidiaries.

ERISA Compliance. Each Plan is in compliance in all respects with all applicable
provisions of ERISA and the Code, and the regulations and published
interpretations thereunder. Except as set forth on Schedule 5.12, no ERISA Event
or prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan has occurred and is continuing, or could reasonably be
expected to occur, with respect to any Plan; no notice of intent to terminate a
Pension Plan has been filed nor has any Plan been terminated under circumstances
which could result in any material liability to the PBGC; no circumstances exist
which constitute grounds under Section 4042 of ERISA entitling the PBGC to
institute proceedings to terminate, or appoint a trustee to administer, a Plan,
nor has the PBGC instituted any such proceedings; neither the Company nor any of
its Subsidiaries, nor any of their respective ERISA Affiliates has, within the
last six years, completely or partially withdrawn under Sections 4201 or 4204 of
ERISA from a Multiemployer Plan to the extent ERISA applies to such Loan Party;
the Company, each of its Subsidiaries and each ERISA Affiliate have met their
minimum funding requirements under ERISA with respect to each Plan and there is
no failure to satisfy the minimum funding standards (as defined in Section 302
of ERISA) with respect to any Plan to which such standard applies; and neither
the Company, the other Loan Parties nor any ERISA Affiliate has incurred any
liability to the PBGC under ERISA (other than for payment of premiums to PBGC
not delinquent). Notwithstanding the foregoing, there shall not be deemed to be
any breach of representation under this Section 5.12 unless the matters
described herein would reasonably be expected to cause a Material Adverse
Effect.

Subsidiaries; Equity Interests. Set forth on Schedule 5.13 is a complete and
accurate list as of the Closing Date of, and an organization chart showing, all
the direct and indirect Subsidiaries of the Company, indicating the jurisdiction
of incorporation of each Subsidiary and showing the percentage and manner of
ownership of the outstanding Equity Interests in each Subsidiary. All of the
Loan Parties (other than the Company) are wholly-owned by the Company. To the
Borrowers' knowledge, all of the outstanding Equity Interests of each Subsidiary
have been validly issued and fully paid and are nonassessable.

Margin Regulations; Investment Company Act. The proceeds of the borrowings made
hereunder will be used by the Company and the other Borrowers only for the
purposes expressly authorized herein. None of such proceeds will be used,
directly or indirectly, for any purpose which violates or which would be
inconsistent with Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part
224) of the FRB. Neither the Company nor any of the other Borrowers nor any
agent acting on its behalf has taken or will take any action which might cause
this Agreement or any of the documents or instruments delivered pursuant hereto
to violate any regulation of the FRB or to violate the Securities Exchange Act
of 1934, as amended, or the Securities Act of 1933, as amended, or any state
securities laws, in each case as in effect on the date hereof.

No Loan Party nor any Person Controlling the Company or any Subsidiary is an
"investment company," or an "affiliated person" of, or "promoter" or "principal
underwriter" for, an "investment company", as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. S 80a-1, et seq.). The
application of the proceeds of the Loans and repayment thereof by the Loan
Parties and the performance by the Loan Parties of the transactions contemplated
by the Loan Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the SEC thereunder, in each case as in effect on
the date hereof.

Disclosure. Neither the Information Memorandum nor any report, financial
statement, certificate or other written or formally presented information
furnished by or on behalf of the Loan Parties to any Agent, the Arranger or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case taken as a whole and as modified or supplemented by other
information so furnished) contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, each Borrower represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable, but that no representation is being made as to
their ultimate accuracy.

Compliance with Laws. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the Company and each
of its Subsidiaries are in compliance with all laws, rules, regulations and
orders applicable to any of them or any of their respective properties.

Intellectual Property; Licenses, Etc. Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
except for matters disclosed in Schedule 5.06, (a) the Company and each of its
Subsidiaries own, or possess the right to use, all licenses, permits,
franchises, patents, copyrights, trademarks, tradenames or rights thereto
necessary for the conduct of its business substantially as now conducted and as
presently proposed to be conducted, without conflict with the rights of other
Persons, and (b) neither the Company nor any of its Subsidiaries infringe upon
or are in violation of any valid rights of others with respect to any of the
foregoing. No claim or litigation regarding any of the foregoing is pending or,
to the best knowledge of the Company, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Labor Matters. There are no strikes, lockouts or slowdowns against the Company
or any Subsidiary pending or, to the knowledge of the Company, threatened.
Except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (a) the hours worked by and payments made
to employees of the Company and the Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters; (b) all payments due from the Company or
any Subsidiary, or for which any claim may be made against the Company or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Company or such Subsidiary; and (c) the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Company or
any Subsidiary is bound.

OFAC Compliance. Neither the Company nor any Subsidiary is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury ("OFAC") pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001), and/or any other
list maintained pursuant to any of the rules and regulations of OFAC or pursuant
to any other applicable Executive Orders or otherwise subject to sanction under
an OFAC implemented regulation.

Representations as to Foreign Loan Parties. The Company, on behalf of each
Foreign Loan Party, and each Foreign Borrower, on behalf of itself, represents
and warrants to the Agents, the Lenders and the L/C Issuers that:

Such Foreign Loan Party is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Borrower, the "Applicable Foreign Loan
Party Documents"), and the execution, delivery and performance by such Foreign
Loan Party of the Applicable Foreign Party Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Loan Party nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Loan
Party is organized and existing in respect of its obligations under the
Applicable Foreign Loan Party Documents.

The Applicable Foreign Loan Party Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the enforcement thereof against such Foreign Loan Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents. It is not necessary, in order to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents, that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Loan Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

Solvency. Immediately after the consummation of the Transactions to occur on the
Closing Date, including the making of each Loan to be made on the Closing Date
and the application of the proceeds of such Loans, and after giving effect to
the rights of subrogation and contribution under the Guarantee Agreement, each
Loan Party will satisfy each of the requirements set forth in the definition of
the term "Solvency" and will otherwise be solvent under the Laws of its
jurisdiction of formation.


AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

Financial Statements. Deliver to the Administrative Agent and each Lender, in
form and detail reasonably satisfactory to the Administrative Agent:

as soon as available, but in any event within 90 days (or such earlier date as
the Company is required to file with the SEC its annual report on Form 10-K for
such fiscal year) after the end of each fiscal year of the Company, a
consolidated and consolidating balance sheet of the Company and its Subsidiaries
as at the end of such fiscal year, and the related consolidated and
consolidating statements of income, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited, it being understood that such
consolidated statements may be provided in the form of a copy of the Company's
Form 10-K as filed with the SEC, and accompanied by (i) a report and opinion of
a Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any "going concern" or like
qualification or exception or subject to any qualification or exception as to
the scope of such audit to which the Required Lenders reasonably object, and
(ii) an attestation report of such Registered Public Accounting Firm as to the
Company's internal controls pursuant to Section 404 of Sarbanes-Oxley,
expressing a conclusion which does not have or could not reasonably be expected
to have (individually or in the aggregate) a negative impact on the Company's
consolidated financial statements in excess of the Threshold Amount to which the
Required Lenders reasonably object, and such consolidating statements to be
certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries; and

as soon as available, but in any event within 45 days (or within 10 days after
such earlier date as the Company is required to file with the SEC its quarterly
report on Form 10-Q for such fiscal quarter) after the end of each of the first
three fiscal quarters of each fiscal year of the Company, a consolidated and
consolidating balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income, shareholders' equity and cash flows for such fiscal quarter and for
the portion of the Company's fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, it being understood that such consolidated statements
may be provided in the form of a copy of the Company's Form 10-Q as filed with
the SEC, and such consolidated statements to be certified by a Responsible
Officer of the Company as fairly presenting the financial condition, results of
operations, shareholders' equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and such consolidating statements to
be certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries; and

as soon as available, but in any event within 75 days after the commencement of
each fiscal year of the Company, an annual forecast prepared by management of
the Company, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets and statements of income and cash flows of the
Company and its Subsidiaries on a quarterly basis for such fiscal year
(including the fiscal year in which the Maturity Date occurs).

Certificates; Other Information. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:

concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Company (which Compliance Certificate shall (i)
provide a reconciliation of the financial items set forth therein (which shall
be determined excluding the Excluded Subsidiaries) and such items determined on
a consolidated basis for the Company (including the Excluded Subsidiaries) and
(ii) if any change in GAAP or in the application thereof has occurred since the
date of the consolidated balance sheet of the Company most recently theretofore
delivered under such Sections (or, prior to the first such delivery, the date of
the most recent consolidated balance sheet included in the Audited Financial
Statements), specify such change and the effect thereof on the accompanying
financial statements);

promptly after any request by any Agent or Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them;

promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities, if any, of any Loan Party pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Administrative Agent pursuant to
Section 6.01 or any other clause of this Section 6.02;

promptly, and in any event within five Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

as soon as possible and in any event within five days after a Responsible
Officer knows or has reason to know that the Company or any Subsidiary intends
to discontinue any line of business generating net revenues in excess of 10% of
the Company's consolidated net revenues for the most recently completed fiscal
year, a certificate of a Responsible Officer setting forth details as to such
discontinuance and describing the effect of such discontinuance on the financial
condition, properties and operations of the Company and its Subsidiaries; and

promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as any Agent or Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), 6.01(b) or
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company's principal publicly
accessible website on the Internet or (ii) on which such documents are posted on
the Company's behalf on an Internet or intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or a
website sponsored by the Administrative Agent); provided that (i) the Company
shall deliver paper copies of such documents to any Agent or Lender that
requests the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by such Agent or Lender and (ii) the
Company shall notify each Agent and Lender of the posting of any such documents
and, if requested by the Administrative Agent, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform"). The Information supplied pursuant
hereto shall be subject to the confidentiality provisions of Section 10.07.

Notices. Promptly notify the Administrative Agent and each Lender of:

the occurrence of any Default;

any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary, (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

the occurrence of any ERISA Event;

the occurrence of any Internal Control Event; and

any announcement by Moody's or S&P of any change or possible change in a Debt
Rating of the Company, if any.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to subsection (a) above shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

Payment of Obligations. Pay and discharge as the same shall become due and
payable all of its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company and its Subsidiaries on a
consolidated basis, (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Company and its Subsidiaries on a
consolidated basis and so long as no foreclosure or other similar proceedings
shall have been commenced against such property (the foregoing clause related to
foreclosure or other similar proceedings shall not apply to foreclosure or other
similar proceedings against precious, semi-precious or other metal under leases,
consignments or similar arrangements relating to the same) and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company and its Subsidiaries on a consolidated basis
and so long as no Event of Default under Section 8.01(e) or 8.01(h) exists with
respect thereto.

Preservation of Existence, Etc. (a) Preserve and maintain (i) all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (ii) its corporate or other legal existence and good
standing in the jurisdiction of its incorporation or organization, except, in
the case of any Subsidiary that is not a Loan Party, to the extent the failure
to do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and (b) qualify and remain qualified as a
foreign corporation in each jurisdiction referred to in Section 5.01; provided
that this Section 6.05 shall not apply to any action permitted under Section
7.04 or 7.05.

Maintenance of Properties. Maintain and preserve all of its material properties
(tangible and intangible) necessary or useful in the proper conduct of its
business in good working order and condition, casualty covered by insurance and
ordinary wear and tear excepted.

Maintenance of Insurance. Maintain insurance with financially sound and
reputable insurance companies or associations, in each case not Affiliates of
the Company, with respect to its properties and business in such amounts and
covering such risks as are usually carried by companies engaged in the same or a
similar business and similarly situated, which insurance may provide for
reasonable deductibility from coverage thereof.

Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its business or property, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Books and Records. Keep accurate records and books of record and account, in
which complete, true and correct entries in conformity with GAAP consistently
applied shall be made, reflecting all material financial transactions of the
Company and its Subsidiaries. Keep accurate records and books of account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Company or such Subsidiary, as
the case may be.

Inspection Rights. Permit representatives and independent contractors of each
Agent and Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (with respect to financial, SEC and other similar information), and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Company; provided, however, that
when an Event of Default exists any Agent or Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and without
advance notice.

Use of Proceeds. Use the proceeds of (a) the Credit Extensions made on the
Closing Date solely for the purposes, and in the manner, set forth in the
preliminary statement to this Agreement and (b) the Credit Extensions made after
the Closing Date solely for general corporate purposes, including financing of
Permitted Acquisitions, not in contravention of any Law or of any Loan Document.

Approvals and Authorizations. Maintain all authorizations, consents, approvals
and licenses from, exemptions of, and filings and registrations with, each
Governmental Authority required in any jurisdiction in which any Foreign
Borrower or any other Loan Party is organized and existing and that, in each
case, are required in connection with the Loan Documents.

Additional Subsidiary Guarantors. Notify the Administrative Agent at the time
that any Person meets the criteria set forth in clause (b) or (c) of the
definition of the term "Subsidiary Guarantor" and promptly thereafter (and in
any event within 30 days or such longer period as may be agreed to by the
Administrative Agent) (a) cause the Guarantee Requirement with respect to such
Person to be satisfied and (b) cause such Person to deliver to the
Administrative Agent documents of the types referred to in clauses (ii), (iii)
and (iv) of Section 4.01(a) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the Loan Documents to which such Person shall become a
party), all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, the Company may designate a
Subsidiary not meeting the criteria set forth in clause (b) or (c) of the
definition of the term "Subsidiary Guarantor" as a Subsidiary Guarantor;
provided that (i) such Subsidiary shall have delivered to the Administrative
Agent a supplement to the Guarantee Agreement, in the form specified therein,
duly executed by such Subsidiary, pursuant to which (A) if such Subsidiary is a
Domestic Subsidiary, such Subsidiary shall guarantee all of the obligations
constituting Guaranteed Obligations (as such term is defined in respect of
Domestic Subsidiaries) and (B) if such Subsidiary is a Foreign Subsidiary, after
giving effect to any limitations set forth in such supplement or the Guarantee
Agreement, such Subsidiary shall guarantee substantially all of the obligations
constituting Guaranteed Obligations (as such term is defined in respect of
Foreign Subsidiaries), (ii) the Administrative Agent shall be reasonably
satisfied that performance by such Subsidiary of its obligations under the
Guarantee Agreement is not subject to any prior approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority, or to any Law materially impeding the ability of such Subsidiary to
perform its obligations under the Guarantee Agreement, (iii) the Company shall
have delivered a certificate of a Responsible Officer of the Company to the
effect that, after giving effect to any such designation and such Subsidiary
becoming a Loan Party hereunder, the representations and warranties set forth in
this Agreement and the other Loan Documents as to such Subsidiary shall be true
and correct and no Default shall occur or be continuing, and (iv) such
Subsidiary shall have delivered to the Administrative Agent documents and
opinions of the types referred to in clause (b) above.


NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

Liens pursuant to any Loan Document;

Liens existing on the date hereof and listed on Schedule 7.01(b), and any
extensions or renewals thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as permitted by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed and (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 7.03(b);

Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

carriers', warehousemen's, mechanics', materialmen's, repairmen's or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

Liens securing judgments for the payment of money not constituting an Event of
Default under Section 8.01(h);

Liens securing Indebtedness permitted under Section 7.03(e); provided that (i)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

Liens securing Indebtedness of a Subsidiary to the Company or any other Domestic
Loan Party permitted under Section 7.03(g);

Liens existing on (i) any asset prior to the acquisition thereof by the Company
or any Subsidiary or (ii) any asset of any Person that becomes a Subsidiary
after the date hereof prior to the time such Person becomes a Subsidiary;
provided that (A) no such Lien extends to or covers any other assets (other than
the proceeds or products of the assets originally subject thereto and, in the
case of Liens referred to in clause (ii), after-acquired assets subjected to a
Lien pursuant to requirements existing at the time such Person became a
Subsidiary, other than any such after-acquired assets that would not have been
subject to such Lien but for such Person becoming a Subsidiary), (B) no such
Lien was created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, and (C) the Indebtedness
secured thereby is permitted under Section 7.03(k);

Liens granted to suppliers of precious, semi-precious, or other metals pursuant
to leases, consignment agreements or similar arrangements for such metals
entered into by the Company or any Subsidiary in the ordinary course of
business, provided that (i) such Liens attach only to the precious,
semi-precious, or other metals subject to such leases, agreements or
arrangements and (ii) such Liens in existence on the date hereof are listed on
Schedule 7.01(l); and

other Liens securing obligations, other than Indebtedness for Money Borrowed, in
an aggregate amount not to exceed $25,000,000 at any time outstanding; provided
such Liens do not attach to all or substantially all of the assets of any Loan
Party.

Investments

. Make or acquire any Investments, except:



Investments held by the Company or such Subsidiary in the form of (i) cash,
(ii) direct obligations of the United States or any agency thereof with
maturities of one year or less from the date of acquisition, (iii) commercial
paper of a domestic issuer rated at least "A-1" by S&P or "P1" by Moody's, (iv)
certificates of deposit with maturities of one year or less from the date of
acquisition issued by any commercial bank having capital and surplus in excess
of $100,000,000, (v) money market funds rated at least A-1 by S&P or P-1 by
Moody's which offer daily purchase and redemption privileges or (vi) in the case
of any Foreign Subsidiary, other short-term investments that are analogous to
the foregoing and are utilized by such Foreign Subsidiary in accordance with
normal investment practices for cash management purposes;

advances to officers, directors and employees of the Company and Subsidiaries,
in an aggregate amount not to exceed $750,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

Investments in the Company or any Subsidiary existing on the Closing Date and
set forth on Schedule 7.02(c);

Investments resulting from Investment Transfers:

by any Domestic Loan Party to any other Domestic Loan Party;

of Equity Interests in any Foreign Subsidiary or in any Domestic Holding Company
by any Domestic Subsidiary to any Loan Party;

by any Foreign Loan Party to any other Foreign Loan Party or any Domestic Loan
Party (other than Investments resulting from Dispositions of the Equity
Interests in a Domestic Loan Party to a Foreign Loan Party);

by any Domestic Subsidiary that is not a Domestic Loan Party to the Company or
any wholly-owned Domestic Subsidiary;

by any Foreign Subsidiary that is not a Foreign Loan Party to the Company or any
wholly-owned Subsidiary (other than Investments resulting from Dispositions of
Equity Interests in a Domestic Subsidiary to a Foreign Subsidiary); and

by any Loan Party to any Subsidiary that is not a Domestic Loan Party, provided
that the aggregate amount of all Investments made in reliance on this clause
(vi) in any fiscal year shall not, after giving effect to such Investment,
exceed an amount equal to 10% of Consolidated Total Assets, determined as of the
end of the then most recent fiscal quarter of the Company with respect to which
the Administrative Agent shall have received financial statements referred to in
Section 5.05(a) or delivered pursuant to Section 6.01(a) or 6.01(b);

provided

that (A) the net book value of plant, property and equipment directly owned by
the Company or any Domestic Subsidiary and directly or indirectly transferred to
the Foreign Subsidiaries in reliance on this clause (d) shall not exceed
$25,000,000 in the aggregate since the Closing Date and (B) all Investments in
the form of Indebtedness shall be subject to clauses (ii) and (iii) of Section
7.03(g);



Investments resulting from Dispositions by any of AMI Doduco (PR), LLC and AMI
Doduco, Inc. to AMI Doduco (Mexico), S. de R.L. de C.V. or any other Foreign
Subsidiary organized in Mexico of the operating assets owned by it on the date
hereof or subsequently acquired in the ordinary course of business;

Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

Guarantees of obligations of any Subsidiary under any lease, consignment
agreement or similar arrangement for precious, semi-precious or other metals
that are entered into by such Subsidiary in the ordinary course of business;

Guarantees permitted by Section 7.03(c);

Permitted Acquisitions;

Investments arising out of the assumption of Indebtedness permitted under
Section 7.03(i); and

other Investments not exceeding $25,000,000 in the aggregate in any fiscal year
of the Company.

Any Investment permitted to be made in any Person under clause (d) above (a
"Permitted Investee") may be effected by means of one or more intermediate
transfers of assets through Persons who are not Permitted Investees, provided
that such Investment and all such intermediate transfers occur substantially
simultaneously and, after giving effect thereto, the Investment is solely an
Investment in the Permitted Investee and not in any such intermediate transferor
or transferee.

Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:

Indebtedness under the Loan Documents;

Indebtedness outstanding on the date hereof and listed on Schedule 7.03(b), and
any refinancings, refundings, renewals or extensions thereof, provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to
accrued, but unpaid, interest thereon, a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (ii) the direct or any contingent
obligor with respect thereto is not changed and (iii) the final maturity thereof
and the weighted average life to maturity thereof is no shorter than that of the
Indebtedness being refinanced, refunded, renewed or extended;

unsecured Guarantees of Indebtedness of the Excluded Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $30,000,000;

obligations (contingent or otherwise) of the Company or any Subsidiary existing
or arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of debt securities issued by such Person, and not for
purposes of speculation or taking a "market view;" and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

Indebtedness in respect of Capital Leases, Synthetic Leases and purchase money
obligations for fixed or capital assets; provided, however, that the aggregate
amount of all such Indebtedness at any time outstanding shall not exceed
$25,000,000;

unsecured Indebtedness of the Company and the other Loan Parties that is
subordinated to the Loan Documents Obligations on written terms satisfactory to
the Administrative Agent;

Indebtedness of the Company or any of its Subsidiaries owed to the Company or
any of its Subsidiaries; provided that (i) such Indebtedness shall be subject to
Section 7.02, (ii) in the case of Indebtedness of the Company or any of its
Subsidiaries owed to Subsidiaries that are not Domestic Loan Parties, such
Indebtedness is unsecured and (iii) in the case of Indebtedness of any Loan
Party, such Indebtedness is subordinated to the Loan Documents Obligations on
written terms satisfactory to the Administrative Agent;

Guarantees by the Company of any Indebtedness of a Subsidiary or by any
Subsidiary of any Indebtedness of the Company or any other Subsidiary, other
than, in each case, Guarantees of any Indebtedness referred to in Section
7.03(b) or 7.03(k); provided that any such Guarantees shall be subject to
Section 7.02;

any unsecured intercompany Indebtedness of a Foreign Loan Party assumed by a
Foreign Subsidiary and any unsecured intercompany Indebtedness of a Foreign
Subsidiary which is not a Foreign Loan Party assumed by another Foreign
Subsidiary which is not a Foreign Loan Party;

Indebtedness owed in respect of any overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

Indebtedness of any Person that becomes a Subsidiary after the date hereof as a
result of a Permitted Acquisition, or Indebtedness of any Person that is assumed
by the Company or any Subsidiary in connection with an acquisition of assets by
the Company or such Subsidiary in a Permitted Acquisition; provided that (i)
such Indebtedness exists at the time such Person becomes a Subsidiary or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary or such assets being acquired, (ii) neither
the Company nor any Subsidiary (other than such Person or the Subsidiary that so
assumes such Person's Indebtedness) shall Guarantee or otherwise become liable
for the payment of such Indebtedness and (iii) the aggregate principal amount of
Indebtedness permitted by this clause (k) shall not exceed $25,000,000 at any
time outstanding; and

unsecured Indebtedness of the Company and its Subsidiaries in an aggregate
principal amount not to exceed $60,000,000 at any time outstanding.

Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, or amend, modify or terminate
any of its Organization Documents, except that, so long as no Default exists or
would result therefrom:

(i) any Subsidiary may merge with the Company, provided that the Company shall
be the continuing or surviving Person, (ii) any Subsidiary that is not a Loan
Party may merge or consolidate with any other Subsidiary that is not a Loan
Party, (iii) any Subsidiary, whether or not it is a Loan Party, may merge or
consolidate with any other Subsidiary so long as the surviving entity is or then
becomes a Loan Party and (iv) any Subsidiary may merge or consolidate with any
other Person in order to effect a Permitted Acquisition; provided, in each case,
that any Investment resulting from any such merger or consolidation shall be
permitted under Section 7.02;

any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the extent permitted under
Section 7.05; and

the Company and the Subsidiaries may amend or modify their Organization
Documents in a manner that is not adverse in any material respect to the
interests of the Lenders.

Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

Dispositions of inventory in the ordinary course of business;

Dispositions of cash and cash equivalents in the ordinary course of business;

Dispositions of equipment or real property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds of such Disposition are reasonably promptly
applied to the purchase price of such replacement property;

Investment Transfers described in, and permitted by, clauses (i) through (vi) of
Section 7.02(d) (but subject to the proviso at the end of Section 7.02(d)) or
Section 7.02(e);

Dispositions of property pursuant to sale-leaseback transactions, provided that
the higher of book value or fair value of all property Disposed in reliance on
this clause (f) shall not exceed $10,000,000 since the Closing Date;

leases and licenses in the ordinary course of business consistent with past
practices, provided such leases and licenses are not for all or substantially
all of the Company's or such Subsidiary's property; and

Dispositions of real or personal property, including Equity Interests, in arm's
length transactions for fair market value, provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition, (ii)
the aggregate book value of all property Disposed of in reliance on this clause
(h) to Persons other than the Company and its Subsidiaries in any fiscal year of
the Company shall not exceed $30,000,000, (iii) the aggregate book value of all
property Disposed of in reliance on this clause (h) to all Persons (including
the Company and its Subsidiaries) in any fiscal year of the Company shall not
exceed $40,000,000 and (iv) after giving effect to any disposition of Equity
Interests, each Subsidiary that is a Loan Party shall be a wholly owned
Subsidiary.

Any Disposition permitted to be made to any Person under clause (e) above (a
"Permitted Transferee") may be effected by means of one or more intermediate
transfers of assets through Persons who are not Permitted Transferees, provided
that such Disposition and all such intermediate transfers occur substantially
simultaneously and, after giving effect thereto, the assets disposed of in such
Disposition are assets of the Permitted Transferee and not of any such
intermediate transferor or transferee.

Restricted Payments; Certain Equity Issuances. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Event of Default shall have
occurred and be continuing at the time of any action described below or would
reasonably be expected to result therefrom:

any Subsidiary may declare and make Restricted Payments with respect to its
capital stock, partnership or membership interests or other similar Equity
Interests, ratably to the holders of such Equity Interests;

the Company and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person;

the Company and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

the Company may declare or pay cash dividends to its stockholders approved by
its Board of Directors from time to time; provided that the Company reasonably
believes that no Default or Event of Default would reasonably be expected to
exist as of the end of the fiscal quarter in which such cash dividend is
declared or paid;

the Company may declare or pay cash dividends to its stockholders approved by
its Board of Directors from time to time, notwithstanding the fact that a
Default or Event of Default exists hereunder or would reasonably be expected to
exist as of the end of the fiscal quarter in which such cash dividend is
declared or paid, provided that (i) no Event of Default exists under Section
8.01(a)(i), 8.01(a)(ii) or 8.01(f), (ii) the aggregate amount of all such
dividends paid or declared under this clause (v) since the Closing Date does not
exceed $10,000,000 and (iii) the amount of such dividends is consistent with
past practices; and

the Company may purchase, redeem or otherwise acquire for cash Equity Interests
issued by it in an aggregate amount not exceeding $25,000,000 since the Closing
Date; provided that, at any time after June 27, 2008, the Company may purchase,
redeem or otherwise acquire for cash Equity Interests issued by it if the
Consolidated Leverage Ratio, determined as of the end of the fiscal quarter of
the Company most recently ended on or prior to the date of such purchase,
redemption or other acquisition and with respect to which the Administrative
Agent shall have received financial statements referred to in Section 5.05(a) or
delivered pursuant to Section 6.01(a) or 6.01(b), shall be at least 0.50 to 1.00
less than the maximum Consolidated Leverage Ratio then permitted under Section
7.11(b) and the aggregate amount of all such purchases, redemptions and
acquisitions since the Closing Date shall not exceed $100,000,000.

Issue (i) in the case of the Company, any Disqualified Capital Stock and (ii) in
the case of any Subsidiary, any Equity Interests, provided that any Subsidiary
may (A) issue director's qualifying shares and other nominal amounts of Equity
Interests that are required to be held by Persons other than the Company and its
Subsidiaries under applicable Laws, (B) issue Equity Interests to the Company or
any of its Subsidiaries and (C) issue and sell other Equity Interests for fair
market value in cash (as determined by the Board for any sale in excess of
$5,000,000), so long as, after giving effect thereto, (A) the Company retains,
directly or indirectly, at least 51% of the Voting Equity Interests and 51% of
the Equity Interests in such Subsidiary and (B) each Subsidiary that is a Loan
Party shall be a wholly owned Subsidiary; provided that, in the case of any
issuance of Equity Interests by a Subsidiary, any Investment resulting therefrom
shall be permitted under Section 7.02 and any Disposition resulting therefrom
shall be permitted under Section 7.05.

Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

Transactions with Affiliates. Enter into any material transaction or
transactions (either individually or in the aggregate) of any kind with any
Affiliate of the Company (other than any Subsidiary), whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Company or such Subsidiary as would be
obtainable by the Company or such Subsidiary at the time in a comparable arm's
length transaction with a Person other than an Affiliate. With respect to
Subsidiaries that are not Domestic Loan Parties, enter into any material
transaction or transactions (either individually or in the aggregate) of any
kind with a Loan Party, whether or not in the ordinary course of business, other
than (a) any transaction of a type expressly permitted under Article VII and (b)
transactions on fair and reasonable terms substantially as favorable to such
Loan Party as would be obtainable by such Loan Party at the time in a comparable
arm's length transaction.

Burdensome Agreements. Enter into or permit to exist any Contractual Obligation
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
any Loan Party or to otherwise transfer property to any Loan Party, (ii) of any
Subsidiary to Guarantee the Indebtedness of any Loan Party or (iii) of the
Company or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure any Loan Documents Obligations, provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of (A) any holder of Indebtedness permitted under Section
7.03(e), solely to the extent such negative pledge relates to the property
financed by or the subject of such Indebtedness, or (B) the beneficiary of any
Lien referred to in Section 7.01(l), to the extent such negative pledge relates
to the assets subject thereto; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

Use of Proceeds. Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation (including on the part of any Lender) of any of the
regulations of the FRB, including Regulation U.

Financial Covenants. Consolidated Fixed Charge Coverage Ratio. Fail to maintain
on a consolidated basis in accordance with GAAP, at the end of each fiscal
quarter of the Company beginning with the fiscal quarter ending on June 27,
2008, a ratio of Consolidated EBITDA to Consolidated Fixed Charges for the four
consecutive fiscal quarters ending on the last day of such fiscal quarter not
less than (i) 1.50 to 1.00, in the case of any fiscal quarter of the Company
ending on or about December 31, 2011 and (ii) 1.25 to 1.00, in the case of any
fiscal quarter of the Company ending after December 31, 2011.

Consolidated Leverage Ratio

. Fail to maintain on a consolidated basis in accordance with GAAP, at the end
of each fiscal quarter of the Company beginning with the fiscal quarter ending
on June 27, 2008, a ratio (the "
Consolidated Leverage Ratio
") of Consolidated Funded Debt at the end of such fiscal quarter to Consolidated
EBITDA for the four consecutive fiscal quarters ending on the last day of such
fiscal quarter not exceeding (i) 3.50 to 1.00, in the case of any fiscal quarter
of the Company ending on or prior to December 26, 2008, (ii) 3.25 to 1.00, in
the case of any fiscal quarter of the Company ending after December 26, 2008 and
on or prior to December 25, 2009 and (b) 3.00 to 1.00, in the case of any fiscal
quarter of the Company ending after December 25, 2009.



Capital Expenditures. Make or become legally obligated to make any expenditure
in respect of the purchase or other acquisition of any fixed or capital asset
(excluding (a) normal replacements and maintenance which are properly charged to
current operations and (b) any such capital expenditure that is also a Permitted
Acquisition), except for capital expenditures in the ordinary course of business
not exceeding in the aggregate (i) the sum of $50,000,000 and the Existing CapEx
Carry-Over Amount, in the case of any such expenditures made during the fiscal
year 2008, (ii) $60,000,000, in the case of any such expenditures made during
the fiscal year 2009, (iii) $70,000,000, in the case of any such expenditures
made during the fiscal year 2010 and (iv) $80,000,000, in the case of any such
expenditures made in any fiscal year of the Company ending after December 31,
2010; provided, however, that so long as no Default has occurred and is
continuing or would result from such expenditure, any portion of the amount set
forth above, if not expended in a given fiscal year, may be carried over for
expenditure in the next following fiscal year.

Leases. Create, incur, assume, or suffer to exist any obligation as lessee for
the rental or hire of any real or personal property, except (a) Capital Leases
and Synthetic Leases permitted by Section 7.03, (b) leases existing on the date
of this Agreement and any extensions or renewals thereof disclosed on Schedule
7.13, (c) leases (other than Capital Leases) entered into by the Company and its
Subsidiaries which do not in the aggregate require the Company and its
Subsidiaries on a consolidated basis to make payments (including taxes,
insurance, maintenance, and similar expense which the Company or any Subsidiary
is required to pay under the terms of any lease) in any fiscal year of the
Company in excess of $35,000,000, (d) leases among the Company and its
Subsidiaries and (e) leases of precious, semi-precious, or other metals in the
nature of consignment agreements for inventory in the ordinary course of
business.

Hazardous Materials; Indemnification. Use, generate, treat, store, release,
dispose of or otherwise introduce any Hazardous Materials into or on any real
property owned or leased by any of them and will not, and will not permit any
Subsidiary to, cause, suffer, allow or permit anyone else to do so, except in
material compliance with applicable Environmental Laws. Each Domestic Borrower
hereby agrees to indemnify, reimburse, defend and hold harmless each Agent, the
Arranger, each Lender and their respective directors, officers, agents and
employees (collectively, the "Indemnified Parties") for, from and against all
demands, liabilities, damages, costs, claims, suits, actions, legal or
administrative proceedings, interest, losses, expenses and reasonable attorney's
fees (including any such fees and expenses incurred in enforcing this indemnity)
asserted against, imposed on or incurred by any of the Indemnified Parties,
directly or indirectly pursuant to or in connection with the application of any
Environmental Law to acts or omissions occurring at any time on or in connection
with any real estate owned or leased by the Company or any of its Subsidiaries
or any business conducted thereon. Each Foreign Borrower hereby agrees to
indemnify, reimburse, defend and hold harmless the Indemnified Parties for, from
and against all demands, liabilities, damages, costs, claims, suits, actions,
legal or administrative proceedings, interest, losses, expenses and reasonable
attorney's fees (including any such fees and expenses incurred in enforcing this
indemnity) asserted against, imposed on or incurred by any of the Indemnified
Parties, directly or indirectly pursuant to or in connection with the
application of any Environmental Law to acts or omissions occurring at any time
on or in connection with any real estate owned or leased by such Foreign
Borrower or any of its Subsidiaries or any business conducted thereon.

Prepayment of Indebtedness, Etc. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner any Subordinated
Indebtedness, other than as permitted under the applicable subordination
agreement relating thereto.

Fiscal Year. Change its fiscal year for accounting or financial reporting
purposes from that in effect on the Closing Date.

Sonion Intercompany Loan. Prepay or repay any portion of the Sonion Intercompany
Loan; provided, that Sonion may make a repayment or prepayment, in whole or in
part, of the Sonion Intercompany Loan so long as (i) concurrently with such
repayment or prepayment, Pulse Denmark makes a prepayment of the Committed
Primary Revolving Loans (other than the Specified Committed Primary Revolving
Borrowing) made to it in an amount at least equal to the amount of such
repayment or prepayment of the Sonion Intercompany Loan or (ii) in the event
that at the time of such repayment or prepayment no Committed Primary Revolving
Loans (other than the Specified Committed Primary Revolving Borrowing) shall be
outstanding, Pulse Denmark applies the proceeds of such repayment or prepayment
of the Sonion Intercompany Loan for a purpose other than the repayment of
Indebtedness incurred to finance the Sonion Acquisition or related interest,
fees or expenses, and delivers to the Administrative Agent evidence reasonably
satisfactory to it of such application. In furtherance of the foregoing, in the
event of any repayment or prepayment of the Sonion Intercompany Loan (other than
in circumstances referred to in clause (ii) above), (A) the Company shall
deliver, on behalf of Pulse Denmark and in accordance with Section 2.05(a) and
this subsection (a), a notice of prepayment of such Committed Primary Revolving
Loans and (B) Sonion shall, and the Company shall cause Sonion to, deliver, on
behalf of Pulse Denmark, to the Administrative Agent the full amount of such
prepayment of the Sonion Intercompany Loan, such funds to be applied to such
prepayment of the Committed Primary Revolving Loans.

Amend, supplement or otherwise modify the Sonion Intercompany Loan, or any
agreement, document or instrument evidencing or otherwise relating to the Sonion
Intercompany Loan, in a manner that is adverse in any material respect to the
interests of the Lenders.


EVENTS OF DEFAULT AND REMEDIES

Events of Default.

Any of the following shall constitute an Event of Default:



Non-Payment

. Any Borrower or any other Loan Party fails to pay (i) when and as required to
be paid herein, and in the currency required hereunder, any amount of principal
of any Loan or any reimbursement obligation in respect of any L/C Disbursement,
or (ii) within five days after the same becomes due, any interest on any Loan or
any L/C Disbursement, or any fees due pursuant to Section 2.03 or 2.09, or
(iii) any other fee or any other amount payable hereunder or under any other
Loan Document on the date on which the same shall be due and payable and, in the
case of clause (iii), such failure shall continue for five days following the
date the Company receives written notice from the Administrative Agent that such
payment is due (which notice shall be given at the request of the Required
Lenders);



Specific Covenants

. The Company fails to perform or observe any term, covenant or agreement
contained in Section 6.01, 6.02(a) through (f), 6.03, 6.05 (with respect to the
existence of any Borrower), 6.10, 6.11 or 6.13 or Article VII (other than
Section 7.14);



Other Defaults

. Any Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the earlier of the Company's or any Subsidiary's knowledge thereof or
written notice thereof from the Administrative Agent to the Company (which
notice shall be given at the request of the Required Lenders);



Representations and Warranties

. Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Company or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made;



Cross-Default

. (i) The Company or any Subsidiary, subject to any applicable notice and grace
periods, if any, (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn letters of credit) of more than the Threshold Amount or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which failure or such other event is to cause, or to permit the holder or
holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or (iii) occurrence of any default or
defaults under any precious, semi-precious or other metal lease or leases,
consignment or consignments or similar arrangements described in Section 7.13(e)
from any financial institution (and its Affiliates) for a period of 60 days or
more, which defaulted lease or leases, consignment or consignments and similar
arrangements involve amounts outstanding in excess of $20,000,000 in the
aggregate;



Insolvency Proceedings, Etc.

The Company, any other Borrower or any Material Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 90 calendar
days, or an order for relief is entered in any such proceeding;



Inability to Pay Debts; Attachment

. (i) The Company, any other Borrower or any Material Subsidiary becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Company or any Subsidiary for any amount in excess of the Threshold Amount
and is not released, vacated or fully bonded within 90 days after its issue or
levy;



Judgments

. There is entered against the Company or any Subsidiary (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the potential claim and does not dispute
coverage) or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, such judgment has not been paid or
otherwise discharged or enforcement proceedings with respect thereto have not
been stayed by reason of a pending appeal or otherwise, and either (A) 90 days
shall have elapsed after the entry of such judgment or (B) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order and shall be continuing;



ERISA

. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of the
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount and such liability
shall not have been discharged within 30 days, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its Withdrawal Liability under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount;



Invalidity of Loan Documents

. Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Loan Documents Obligations, ceases to be in full
force and effect; or any Loan Party (or any other Person in any material way)
contests in any manner the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or



Change of Control

. There occurs any Change of Control.



Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, take any or all of the following actions:

declare the Commitment of each Lender to make Loans and any obligation of any
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

require that each Primary Revolving Borrower Cash Collateralize L/C Obligations
of such Primary Revolving Borrower (in an amount equal to the then Outstanding
Amount thereof); and

exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents;

provided

, however, that upon the occurrence of any Event of Default with respect to any
Borrower described in Section 8.01(f), the Commitments shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of each Primary Revolving Borrowers to Cash Collateralize L/C
Obligations of such Primary Revolving Borrower as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.




THE AGENTs

Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints JPMCB to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints (a) J.P. Morgan Europe Limited to act on its behalf as the
London Administrative Agent and (b) JPMorgan Chase Bank, N.A., Hong Kong branch,
to act on its behalf as the Singapore Administrative Agent, in each case, under
this Agreement and the other Loan Documents and authorizes the London
Administrative Agent and the Singapore Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to such Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The Lenders acknowledge and agree that JPMCB may appoint any
other Affiliate or branch of JPMCB to act as the London Administrative Agent or
the Singapore Administrative Agent, and each Lender hereby irrevocably appoints
such other Affiliate or branch to act on its behalf as the London Administrative
Agent or the Singapore Administrative Agent under this Agreement and the other
Loan Documents and authorizes such other Affiliate or branch to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Each Affiliate or a branch of JPMCB that is
acting as an Agent shall be an express third party beneficiary of the provisions
of this Article IX and all the other exculpatory, reimbursement, indemnification
and like provisions set forth for the benefit of an Agent in this Agreement or
any other Loan Document. The provisions of this Article are solely for the
benefit of the Agents, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.



Rights as a Lender or L/C Issuer. Each Person serving as an Agent hereunder
shall have the same rights and powers in its capacity, if any, as a Lender or an
L/C Issuer as any other Lender or L/C Issuer and may exercise the same as though
it were not an Agent and the terms "Lender", "Lenders", "L/C Issuer" or "L/C
Issuers" shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Exculpatory Provisions. No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, no Agent:

shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing;

shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law; and

shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or shall be liable for the failure to disclose, any
information relating to any of the Borrowers or any of their respective
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as an Agent or any of its Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders, the Required Term Lenders,
the Required Primary Revolving Lenders or the Required Singapore Revolving
Lenders, as applicable (or such other number or percentage of the Lenders as
shall be necessary, or as such Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.02 and 10.01) or
(ii) in the absence of its own gross negligence or willful misconduct. Each
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Company, a Lender
or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere in any Loan Document, other than, in the
case of the Administrative Agent, to confirm receipt of items expressly required
to be delivered to the Administrative Agent. Notwithstanding anything herein to
the contrary, the Administrative Agent shall not have any liability arising from
confirmations of the Outstanding Amount of any Loan Documents Obligations.

Reliance by Agents. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (including, if applicable, a Responsible Officer). Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, each Agent may
presume that such condition is satisfactory to such Lender or such L/C Issuer
unless such Agent shall have received notice to the contrary from such Lender or
such L/C Issuer prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Resignation of Agents.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. Any successor Administrative Agent shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the retiring Administrative Agent shall notify the
Company and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent (or any of its Affiliates acting as Agents
hereunder) shall instead be made by or to each Lender and each L/C Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Any resignation by
the Administrative Agent pursuant to this Section shall also constitute the
resignation of each Affiliate or branch of the Administrative Agent that has
been appointed in such capacity from being the London Administrative Agent or
the Singapore Administrative Agent. Upon the acceptance of a successor's
appointment as an Administrative Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Agents, and each retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After a retiring Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while such retiring Agent was acting
as an Agent.



Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor's appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of such retiring L/C Issuer and Swing Line Lender,
(b) such retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) such successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such L/C Issuer to
effectively assume the obligations of such retiring L/C Issuer with respect to
such Letters of Credit.

Non-Reliance on Agents and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon the Arranger,
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

No Other Duties, Etc. Anything herein to the contrary notwithstanding, none of
the Arranger, Syndication Agent or Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender or an L/C Issuer hereunder.

Administrative Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Loan
Documents Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Agents under Sections 2.03(i), 2.03(j), 2.09
and 10.04) allowed in such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.03(i), 2.03(j), 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Documents Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

Guarantee Matters. Each of the Lenders, the L/C Issuers, the London
Administrative Agent and the Singapore Administrative Agent hereby irrevocably
authorizes (and each other Guaranteed Party, whether or not a party hereto,
shall be deemed, by its acceptance of the benefits of the Guarantees provided
for under the Guarantee Agreement, to have irrevocably authorized) the
Administrative Agent to execute and deliver, on behalf of itself and the other
Guaranteed Parties, the Guarantee Agreement and to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

Each of the Lenders, the L/C Issuers, the London Administrative Agent and the
Singapore Administrative Agent hereby irrevocably authorizes (and each other
Guaranteed Party, whether or not a party hereto, shall be deemed, by its
acceptance of the benefits of the Guarantees provided for under the Guarantee
Agreement, to have irrevocably authorized) the Administrative Agent, at its
option and in its discretion, to release any Subsidiary Guarantor from its
obligations under the Guarantee Agreement if such Person ceases to be a
Subsidiary or, in the case of any such Person that is a Domestic Holding
Company, if such Person becomes a Subsidiary of a Foreign Subsidiary, in each
case as a result of a transaction permitted by this Agreement; provided that, if
so required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent did not provide otherwise. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any
Subsidiary Guarantor pursuant to this Section 9.10.


MISCELLANEOUS

Amendments, Etc.

No amendment or waiver of any provision of this Agreement or of any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless pursuant to an agreement or agreements in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(a) any provision of this Agreement or any other Loan Document may be amended,
by an agreement in writing signed by the Company and the Administrative Agent,
to cure any ambiguity, omission, defect or inconsistency so long as, in each
case, such amendment does not adversely affect the rights of any Lender or any
L/C Issuer and (b) no such amendment, waiver or consent shall:



extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 2.06 or 8.02) without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

postpone the scheduled date of maturity of any Loan, or any scheduled date of
payment of the principal amount of any Term Loan under Section 2.07, or the
required date of reimbursement of any L/C Disbursement or any date fixed by this
Agreement or any other Loan Document for any payment of any interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document, or waive or excuse any such payment or reimbursement, without the
written consent of each Lender directly affected thereby;

reduce the principal amount of, or the rate of interest specified herein on, any
Loan or L/C Disbursement, or any fees or other amounts payable hereunder or
under any other Loan Document, in each case without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of "Default
Rate" or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

change Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

change the currency in which Committed Loans of any Lender are available to be
made without the written consent of such Lender;

change any provision of this Section or the percentage set forth in the
definitions of the terms "Required Lenders", "Required Term Lenders", "Required
Primary Revolving Lenders" or "Required Singapore Revolving Lenders" or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder without the written
consent of each Lender (or (A) in the case of any change to the percentage set
forth in the definitions of the terms "Required Term Lenders", "Required Primary
Revolving Lenders" or "Required Singapore Revolving Lenders", each Term Lender,
Primary Revolving Lender or Singapore Revolving Lender, as the case may be, and
(B) in the case of any change to any such other provision of any Loan Document
specifying the number or percentage of Lenders of any Class, each Lender of such
Class); provided that, with the consent of the Required Lenders, the provisions
of this Section and the definition of the term "Required Lenders" may be amended
to include references to any new class of loans created under this Agreement (or
to lenders extending such loans) on substantially the same basis as the
corresponding references relating to the Term Facility, Primary Revolving
Subfacility or Singapore Revolving Subfacility;

release (A) the Company or any Subsidiary Guarantor from its Guarantee under the
Guarantee Agreement, except, in the case of a Subsidiary Guarantor, as expressly
provided in Section 9.10, or (B) limit their liability in respect of such
Guarantee, in each case, without the written consent of each Lender; provided,
however, that, if a Change in Law shall have occurred and, as a result thereof,
any payment by a Foreign Subsidiary under its Guarantee under the Guarantee
Agreement would result in tax consequences that are materially adverse to the
Company and its Subsidiaries (which tax consequences would not have existed were
such payment made on the date hereof), then, with the consent of the Required
Lenders, the liability of such Foreign Subsidiary in respect of its Guarantee
under the Guarantee Agreement may be limited to the extent necessary to avoid
such tax consequences; or

change the relative rights of the Term Lenders, Primary Revolving Lenders and
the Singapore Revolving Lenders, in each case in a manner adverse to the Term
Lenders, Primary Revolving Lenders or the Singapore Revolving Lenders, without
the written consent of the Required Term Lenders, Required Primary Revolving
Lenders or the Required Singapore Revolving Lenders, respectively;

and, provided further that (A) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer, affect the rights or duties of such L/C
Issuer under this Agreement or any other Loan Document relating to any Letter of
Credit issued or to be issued by it; (B) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender, affect the rights or
duties of the Swing Line Lender under this Agreement or any other Loan Document;
(C) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; and (D) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Lenders of a particular Class (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Company and the requisite number or percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

Notices; Effectiveness; Electronic Communication. Notices Generally. Except in
the case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

if to any Borrower, any Agent, any L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

if to any Lender, to the address, facsimile number, electronic mail address or
telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications as provided in
subsection (b) below shall be effective as provided in such subsection.

Electronic Communications

. Notices and other communications to the Lenders and the L/C Issuers hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Applicable
Agent;
provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Applicable Agent that it is incapable of receiving notices under
such Article by electronic communication. Any Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it;
provided
that approval of such procedures may be limited to particular notices or
communications.



Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or other communications posted
to an Internet or intranet website shall be deemed received upon receipt by the
intended recipient at its e-mail address of notification that such notice or
other communication is available and identifying the website address therefor.

The Platform

. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE." THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any
Agent or any of its Related Parties (collectively, the "
Agent Parties
") have any liability to any Borrower, any other Agent, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower's or Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party;
provided
,
however
, that in no event shall any Agent Party have any liability to any Borrower, any
other Agent, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).



Change of Address, Etc

. Each Borrower, each Agent, each L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Agents, the L/C
Issuers and the Swing Line Lender. In addition, each Lender agrees to notify
each Agent from time to time to ensure that such Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.



Reliance by Agents, L/C Issuer and Lenders

.

Each Agent, each L/C Issuer and each Lender shall be entitled to rely and act
upon any notices (including telephonic notices) purportedly given by or on
behalf of any Borrower and in good faith believed by the recipient to be
genuine, even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify each Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.



No Waiver; Cumulative Remedies. No failure by any Lender, any Agent or any L/C
Issuer to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges hereunder and under the other Loan Documents are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Without limiting the generality of the foregoing, the making of any Credit
Extension shall not be construed as a waiver of any Default, regardless of
whether any Agent, any Lender or any L/C Issuer may have had notice or knowledge
of such Default at the time.

Expenses; Indemnity; Damage Waiver. Costs and Expenses. The Company shall pay
(i) all reasonable and actual out-of-pocket expenses incurred by the Agents and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Agents) in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and actual out-of-pocket expenses incurred
by an L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all actual out-of-pocket expenses incurred by any Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for any
Agent, any Lender or any L/C Issuer), and shall pay all fees and time charges
for attorneys who may be employees of any Agent, any Lender or any L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

Indemnification by the Company

. The Company shall indemnify each Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an "
Indemnitee
"), against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Agents (and any sub-agent thereof) and their respective
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by any Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, regardless of whether
brought by a third party or by the Company or any Affiliate thereof, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee;
provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, penalties, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.



Reimbursement by Lenders

. To the extent that the Company for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
any Agent (or any sub-agent thereof), any L/C Issuer or any Related Party of any
of the foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent (or any such sub-agent) or such L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for such Agent (or any
such sub-agent) or L/C Issuer in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d). For purposes of this subsection, a Lender's "pro rata share"
shall be determined based upon its share of the sum of the Outstanding Amount of
the Term Loans, the Total Primary Revolving Outstandings, the Total Singapore
Revolving Outstandings and the unused Commitments at the time.



Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems (including the Internet) in connection
with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.



Payments

. All amounts due under this Section 10.04 shall be payable not later than ten
Business Days after demand therefor.



Survival

. The agreements in this Section 10.04 shall survive the resignation of the
Agents and the L/C Issuers, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Loan Documents Obligations.



Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to any Agent, any L/C Issuer or any Lender, or any Agent, any
L/C Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent, any L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and (b) each Lender and each L/C Issuer severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Loan Documents Obligations and the termination of this Agreement.

Successors and Assigns. Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i) no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and (ii) no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (B) by way of participation in
accordance with the provisions of subsection (d) of this Section or (C) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Assignments by Lenders

. Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it);
provided
that:



except in the case of (A) an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans of any Class or (B) an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, the aggregate amount of
the Commitment of such Class (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment of any Class is not then in effect, the
principal outstanding balance of the Loans of such Class of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent, shall not be less than (x) $1,000,000, in the case of assignments under
the Term Facility, and (y) $5,000,000, in the case of assignments under the
Primary Revolving Subfacility or the Singapore Revolving Subfacility, unless, in
each case, each of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Company otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; provided further, however, that, notwithstanding anything to the
contrary in this Section 10.06, no assignment shall be permitted that would
result in the transfer of any outstanding Committed Primary Revolving Loan made
to a Dutch Borrower in a principal amount less than E50,000 unless the Eligible
Assignee to which such assignment is made shall be a Primary Revolving Lender
that shall theretofore have made a Committed Primary Revolving Loan to a
Borrower in a principal amount not less than E50,000;

each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement with
respect to the Loans or the Commitment of the Class being assigned, except that
this clause (ii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;

each such assignment shall require prior written consent (such consent not to be
unreasonably withheld) of:

the Company, provided that no consent of the Company shall be required for an
assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund or (y)
if an Event of Default has occurred and is continuing, any other Eligible
Assignee; and

the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of any Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund;

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; and

the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which such Eligible
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Company, its Subsidiaries and its and their Related Parties or securities) will
be made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including Securities Laws.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto and shall deliver
to the Company the Note, if any, in its favor marked "cancelled") but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

Register

. The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "
Register
"). The entries in the Register shall be conclusive, and the Borrowers, the
Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers, the Lenders and the L/C
Issuers at any reasonable time and from time to time upon reasonable prior
notice.



Participations

. Any Lender may at any time, without the consent of, or notice to, any
Borrower, any Agent, any L/C Issuer or the Swing Line Lender, sell
participations to any Person (other than a natural person or the Company or any
Subsidiary) (each, a "
Participant
") in all or a portion of such Lender's rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans
(including such Lender's participations in L/C Obligations and/or Swing Line
Loans) owing to it);
provided
that (i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Agents, the
other Lenders and the L/C Issuers shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

Limitation upon Participant Rights

. A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04

than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Company's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.



Certain Pledges

. Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note(s), if any)
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest;
provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



Electronic Execution of Assignments

. The words "execution," "signed," "signature," and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.



Treatment of Certain Information; Confidentiality. Each of the Agents, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or prospective
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to any Agent, any Lender, any L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company.

For purposes of this Section, "Information" means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to any Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary; provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws. All such information, including requests for
waivers and amendments, furnished by the Company or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public information
concerning the Company and the Subsidiaries and their securities. Accordingly,
each Lender represents to the Company and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender, each L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations then due of such Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower are owed to a branch or
office of such Lender or such L/C Issuer different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, each L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Company and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Interest Rate Limitation. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the "Maximum Rate"). If any Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate and spread in equal or unequal parts
the total amount of interest throughout the contemplated term of the Loan
Documents Obligations hereunder.

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto (and any Affiliate or branch
of JPMCB acting as an Agent) and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

Survival. All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any L/C Issuer or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time of any Credit
Extension, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit (other
than, following the Letter of Credit Expiration Date, any Extended Letter of
Credit) is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 3.01, 3.04, 3.05 and 10.04 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

Severability. If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender is a Defaulting Lender, or if any Lender has failed to consent
to a proposed amendment, waiver, modification, discharge or termination which
pursuant to the terms of Section 10.01 requires the consent of all the Lenders
or each Lender affected thereby and with respect to which the Required Lenders
have granted their consent or if any other circumstance exists hereunder that
gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

the Company shall have received the prior written consent of the Administrative
Agent;

the Company shall have paid (or caused another Loan Party to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, L/C Advances and funded risk participations in Swing
Line Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal,
L/C Advances, participations and accrued interest and fees) or the Company or
other applicable Borrower (in the case of all other amounts);

in the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments;

in the case of any such assignment resulting from a failure to provide a
consent, the assignee shall have given such consent; and

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if
prior thereto, as a result of a waiver by such Lender (if not a Defaulting
Lender) or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

Governing Law; Jurisdiction; Etc. GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SUBMISSION TO JURISDICTION

. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN THE COUNTY OF NEW YORK AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.



WAIVER OF VENUE

. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.



SERVICE OF PROCESS

. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.



APPOINTMENT OF SERVICE OF PROCESS AGENT. EACH FOREIGN BORROWER HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE COMPANY AS ITS DESIGNEE,
APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.

Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

USA PATRIOT Act Notice. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or any Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act.

Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the "Judgment Currency") other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the "Agreement Currency"), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

No Fiduciary Duty. Each Borrower, on behalf of itself and its Subsidiaries,
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Company, its
Subsidiaries and their Affiliates, on the one hand, and the Agents, the Lenders,
the L/C Issuers and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agents, the Lenders, the L/C Issuers or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.

Concerning Danish Borrowers. Notwithstanding anything to the contrary in this
Agreement, the obligations of Sonion or any of its Subsidiaries under this
Agreement and the other Loan Documents (other than any obligations in respect of
Credit Extensions made to Sonion or any such Subsidiary) shall be deemed not to
be assumed or shall be limited, as the case may be, to the extent required for
the such obligations not to constitute unlawful financial assistance within the
meaning of Sections 115(1) and (2) of the Danish Public Companies Act
(Aktieselskabsloven), Consolidation Act No. 649 of 15 June 2006 and Sections
49(1) and (2) of the Danish Private Companies Act (Anpartselskabsloven),
Consolidation Act No. 650 of 15 June 2006, except to the extent that Danish law
would otherwise uphold such obligations of Sonion or such Subsidiary.


COLLECTION ALLOCATION MECHANISM



On the CAM Exchange Date, (i) the Commitments shall automatically and without
further act be terminated as provided in Article VIII and (ii) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender's CAM Percentage in each Designated
Obligation. Each Lender, each Person acquiring a participation from any Lender
as contemplated by Section 10.06 and each Borrower hereby consents and agrees to
the CAM Exchange. Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such Notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests and obligations of the Lenders
after giving effect to the CAM Exchange, and each Lender agrees to surrender any
Notes originally received by it hereunder to the Administrative Agent against
delivery of any Notes so executed and delivered; provided that the failure of
any Borrower to execute or deliver or of any Lender to accept any such Note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange.

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by any Agent pursuant to any Loan Document in respect of the
Designated Obligations shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages (to be redetermined as of each
such date of payment or distribution to the extent required by subsection (c)
below).

In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an L/C
Disbursement by an L/C Issuer that is not reimbursed by the applicable Primary
Revolving Borrower, then (i) each Primary Revolving Lender shall, in accordance
with Section 2.03(c), make an L/C Advance to the applicable L/C Issuer in the
amount equal to such Lender's Applicable Primary Revolving Percentage of such
L/C Disbursement (without giving effect to the CAM Exchange), (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such L/C Disbursement and the L/C Advances made by the Primary Revolving
Lenders (using the applicable Spot Rates in effect at or around the time of such
L/C Disbursement solely for the purpose of determining the amount of the
Designated Obligations resulting therefrom), and the Lenders shall automatically
and without further act be deemed to have made reciprocal purchases of interests
in the Designated Obligations such that each Lender shall own an interest equal
to such Lender's CAM Percentage (as so redetermined) in each of the Designated
Obligations and (iii) in the event distributions shall have been made in
accordance with subsection (b) above, the Lenders shall make such payments to
one another as shall be necessary in order that the amounts received by them
shall be equal to the amounts they would have received had each L/C Disbursement
been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each Lender and its successors and assigns
and shall be conclusive absent manifest error.

IN WITNESS WHEREOF, the parties hereto have duly executed this Credit Agreement
as of the day and year first above written.



TECHNITROL, INC.,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



AMI DODUCO, INC.,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



PULSE ENGINEERING, INC.,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



TECHNITROL DELAWARE, INC.,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



AMI DODUCO HOLDING GMBH,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



AMI DODUCO NEDERLAND, B.V.,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



PULSE GMBH & CO. KG,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



PULSE DENMARK, APS,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



The COMMON SEAL of

PULSE ELECTRONICS (SINGAPORE)
PTE. LTD.,

was hereunto affixed in the presence of:

 

/s/ Drew A. Moyer

 

Director:

     

/s/ Jim Lim

 

Director/Secretary:



 



PULSE NEDERLAND, B.V.,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



PULSE POWERTRAIN GMBH & CO. KG,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



SONION, A/S,

by

 

/s/ Drew A. Moyer

 

Name:

 

Title:



 



The COMMON SEAL of

TECHNITROL SINGAPORE HOLDINGS
PTE. LTD.,

was hereunto affixed in the presence of:

 

/s/ Drew A. Moyer

 

Director:

     

/s/ Jim Lim

 

Director/Secretary:



 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swing Line
Lender and an L/C Issuer

By /s/ Deborah R. Winkler

Vice President

Bank of America, N.A.

By /s/ Michael Strigel

Vice President

Bank of America, N.A., Singapore Branch

By /s/ Arthur Hu Koon-Phei

SVP

Citibank, N.A.

By /s/ Christopher D. Pannacciulli

Senior Vice President

Citibank, N.A. Singapore

By /s/ Poh Bee Lin

Director

Danske Bank A/S,

By /s/ Henrik Isben

First Vice President

By /s/ Merete Ryvald-Christensen

Vice President

Landesbank Baden-Wuerttemberg

New York and/or Cayman Islands Branch

By /s/ Francois Delangle

Vice President

By /s/ Annette Hirschle

Senior Risk Manager

Citizens Bank of Pennsylvania

By /s/ Carol Castle

Senior Vice President

Scotiabanc Inc.

By /s/ J.F. Todd

Managing Director

The Bank of Nova Scotia

By /s/ Chris Osborn

Managing Director

BNP PARIBAS

By /s/ Angela Bentley Arnold

Director

By /s/ Berangere Allen

Vice President

Bank of China, New York Branch

By /s/ William W. Smith

Deputy General Manager

Comerica Bank

By /s/ Liesl Eckhardt

AVP

Commerce Bank, N.A.

By /s/ Thomas L. Savage

Vice President

Fifth Third Bank

By Randolph Stierer

Vice President

PNC Bank, National Association

By /s/ Meredith Jerman

Vice President